Exhibit 10.1

 

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

 

WITH

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

AND

 

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC
AVENTINE RENEWABLE ENERGY, INC.
AVENTINE RENEWABLE ENERGY — MT VERNON, LLC
AVENTINE POWER, LLC
NEBRASKA ENERGY, LLC

 

(BORROWERS)

 

March 15, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I.

DEFINITIONS

1

 

 

 

1.1.

Accounting Terms

1

1.2.

General Terms

1

1.3.

Uniform Commercial Code Terms

25

1.4.

Certain Matters of Construction

26

 

 

 

II.

ADVANCES, PAYMENTS

27

 

 

 

2.1.

Revolving Advances

27

2.2.

Procedure for Revolving Advances Borrowing

28

2.3.

Disbursement of Advance Proceeds

30

2.4.

Intentionally Omitted

30

2.5.

Maximum Advances

30

2.6.

Repayment of Advances

30

2.7.

Repayment of Excess Advances

31

2.8.

Statement of Account

31

2.9.

Letters of Credit

31

2.10.

Issuance of Letters of Credit

31

2.11.

Requirements For Issuance of Letters of Credit

32

2.12.

Disbursements, Reimbursement

33

2.13.

Repayment of Participation Advances

34

2.14.

Documentation

34

2.15.

Determination to Honor Drawing Request

34

2.16.

Nature of Participation and Reimbursement Obligations

35

2.17.

Indemnity

36

2.18.

Liability for Acts and Omissions

36

2.19.

Additional Payments

38

2.20.

Manner of Borrowing and Payment

38

2.21.

Mandatory Prepayments

39

2.22.

Use of Proceeds

40

2.23.

Defaulting Lender

40

 

 

 

III.

INTEREST AND FEES

41

 

 

 

3.1.

Interest

41

3.2.

Letter of Credit Fees

41

3.3.

Closing Fee and Facility Fee

42

3.4.

Collateral Evaluation Fee and Collateral Monitoring Fee

43

3.5.

Computation of Interest and Fees

43

3.6.

Maximum Charges

43

3.7.

Increased Costs

43

3.8.

Basis For Determining Interest Rate Inadequate or Unfair

44

 

i

--------------------------------------------------------------------------------


 

3.9.

Capital Adequacy

45

3.10.

Gross Up for Taxes

45

3.11.

Withholding Tax Exemption

46

 

 

 

IV.

COLLATERAL:  GENERAL TERMS

47

 

 

 

4.1.

Security Interest in the Collateral

47

4.2.

Perfection of Security Interest

47

4.3.

Disposition of Collateral

47

4.4.

Preservation of Collateral

47

4.5.

Ownership of Collateral

48

4.6.

Defense of Agent’s and Lenders’ Interests

48

4.7.

Books and Records

49

4.8.

Financial Disclosure

49

4.9.

Compliance with Laws

49

4.10.

Inspection of Premises

50

4.11.

Insurance

50

4.12.

Failure to Pay Insurance

51

4.13.

Payment of Taxes

51

4.14.

Payment of Leasehold Obligations

51

4.15.

Receivables

51

4.16.

Inventory

54

4.17.

[Intentionally omitted.]

54

4.18.

Exculpation of Liability

54

4.19.

Environmental Matters

54

4.20.

Financing Statements

56

4.21.

Appraisals

56

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

56

 

 

 

5.1.

Authority

56

5.2.

Formation and Qualification

57

5.3.

Survival of Representations and Warranties

57

5.4.

Tax Returns

57

5.5.

Financial Statements

58

5.6.

Entity Names

58

5.7.

O.S.H.A. and Environmental Compliance

59

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

59

5.9.

Patents, Trademarks, Copyrights and Licenses

60

5.10.

Licenses and Permits

60

5.11.

Default of Indebtedness

61

5.12.

No Default

61

5.13.

No Burdensome Restrictions

61

5.14.

No Labor Disputes

61

5.15.

Margin Regulations

61

5.16.

Investment Company Act

61

5.17.

Disclosure

61

5.18.

Delivery of Indenture Loan Documentation

62

 

ii

--------------------------------------------------------------------------------


 

5.19.

Swaps

62

5.20.

Application of Certain Laws and Regulations

62

5.21.

Business and Property of Borrowers

62

5.22.

Section 20 Subsidiaries

62

5.23.

Anti-Terrorism Laws

62

5.24.

Trading with the Enemy

63

5.25.

Federal Securities Laws

63

5.26.

Equity Interests

63

5.27.

Delivery of Plan of Reorganization, Confirmation Order and Related Documentation

64

5.28.

Effectiveness of Plan of Reorganization

64

 

 

 

VI.

AFFIRMATIVE COVENANTS

64

 

 

 

6.1.

Payment of Fees

64

6.2.

Conduct of Business and Maintenance of Existence and Assets

64

6.3.

Violations

64

6.4.

Government Receivables

64

6.5.

Intentionally Omitted

65

6.6.

Execution of Supplemental Instruments

65

6.7.

Payment of Indebtedness

65

6.8.

Standards of Financial Statements

65

6.9.

Federal Securities Laws

65

6.10.

Exercise of Rights

65

6.11.

Substantial Consummation of  Plan of Reorganization

65

6.12.

Post Closing Conditions

65

 

 

 

VII.

NEGATIVE COVENANTS

66

 

 

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets

66

7.2.

Creation of Liens

66

7.3.

Guarantees

66

7.4.

Investments

66

7.5.

Loans

68

7.6.

Capital Expenditures

68

7.7.

Distributions

68

7.8.

Indebtedness

68

7.9.

Nature of Business

69

7.10.

Transactions with Affiliates

70

7.11.

Leases

70

7.12.

Subsidiaries

70

7.13.

Fiscal Year and Accounting Changes

70

7.14.

Pledge of Credit

70

7.15.

Amendment of Articles of Incorporation, By-Laws, Certificate of Formation,
Operating Agreement

70

7.16.

Compliance with ERISA

70

7.17.

Prepayment of Indebtedness

71

7.18.

Anti-Terrorism Laws

71

7.19.

Membership/Partnership Interests

71

 

iii

--------------------------------------------------------------------------------


 

7.20.

Trading with the Enemy Act

72

7.21.

Indenture

72

7.22.

Other Agreements

72

 

 

 

VIII.

CONDITIONS PRECEDENT

72

 

 

 

8.1.

Conditions to Initial Advances

72

8.2.

Conditions to Each Advance

75

 

 

 

IX.

INFORMATION AS TO BORROWERS

76

 

 

 

9.1.

Disclosure of Material Matters

76

9.2.

Schedules

76

9.3.

Intentionally Omitted

76

9.4.

Litigation

77

9.5.

Material Occurrences

77

9.6.

Government Receivables

77

9.7.

Annual Financial Statements

77

9.8.

Quarterly Financial Statements

77

9.9.

Monthly Financial Statements

78

9.10.

Other Reports

78

9.11.

Additional Information

78

9.12.

Projected Operating Budget

78

9.13.

Variances From Operating Budget

78

9.14.

Notice of Suits, Adverse Events

79

9.15.

ERISA Notices and Requests

79

9.16.

Daily Inventory Reporting

79

9.17.

Background Checks

80

9.18.

Additional Documents

80

 

 

 

X.

EVENTS OF DEFAULT

80

 

 

 

10.1.

Nonpayment

80

10.2.

Breach of Representation

80

10.3.

Financial Information

80

10.4.

Judicial Actions

80

10.5.

Noncompliance

80

10.6.

Judgments

80

10.7.

Bankruptcy

81

10.8.

Inability to Pay

81

10.9.

Intentionally omitted;

81

10.10.

Material Adverse Effect

81

10.11.

Lien Priority

81

10.12.

Indenture Loan Default

81

10.13.

Cross Default

81

10.14.

Breach of Guaranty or Pledge Agreements

81

10.15.

Change of Ownership

81

10.16.

Invalidity

81

10.17.

Licenses

81

10.18.

Seizures

82

 

iv

--------------------------------------------------------------------------------


 

10.19.

Operations

82

10.20.

Pension Plans

82

 

 

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 82

 

 

 

11.1.

Rights and Remedies

82

11.2.

Agent’s Discretion

84

11.3.

Setoff

84

11.4.

Rights and Remedies not Exclusive

84

11.5.

Allocation of Payments After Event of Default

84

 

 

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS

85

 

 

 

12.1.

Waiver of Notice

85

12.2.

Delay

85

12.3.

Jury Waiver

85

 

 

 

XIII.

EFFECTIVE DATE AND TERMINATION

86

 

 

 

13.1.

Term

86

13.2.

Termination

86

 

 

 

XIV.

REGARDING AGENT

 87

 

 

 

14.1.

Appointment

87

14.2.

Nature of Duties

87

14.3.

Lack of Reliance on Agent and Resignation

87

14.4.

Certain Rights of Agent

88

14.5.

Reliance

88

14.6.

Notice of Default

88

14.7.

Indemnification

89

14.8.

Agent in its Individual Capacity

89

14.9.

Delivery of Documents

89

14.10.

Borrowers’ Undertaking to Agent

89

14.11.

No Reliance on Agent’s Customer Identification Program

89

14.12.

Other Agreements

90

 

 

 

XV.

BORROWING AGENCY

90

 

 

 

15.1.

Borrowing Agency Provisions

90

15.2.

Waiver of Subrogation

91

 

 

 

XVI.

MISCELLANEOUS

91

 

 

 

16.1.

Governing Law

91

16.2.

Entire Understanding

91

16.3.

Successors and Assigns; Participations; New Lenders

94

16.4.

Application of Payments

96

16.5.

Indemnity

96

16.6.

Notice

96

16.7.

Survival

98

16.8.

Severability

98

16.9.

Expenses

98

 

v

--------------------------------------------------------------------------------


 

16.10.

Injunctive Relief

99

16.11.

Consequential Damages

99

16.12.

Captions

99

16.13.

Counterparts; Facsimile Signatures

99

16.14.

Construction

99

16.15.

Confidentiality; Sharing Information

99

16.16.

Publicity

100

16.17.

Certifications From Banks and Participants; USA PATRIOT Act

100

 

vi

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 1.2

 

Borrowing Base Certificate

Exhibit 2.1(a)

 

Revolving Credit Note

Exhibit 5.5(b)

 

Financial Projections

Exhibit 8.1(j)

 

Financial Condition Certificate

Exhibit 16.3

 

Commitment Transfer Supplement

 

Schedules

 

Schedule 1.2

 

Permitted Encumbrances

Schedule 4.5

 

Equipment and Inventory Locations

Schedule 4.15(h)

 

Deposit and Investment Accounts

Schedule 4.19

 

Real Property

Schedule 5.1

 

Consents

Schedule 5.2(a)

 

States of Qualification and Good Standing

Schedule 5.2(b)

 

Subsidiaries

Schedule 5.4

 

Federal Tax Identification Number

Schedule 5.6

 

Prior Names

Schedule 5.7

 

Environmental

Schedule 5.8(b)

 

Litigation

Schedule 5.8(d)

 

Plans

Schedule 5.9

 

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

 

Licenses and Permits

Schedule 5.14

 

Labor Disputes

Schedule 5.27

 

Equity Interests

 

vii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT

 

Revolving Credit and Security Agreement dated as of March 15, 2010 among
AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a Delaware corporation (“Holdings”),
AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability
company (“Aventine Renewable Aurora”), AVENTINE RENEWABLE ENERGY, INC., a
Delaware corporation (“Aventine Renewable Inc.”), AVENTINE RENEWABLE ENERGY — MT
VERNON, LLC, a Delaware limited liability company (“Aventine Renewable Mt
Vernon”), AVENTINE POWER, L.L.C., a Delaware limited liability company
(“Aventine Power”), NEBRASKA ENERGY, LLC, a Kansas limited liability company
(“Nebraska Energy” and together with Holdings, Aventine Renewable Aurora,
Aventine Renewable Inc., Aventine Renewable Mt Vernon, Aventine Power and
Nebraska Energy, the “Borrowers”, and each individually a “Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 


I.              DEFINITIONS.


 


1.1.          ACCOUNTING TERMS.  AS USED IN THIS AGREEMENT, THE OTHER DOCUMENTS
OR ANY CERTIFICATE, REPORT OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT TO THIS
AGREEMENT, ACCOUNTING TERMS NOT DEFINED IN SECTION 1.2 OR ELSEWHERE IN THIS
AGREEMENT AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.2 TO THE EXTENT NOT
DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.


 


1.2.          GENERAL TERMS.  FOR PURPOSES OF THIS AGREEMENT THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Advance Rates” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

 

“Advances” shall mean and include the Revolving Advances and the Letters of
Credit.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or

 

--------------------------------------------------------------------------------


 

cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Aurora West Kiewit Note” shall mean the note payable by Aventine Renewable
Aurora to Kiewit Energy Company in the original principal amount of $5,251,808,
as the same may be amended, restated or modified in accordance with its terms

 

“Authority” shall have the meaning set forth in Section 4.19(d) hereof.

 

“Availability Block” shall mean Two Million Dollars ($2,000,000).

 

“Backstop Purchasers” shall mean Brigade Capital Management LLC, Nomura
Corporate Research & Asset Management, Inc., Whitebox Advisors, Senator
Investment Group LP, and SEACOR Capital Corporation, each as investment manager,
for and on behalf of certain funds.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. §§101 et seq.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

2

--------------------------------------------------------------------------------


 

“Benefited Lender” shall have the meaning set forth in Section 2.20(d) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in
Section 4.15(h) hereof.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.

 

“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.

 

“Borrowing Agent” shall mean Holdings.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Executive Officer, Chief
Financial Officer, Chief Accounting and Compliance Officer or Controller of the
Borrowing Agent and delivered to the Agent, appropriately completed, by which
such officer shall certify to Agent the Formula Amount and calculation thereof
as of the date of such certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Loans, such day must also
be a day on which dealings are carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change of Ownership” shall mean (a) 100% of the Equity Interests of any
Borrower (other than Holdings) is no longer owned or controlled, directly or
indirectly, by Holdings, (b) any Person or Persons acting together that would
constitute a group (for purposes of Section 13(d) of the Exchange Act, or any
successor provision thereto) (a “group”), together with any Affiliates or
related Persons thereof, other than any such Person, Persons, Affiliates or
related

 

3

--------------------------------------------------------------------------------


 

Person who are Permitted Holders, is or becomes the “Beneficial Owner,” directly
or indirectly, of at least 35% of the voting power of Holdings’ outstanding
Equity Interests, and the Permitted Holders own less than such Person or group
(in performing the “own less than” comparison, the holdings of the Permitted
Holders who are members of the new group shall not be counted in the shares held
in the aggregate by Permitted Holders), (c) Continuing Directors cease to
constitute at least a majority of the Board of Directors of Holdings or (d) any
merger, consolidation or sale of substantially all of the property or assets of
any Borrower; provided, that the sale by Holdings of any Equity Interests of any
Borrower shall be deemed a sale of substantially all of Holding’s assets.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.

 

“Closing Date” shall mean March 15, 2010 or such other date as may be agreed to
by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include:

 


(A)           ALL RECEIVABLES;


 


(B)           ALL GENERAL INTANGIBLES ARISING OUT OF OR RELATED TO RECEIVABLES
AND INVENTORY;


 


(C)           ALL INTELLECTUAL PROPERTY;


 


(D)           ALL INVENTORY;


 


(E)           ALL INVESTMENT PROPERTY (INCLUDING SUBSIDIARY STOCK);


 


(F)            ALL INSTRUMENTS AND RIGHTS TO PAYMENTS ARISING OUT OF OR RELATED
TO THE FOREGOING;


 


(G)           ALL OF EACH BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED AND WHEREVER LOCATED; (I) ITS RESPECTIVE
GOODS AND OTHER PROPERTY INCLUDING, BUT NOT LIMITED TO, ALL MERCHANDISE RETURNED
OR REJECTED BY CUSTOMERS, RELATING TO OR SECURING ANY OF THE RECEIVABLES;
(II) ALL OF EACH BORROWER’S RIGHTS AS A CONSIGNOR, A CONSIGNEE, AN UNPAID
VENDOR, MECHANIC, ARTISAN, OR OTHER LIENOR, INCLUDING STOPPAGE IN TRANSIT,
SETOFF, DETINUE, REPLEVIN, RECLAMATION AND REPURCHASE; (III) ALL ADDITIONAL
AMOUNTS DUE TO ANY BORROWER FROM ANY

 

4

--------------------------------------------------------------------------------


 


CUSTOMER RELATING TO THE RECEIVABLES; (IV) OTHER PROPERTY, INCLUDING WARRANTY
CLAIMS, RELATING TO ANY GOODS SECURING THE OBLIGATIONS; (V) TO THE EXTENT
ARISING OUT OF OR RELATED TO RECEIVABLES AND INVENTORY, ALL OF EACH BORROWER’S
CONTRACT RIGHTS, RIGHTS OF PAYMENT WHICH HAVE BEEN EARNED UNDER A CONTRACT
RIGHT, INSTRUMENTS (INCLUDING PROMISSORY NOTES), DOCUMENTS, CHATTEL PAPER
(INCLUDING ELECTRONIC CHATTEL PAPER), WAREHOUSE RECEIPTS, DEPOSIT ACCOUNTS,
LETTERS OF CREDIT AND MONEY; (VI) IF AND WHEN OBTAINED BY ANY BORROWER, ALL
PERSONAL PROPERTY OF THIRD PARTIES IN WHICH SUCH BORROWER HAS BEEN GRANTED A
LIEN OR SECURITY INTEREST AS SECURITY FOR THE PAYMENT OR ENFORCEMENT OF
RECEIVABLES; (VII) ALL LETTER OF CREDIT RIGHTS (WHETHER OR NOT THE RESPECTIVE
LETTER OF CREDIT IS EVIDENCED BY A WRITING); (VIII) ALL SUPPORTING OBLIGATIONS;
AND (IX) ANY OTHER GOODS OR PERSONAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED IN
WHICH ANY BORROWER HAS EXPRESSLY GRANTED A SECURITY INTEREST OR MAY IN THE
FUTURE GRANT A SECURITY INTEREST TO AGENT HEREUNDER, OR IN ANY AMENDMENT OR
SUPPLEMENT HERETO OR THERETO, OR UNDER ANY OTHER AGREEMENT BETWEEN AGENT AND ANY
BORROWER;


 


(H)           ALL OF EACH BORROWER’S LEDGER SHEETS, LEDGER CARDS, FILES,
CORRESPONDENCE, RECORDS, BOOKS OF ACCOUNT, BUSINESS PAPERS, COMPUTERS, COMPUTER
SOFTWARE (OWNED BY ANY BORROWER OR IN WHICH IT HAS AN INTEREST), COMPUTER
PROGRAMS, TAPES, DISKS AND DOCUMENTS RELATING TO (A), (B), (C), (D), (E), (F) OR
(G) OF THIS PARAGRAPH; AND


 


(I)            ALL PROCEEDS AND PRODUCTS OF (A), (B), (C), (D), (E), (F),
(G) AND (H) IN WHATEVER FORM, INCLUDING, BUT NOT LIMITED TO: CASH, DEPOSIT
ACCOUNTS (WHETHER OR NOT COMPRISED SOLELY OF PROCEEDS), CERTIFICATES OF DEPOSIT,
INSURANCE PROCEEDS (INCLUDING HAZARD, FLOOD AND CREDIT INSURANCE), NEGOTIABLE
INSTRUMENTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY, CHATTEL PAPER,
SECURITY AGREEMENTS, DOCUMENTS, EMINENT DOMAIN PROCEEDS, CONDEMNATION PROCEEDS
AND TORT CLAIM PROCEEDS PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING
(A) THROUGH (J) “COLLATERAL” SHALL NOT INCLUDE EXCLUDED COLLATERAL.


 

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

 

“Compliance Certificate” shall mean a compliance certificate to be signed by the
President, Chief Executive Officer, Chief Financial Officer, Chief Accounting
and Compliance Officer or Controller of Borrowing Agent, which shall state that,
based on an examination sufficient to permit such officer to make an informed
statement, no Default or Event of Default has occurred and is continuing, or if
such is not the case, specifying such Default or Event of Default, its nature,
when it occurred, and the steps being taken by Borrowers with respect to such
default and, such certificate shall have appended thereto calculations which set
forth Borrowers’ compliance with the requirements or restrictions imposed by
Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11.

 

5

--------------------------------------------------------------------------------


 

“Confirmation Order” shall mean that certain order confirming the Plan of
Reorganization pursuant to Section 1129 of the Bankruptcy Code entered by the
United States Bankruptcy Court for the District of Delaware on February 24,
2010.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Indenture Loan Documentation, including any Consents required
under all applicable federal, state or other Applicable Law.

 

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who: (a) was a member of such Board of Directors
on the Closing Date (following consummation of the transactions contemplated by
the Plan of Reorganization); or (b) was elected to such Board of Directors with
the approval of, or whose nomination for election was approved or ratified by, a
majority of the Continuing Directors who were members of such Board of Directors
at the time of such nomination or election.

 

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Daily  LIBOR  Rate”  shall  mean,  for  any  day, the rate per annum
determined  by  the Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Reserve Percentage.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

 

“Depository Accounts” shall have the meaning set forth in
Section 4.15(h) hereof.

 

6

--------------------------------------------------------------------------------


 

“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.

 

“Documents” shall have the meaning set forth in Section 8.1(k) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

“Eligible Inventory” shall mean and include Inventory, excluding work in process
(other than as specifically provided herein), with respect to each Borrower,
valued at the lower of cost or market value, determined on a weighted averages
cost basis (or any other costing method in compliance with GAAP and consented to
in writing by Agent prior to implementation), which is not, in Agent’s Permitted
Discretion, obsolete, slow moving or unmerchantable and which Agent, in its
Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance).  In
addition, Inventory shall not be Eligible Inventory if it (i) does not conform
to all material standards imposed by any Governmental Body which has regulatory
authority over such goods or the use or sale thereof, (ii) except as provided
below, is in transit, (iii) is located outside the continental United States or
at a location that is not otherwise in compliance with this Agreement,
(iv) constitutes Consigned Inventory, (v) is the subject of an Intellectual
Property Claim, (vi) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement, (vii) is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement or Agent has otherwise
instituted a reserve for charges as deemed appropriate by Agent, (viii) or if
the sale of such Inventory would result in an ineligible Receivable or (viii) is
Inventory constituting Excluded Collateral.  Eligible Inventory shall include
all Inventory in-transit for which title has passed to a Borrower, which is
insured to the full value thereof.  Eligible Inventory shall include finished
undenatured ethanol, finished denatured ethanol, denaturant and coal.  Eligible
Inventory shall not include Inventory being acquired pursuant to a trade Letter
of Credit to the extent such trade Letter of Credit remains outstanding.

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable. A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent.  In addition, no Receivable shall be
an Eligible Receivable if:

 

7

--------------------------------------------------------------------------------


 

(a)           it arises out of a sale made by any Borrower to an Affiliate
(other than SEACOR Capital Corporation or Seacor Energy, Inc.) of any Borrower
or to a Person controlled by an Affiliate (other than SEACOR Capital Corporation
or Seacor Energy) of any Borrower;

 

(b)           it is due or unpaid more than fifteen (15) days after the original
due date or thirty (30) days after the original invoice date;

 

(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder.  Such percentage may, in Agent’s
Permitted Discretion, be increased or decreased from time to time;

 

(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;

 

(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case or proceeding under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

(f)            the sale is to a Customer outside the continental United States
of America or Canada (other than Quebec), unless the sale is on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
Permitted Discretion;

 

(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(h)           Agent believes, in its Permitted Discretion, that collection of
such Receivable is insecure or that such Receivable will likely not be paid by
reason of the Customer’s financial inability to pay;

 

(i)            the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

 

(j)            the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the Customer
or the Receivable otherwise does not represent a final sale;

 

8

--------------------------------------------------------------------------------


 

(k)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its Permitted Discretion, to the extent such Receivable exceeds
such limit;

 

(l)            the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim (to the extent of such offset, deduction, defense or
counterclaim), the Customer is also a creditor or supplier of a Borrower (to the
extent of indebtedness to such Customer) or the Receivable is contingent in any
respect or for any reason;

 

(m)          the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto other than in the case of Receivables invoiced on a
provisional price basis where the final price is adjusted at a subsequent
measurement date;

 

(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed (to the extent of such
return, rejection repossession or dispute);

 

(o)           such Receivable is not payable to a Borrower; or

 

(p)           such Receivable is not otherwise satisfactory to Agent as
determined by Agent in its Permitted Discretion.

 

“Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or, if unavailable, the rate which is quoted by another source
selected by Agent which has been approved by the British Bankers’ Association as
an authorized information vendor for the purpose of displaying rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market (an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for U.S. Dollars for an amount comparable to
such Eurodollar Rate Loan and having a borrowing date and a maturity comparable
to such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:

 

 

 

Average of London interbank offered rates quoted by Bloomberg or appropriate
Successor as shown on

 

 

 

Eurodollar Rate =

 

Bloomberg Page BBAM1
1.00 - Reserve Percentage

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral” shall mean:

 

(I)            ANY GENERAL INTANGIBLE OR ANY LEASE, LICENSE, CONTRACT, PROPERTY
RIGHT OR AGREEMENT TO WHICH ANY BORROWER IS A PARTY OR IN WHICH ANY BORROWER HAS
ANY RIGHT, TITLE OR INTEREST IF AND TO THE EXTENT THE GRANT OF A SECURITY
INTEREST HEREUNDER WOULD CONSTITUTE OR RESULT IN A BREACH, TERMINATION OR
DEFAULT UNDER SUCH GENERAL INTANGIBLE OR SUCH LEASE, LICENSE, CONTRACT, PROPERTY
RIGHT OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE
RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE
UCC); PROVIDED THAT IMMEDIATELY UPON THE INEFFECTIVENESS, LAPSE OR TERMINATION
OF ANY SUCH PROVISION, THE COLLATERAL SHALL INCLUDE, AND SUCH BORROWER SHALL BE
DEEMED TO HAVE GRANTED A LIEN ON AND SECURITY INTEREST IN, ALL ITS RIGHT, TITLE
AND INTEREST IN AND TO SUCH GENERAL INTANGIBLE, LEASE, LICENSE, CONTRACT,

 

10

--------------------------------------------------------------------------------


 

PROPERTY RIGHT OR AGREEMENT AS IF SUCH PROVISION HAD NEVER BEEN IN EFFECT (ANY
SUCH GENERAL INTANGIBLE, LEASE, LICENSE, CONTRACT, PROPERTY RIGHT OR AGREEMENT,
SOLELY TO THE EXTENT AND SO LONG AS NOT INCLUDED IN THE “COLLATERAL”, AN
“EXCLUDED GENERAL INTANGIBLE”); OR

 

(II)           ANY EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY;

 

(III)          ANY “COLLATERAL ACCOUNT” OR “COLLATERAL MONIES” AS DEFINED IN THE
INDENTURE;

 

(IV)          ANY EXCLUDED MONEY;

 

(V)           ANY INVENTORY LOCATED ON THE INDIANA PORT LEASE PREMISES;

 

(VI)          ANY PROCEEDS (OTHER THAN SUBSIDIARY STOCK) ARISING FROM A
DISPOSITION, CASUALTY OR CONDEMNATION OF INDENTURE EXCLUSIVE COLLATERAL;

 

(VII)         IN THE EVENT OF A DISPOSITION OF SUBSIDIARY STOCK WHICH RESULTS IN
A DISPOSITION OF ASSETS CONSTITUTING INDENTURE EXCLUSIVE COLLATERAL, THE PORTION
OF THE PROCEEDS OF SUCH DISPOSITION ATTRIBUTABLE TO SUCH ASSETS;

 

(VIII)        CASH COLLATERAL ACCOUNT IN THE AMOUNT OF UP TO $10,500,000 PLEDGED
IN FAVOR OF JP MORGAN CHASE TO CASH COLLATERALIZE ALL LETTERS OF CREDIT ISSUED
BY JP MORGAN AND EXISTING ON THE CLOSING DATE AND ACCOUNTS USED SOLELY TO MEET
PAYROLL OBLIGATIONS, TO THE EXTENT THE AMOUNTS IN SUCH ACCOUNTS AS OF ANY DATE
OF DETERMINATION DO NOT EXCEED THE GREATER OF (1) THE CHECKS OUTSTANDING AGAINST
SUCH ACCOUNTS AS OF THAT DATE AND (2) AMOUNTS NECESSARY TO MEET MINIMUM BALANCE
REQUIREMENTS; AND

 

(IX)           EXCLUDED INTELLECTUAL PROPERTY.

 

For purposes of this definition, “Disposition,” “Indenture Exclusive Collateral”
and “Excluded Intellectual Property” shall have the meanings ascribed thereto in
the Intercreditor Agreement.

 

“Excluded Money” shall mean any Money that is not, and is not required by the
terms hereof to be, directly or indirectly, held by, or in or under the control
of, the Agent.

 

“Excluded Personal Property” shall mean with respect to any Borrower, Non-UCC
Property of such Borrower which when combined with the Non-UCC Property of all
other Borrowers, has a fair market value not in excess of $250,000 in the
aggregate for all Borrowers.

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal

 

11

--------------------------------------------------------------------------------


 

funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or, if unavailable,
as set forth on such other recognized electronic source used for the purpose of
displaying such rate as selected by PNC (an “Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the PNC at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day.  If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers, effective on the date of any such
change.

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

 

“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.

 

12

--------------------------------------------------------------------------------


 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

 

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

 

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

“Hazardous Discharge” shall have the meaning set forth in
Section 4.19(d) hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or toxic substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et seq.), RCRA, or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
RCRA or applicable state law, and any other applicable Federal and state laws
now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (a) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate protection
agreements, interest rate cap agreements, interest rate collar agreements,
interest rate hedge agreements and other agreements (including any ISDA
agreements) or arrangements designed to manage interest rates or interest rate
risk; (b) commodity swap agreements, commodity option agreements, forward
contracts and other agreements (including any ISDA agreements) or arrangements
designed to protect such Person against fluctuations in commodity prices or the
prices of other raw materials used in its business; and (c) foreign exchange
contracts, currency swap agreements, futures contracts, currency options,
synthetic caps and other agreements (including any ISDA agreements) or
arrangements designed to protect such Person against fluctuations in currency
exchange rates.

 

“Holdings” shall have the meaning given to such term in the Preamble.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except

 

13

--------------------------------------------------------------------------------


 

capital stock and surplus earned or otherwise) and in any event, without
limitation by reason of enumeration, shall include all indebtedness, debt and
other similar monetary obligations of such Person whether direct or guaranteed,
and all premiums, if any, due at the required prepayment dates of such
indebtedness, and all indebtedness secured by a Lien on assets owned by such
Person, whether or not such indebtedness actually shall have been created,
assumed or incurred by such Person.  Any indebtedness of such Person resulting
from the acquisition by such Person of any assets subject to any Lien shall be
deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Indenture” shall mean that certain Indenture dated as of the Closing Date (as
amended, restated, supplemented or otherwise modified from time to time) among
Holdings, Borrowers from time to time guarantors thereunder and Wilmington Trust
FSB, as indenture trustee and collateral agent on behalf of the holders from
time to time of the notes issued thereunder.

 

“Indenture Loan Documentation” shall mean, collectively, the Indenture and each
other document, instrument or agreement executed and/or delivered in connection
therewith.

 

“Indiana Port Lease Agreement” means the Lease Agreement, dated as of
October 31, 2006, between the Indiana Port Lessor and the Indiana Port Lessee,
as amended as of the Closing Date and as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time after the date
hereof in accordance with its terms.

 

“Indiana Port Lease Collateral” means any inventory, equipment or fixtures of
the Indiana Port Lessee that are (a) now or hereafter located on the Indiana
Port Lease Premises or (b) at any time used in connection with the business of
the Indiana Port Lessee carried out on the Indiana Port Lease Premises.

 

“Indiana Port Lease Premises” shall mean the real property leasehold interest
leased by Aventine Renewable Mt Vernon pursuant to the Lease Agreement dated as
of October 31, 2006 between the Indiana Port Commission and Aventine Renewable
Mt Vernon, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Indiana Port Lessee” means Aventine Renewable Mt Vernon.

 

“Indiana Port Lessor” means the Indiana Port Commission, a body corporate and
politic existing under the laws of the State of Indiana, and its successors and
assigns.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

 

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership,

 

14

--------------------------------------------------------------------------------


 

use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other property or asset is violative of any ownership of or right to
use any Intellectual Property of such Person.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date (as amended, restated, supplemented or otherwise modified
from time to time) among Agent and Wilmington Trust FSB as collateral agent on
behalf of the holders from time to time of the notes issued under the Indenture.

 

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

 

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

 

“Investment Property” shall mean and include as to each Borrower, (a) all of
such Borrower’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts and (b) all Subsidiary Stock.

 

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

 

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee, of the premises identified on Schedule
4.19(A) hereto.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lender Default” shall have the meaning set forth in Section 2.23(a) hereof.

 

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap

 

15

--------------------------------------------------------------------------------


 

Dealer Association Agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.  The liabilities of any Borrower to the provider of any
Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

 

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d) hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

 

“Letter of Credit Cash Collateral” shall mean, on any date of determination, the
amount of cash (excluding the $5,000,000 pledged to Agent pursuant to Deposit
Account Assignment Agreement described in subclause (ii) of the definition of
“Pledge Agreements”) which Borrowers have pledged to Agent for the benefit of
Lenders pursuant to documentation acceptable to Agent in its reasonable
discretion and in which Agent has a first priority security interest.

 

“Letter of Credit Sublimit” shall mean Twelve Million Dollars ($12,000,000).

 

“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

 

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

16

--------------------------------------------------------------------------------


 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of the Borrowers, taken as a whole, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

“Maximum Revolving Advance Amount” shall mean Twenty Million Dollars
($20,000,000).

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA to which contributions are required by any
Borrower or any member of the Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Non-Defaulting Lender” shall have the meaning set forth in
Section 2.23(b) hereof.

 

“Non-UCC Property” shall mean any personal property of the Borrowers a security
interest in which may not be perfected pursuant to the UCC and in which the
security interest granted to the Agent for the ratable benefit of the Lenders
pursuant to this Agreement has not been duly perfected under other applicable
law.

 

“Note” shall mean collectively, the Revolving Credit Note.

 

17

--------------------------------------------------------------------------------


 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations, covenants
and duties owing by any Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender of any kind or nature,
present or future (including any interest or other amounts accruing thereon, and
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.

 

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

 

“Other Documents” shall mean the Note, the Perfection Certificates, any
Guaranty, any Guarantor Security Agreement, the Pledge Agreements, any
Lender-Provided Interest Rate Hedge, the Intercreditor Agreement and any and all
other agreements, instruments and documents, including, subordination or
intercreditor agreements, guaranties, pledges, powers of attorney, consents,
interest or currency swap agreements or other similar agreements and all other
writings heretofore, now or hereafter executed by any Borrower or any Guarantor
and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

 

“Out-of-Formula Loans” shall have the meaning set forth in
Section 16.2(b) hereof.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

18

--------------------------------------------------------------------------------


 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Participation Advance” shall have the meaning set forth in
Section 2.12(d) hereof.

 

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

 

“Payee” shall have the meaning set forth in Section 3.10 hereof.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group; or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.

 

“Perfection Certificates” shall mean collectively, the Perfection Certificates
and the responses thereto provided by each Borrower and delivered to Agent.

 

“Permitted Business” shall mean (a) the business of the Borrowers engaged in on
the Closing Date and (b) any business or activity ancillary, reasonably related
or complementary thereto.

 

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.

 

“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 5.5, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (e) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, leases,
utility agreements, insurance agreements, construction agreements, performance
bonds, surety and appeal bonds and other obligations of like nature arising in
the Ordinary Course of Business; (f) Liens arising by virtue of the rendition,
entry or issuance against any Borrower or any Subsidiary, or any property

 

19

--------------------------------------------------------------------------------


 

of any Borrower or any Subsidiary, of any judgment, writ, order, or decree for
so long as each such Lien (I) is in existence for less than 20 consecutive days
after it first arises or is being Properly Contested and (II) is at all times
junior in priority to any Liens in favor of Agent; (g) mechanics’, workers’,
materialmen’s, Liens of landlords imposed by law securing obligations to pay
lease amounts or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not due or which are being Properly
Contested; (h) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (I) any such lien shall not
encumber any other property of any Borrower and (II) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6;
(i) Liens set forth in the Indenture Loan Documentation and as permitted in
accordance with the Intercreditor Agreement; and (j) Liens disclosed on Schedule
1.2 provided that such Liens shall secure only those obligations which they
secure on the Closing Date (and extensions, renewals and refinancings such
obligations permitted by Section 7.8 hereof) and shall not subsequently apply to
any other property or assets of any Borrower other than the property and assets
to which they apply as of the Closing Date; (k) Liens in favor of any Borrower;
(l) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with any Borrower; provided that such Liens were in
existence prior to, and not incurred in contemplation of, such merger or
consolidation and do not extend to any property other than that property of the
Person merged into or consolidated with such Borrower that were so subject to
such Liens (plus improvements and accessions to such property); (m) Liens on
property (including Equity Interests) existing at the time of acquisition of the
property, including by way of merger, consolidation or otherwise, by any
Borrower; provided that such Liens were in existence prior to, and not incurred
in contemplation of, such acquisition and do not extend to any other property
owned by such Borrower (plus improvements and accessions to such property);
(n) Liens on cash or cash equivalents or other investment property deposited to
secure the performance of statutory obligations (including obligations under
worker’s compensation, unemployment insurance or similar legislation), surety or
appeal bonds, leases, agreements or other obligations under arrangements with
utilities, insurance agreements, construction agreements, performance bonds or
other obligations of a like nature incurred in the Ordinary Course of Business,
in each case if (but only if) such obligations are not for borrowed money;
(o) the Lien in favor of the Indiana Port Lessor pursuant to the Indiana Port
Lease Agreement on any Indiana Port Lease Collateral securing the obligations of
the Indiana Port Lessee under the Indiana Port Lease Agreement; (p) survey
exceptions, encumbrances, restrictions, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that, in each case, were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of any Borrower; (q) Liens arising pursuant to an order of
attachment, condemnation, eminent domain, distraint or similar legal process
arising in connection with legal proceedings and any Liens that are required to
protect or enforce rights in any administrative, arbitration or other court
proceedings in the Ordinary Course of Business, in each case, not giving rise to
an Event of Default; (r) any Lien on property (real or personal), plant or
equipment, all or any part of the purchase price or cost of design, development,
construction, installation or improvement of which was financed by Indebtedness
permitted to be incurred pursuant to clause (d) of Section 7.8 solely to the
extent securing such Indebtedness; (s) leases or subleases granted to others
that

 

20

--------------------------------------------------------------------------------


 

do not materially interfere with the Ordinary Course of Business of the
Borrowers; (t) bankers’ Liens, rights of setoff and similar Liens with respect
to cash and cash equivalents on deposit in one or more bank accounts in the
Ordinary Course of Business; (u) Liens on goods imported by any Borrower in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of such goods (it
being understood that any such goods shall not constitute Eligible Inventory
during such time); (v) Liens consisting of conditional sale, title retention,
consignment or similar arrangements for the sale of goods acquired by any
Borrower in the Ordinary Course of Business in accordance with the past
practices of the Borrowers prior to the Closing Date (it being understood that
any such goods shall not constitute Eligible Inventory during such time);
(w) Liens securing insurance premium financing arrangements, provided that such
Lien is limited to the applicable insurance contracts; (x) Liens arising from
filing Uniform Commercial Code financing statements regarding operating leases;
(z) any interest or title of a lessor, licensor or sublicensor in property
leased, licensed or sublicensed to any Borrower pursuant to any lease, license
or sublicense not constituting Indebtedness; and (y) Liens encumbering deposits
and margin deposits and other Liens on cash or cash equivalents or other
investment property that are within the general parameters customary in the
industry and incurred in the Ordinary Course of Business, in each case, securing
Hedging Obligations designed solely to protect any Borrower from fluctuations in
interest rates, currencies or the price of commodities.

 

“Permitted Holders” shall mean each of the Backstop Purchasers, its Affiliates
and its and its Affiliates’ managed funds and accounts and (a) entities
controlled by any such Persons, (b) trusts for the benefit of any such
individual Persons or the spouses, issue, parents or other relatives of such
individual Persons and (c) in the event of the death of any such individual
Person, heirs or testamentary legatees of such Person.  For purposes of this
definition, “control”, as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan and a Multiemployer
Plan), maintained for employees of any Borrower or any member of the Controlled
Group or any such Plan to which any Borrower or any member of the Controlled
Group is required to contribute.

 

“Plan of Reorganization” means that certain Joint Plan of Reorganization filed
by the Holdings and its affiliates on December 4, 2009 in the United States
Bankruptcy Court for the District of Delaware, as amended or supplemented from
time to time prior to entry of the Confirmation Order, including any exhibits,
supplements, annexes, appendices and schedules thereto, as confirmed by such
Bankruptcy Court pursuant to the Confirmation Order.

 

21

--------------------------------------------------------------------------------


 

“Pledge Agreements” shall mean, collectively, (i) that certain Collateral Pledge
Agreement executed by Holdings and Aventine Renewable Inc. in favor of Agent
dated as of the Closing Date pursuant to which Holdings pledges the Equity
Interests of certain of its Subsidiaries and (ii) that certain Deposit Account
Assignment Agreement executed by Holdings in favor of Agent dated as of the
Closing Date pursuant to which Holdings pledges $5,000,000 to Agent to be held
as cash collateral for the Obligations, (iii) that certain Deposit Account
Assignment Agreement executed by Holdings in favor of Agent dated as of the
Closing Date pursuant to which Holdings pledges cash from time to time to Agent
to be held as cash collateral (the cash pledged in subclauses (ii) and (iii),
the “Pledged Cash Collateral”) for the Obligations and (iv) any other pledge
agreements executed subsequent to the Closing Date by any other Person to secure
the Obligations.

 

“Pledged Cash Collateral” shall have the meaning set forth in the definition of
Pledge Agreements.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

 

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof: (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness could not reasonably be expected to have a
Material Adverse Effect or result in the forfeiture of any assets of such
Person; (iv) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness unless such Lien is at all times junior and subordinate in
priority to the Liens in favor of the Agent (except only with respect to
property taxes that have priority as a matter of applicable state law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Published Rate”  shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published

 

22

--------------------------------------------------------------------------------


 

Rate shall be the Eurodollar Rate for a one month period as published in another
publication selected by the Agent).

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages; provided, however, if
there are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

 

“Revolving Advances” shall mean Advances made other than Letters of Credit.

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Interest Rate” shall mean (a) with respect to Domestic Rate Loans, an
interest rate per annum equal to the sum of three percent (3.00%) plus the
Alternate Base Rate and (b) with respect to Eurodollar Rate Loans, an interest
rate per annum equal to the sum of six percent (6.00%) plus the Eurodollar Rate.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

 

“Specified Equity Interests” shall mean the Equity Interest by Aventine
Renewable Inc. in each of Northeast Iowa Ethanol, TriStates Ethanol Company and
Fluid Technologies n/k/a Micap Plc.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (excluding the Equity Interests of any
Foreign Subsidiary).

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(iii) the providing of notice of intent to terminate a Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Pension Benefit Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, or (b) that may result in termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA; or (vi) the partial or complete withdrawal
within the meaning of Section 4203 or 4205 of ERISA, of any Borrower or any
member of the Controlled Group from a Multiemployer Plan.

 

24

--------------------------------------------------------------------------------


 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

 

“Transactions” shall have the meaning set forth in Section 5.5 hereof.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount of all outstanding Letters of Credit,
less the Availability Block, minus (b) the sum of (i) the outstanding amount of
Advances, plus (ii) all amounts due and owing to any Borrower’s trade creditors
which are outstanding sixty (60) days past their due date (but not as a result
of a bona fide dispute), plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 


1.3.                              UNIFORM COMMERCIAL CODE TERMS.  ALL TERMS USED
HEREIN AND DEFINED IN THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE STATE OF
ILLINOIS FROM TIME TO TIME (THE “UNIFORM COMMERCIAL CODE”) SHALL HAVE THE
MEANING GIVEN THEREIN UNLESS OTHERWISE DEFINED HEREIN.  WITHOUT LIMITING THE
FOREGOING, THE TERMS “ACCOUNTS”, “CHATTEL PAPER”, “COMMERCIAL TORT CLAIMS”,
“INSTRUMENTS”, “GENERAL INTANGIBLES”, “GOODS”, “PAYMENT INTANGIBLES”,
“PROCEEDS”, “SUPPORTING OBLIGATIONS”, “SECURITIES”, “INVESTMENT PROPERTY”,
“DOCUMENTS”, “DEPOSIT ACCOUNTS”, “SOFTWARE”, “LETTER OF CREDIT RIGHTS”,
“INVENTORY”, “EQUIPMENT” AND “FIXTURES”, AS AND WHEN USED IN THE DESCRIPTION OF
COLLATERAL SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN ARTICLES 8 OR 9 OF THE
UNIFORM COMMERCIAL CODE.  TO THE EXTENT THE DEFINITION OF ANY CATEGORY OR TYPE
OF COLLATERAL IS EXPANDED BY ANY AMENDMENT, MODIFICATION OR REVISION TO THE
UNIFORM COMMERCIAL CODE, SUCH

 

25

--------------------------------------------------------------------------------


 


EXPANDED DEFINITION WILL APPLY AUTOMATICALLY AS OF THE DATE OF SUCH AMENDMENT,
MODIFICATION OR REVISION.


 


1.4.                              CERTAIN MATTERS OF CONSTRUCTION.  THE TERMS
“HEREIN”, “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SECTION, PARAGRAPH OR
SUBDIVISION.  ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT.  ANY PRONOUN USED SHALL BE DEEMED TO COVER ALL
GENDERS.  WHEREVER APPROPRIATE IN THE CONTEXT, TERMS USED HEREIN IN THE SINGULAR
ALSO INCLUDE THE PLURAL AND VICE VERSA.  ALL REFERENCES TO STATUTES AND RELATED
REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND
REGULATIONS.  UNLESS OTHERWISE PROVIDED, ALL REFERENCES TO ANY INSTRUMENTS OR
AGREEMENTS TO WHICH AGENT IS A PARTY, INCLUDING REFERENCES TO ANY OF THE OTHER
DOCUMENTS, SHALL INCLUDE ANY AND ALL MODIFICATIONS, SUPPLEMENTS OR AMENDMENTS
THERETO, ANY AND ALL RESTATEMENTS OR REPLACEMENTS THEREOF AND ANY AND ALL
EXTENSIONS OR RENEWALS THEREOF.  ALL REFERENCES HEREIN TO THE TIME OF DAY SHALL
MEAN THE TIME IN NEW YORK, NEW YORK.  UNLESS OTHERWISE PROVIDED, ALL FINANCIAL
CALCULATIONS SHALL BE PERFORMED WITH INVENTORY VALUED ON A WEIGHTED AVERAGES
COST BASIS (OR ANY OTHER COSTING METHOD IN COMPLIANCE WITH GAAP AND CONSENTED TO
IN WRITING BY AGENT PRIOR TO IMPLEMENTATION).  WHENEVER THE WORDS “INCLUDING” OR
“INCLUDE” SHALL BE USED, SUCH WORDS SHALL BE UNDERSTOOD TO MEAN “INCLUDING,
WITHOUT LIMITATION” OR “INCLUDE, WITHOUT LIMITATION”.  A DEFAULT OR EVENT OF
DEFAULT SHALL BE DEEMED TO EXIST AT ALL TIMES DURING THE PERIOD COMMENCING ON
THE DATE THAT SUCH DEFAULT OR EVENT OF DEFAULT OCCURS TO THE DATE ON WHICH SUCH
DEFAULT OR EVENT OF DEFAULT IS WAIVED IN WRITING PURSUANT TO THIS AGREEMENT OR,
IN THE CASE OF A DEFAULT, IS CURED WITHIN ANY PERIOD OF CURE EXPRESSLY PROVIDED
FOR IN THIS AGREEMENT; AND AN EVENT OF DEFAULT SHALL “CONTINUE” OR BE
“CONTINUING” UNTIL SUCH EVENT OF DEFAULT HAS BEEN WAIVED IN WRITING BY THE
REQUIRED LENDERS OR ALL LENDERS, AS APPLICABLE.  ANY LIEN REFERRED TO IN THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS AS HAVING BEEN CREATED IN FAVOR OF
AGENT, ANY AGREEMENT ENTERED INTO BY AGENT PURSUANT TO THIS AGREEMENT OR ANY OF
THE OTHER DOCUMENTS, ANY PAYMENT MADE BY OR TO OR FUNDS RECEIVED BY AGENT
PURSUANT TO OR AS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS,
OR ANY ACT TAKEN OR OMITTED TO BE TAKEN BY AGENT, SHALL, UNLESS OTHERWISE
EXPRESSLY PROVIDED, BE CREATED, ENTERED INTO, MADE OR RECEIVED, OR TAKEN OR
OMITTED, FOR THE BENEFIT OR ACCOUNT OF AGENT AND LENDERS. WHEREVER THE PHRASE
“TO THE BEST OF BORROWERS’ KNOWLEDGE” OR WORDS OF SIMILAR IMPORT RELATING TO THE
KNOWLEDGE OR THE AWARENESS OF ANY BORROWER ARE USED IN THIS AGREEMENT OR OTHER
DOCUMENTS, SUCH PHRASE SHALL MEAN AND REFER TO (I) THE ACTUAL KNOWLEDGE OF A
SENIOR OFFICER OF ANY BORROWER OR (II) THE KNOWLEDGE THAT A SENIOR OFFICER WOULD
HAVE OBTAINED IF HE HAD ENGAGED IN GOOD FAITH AND DILIGENT PERFORMANCE OF HIS
DUTIES, INCLUDING THE MAKING OF SUCH REASONABLY SPECIFIC INQUIRIES AS MAY BE
NECESSARY OF THE EMPLOYEES OR AGENTS OF SUCH BORROWER AND A GOOD FAITH ATTEMPT
TO ASCERTAIN THE EXISTENCE OR ACCURACY OF THE MATTER TO WHICH SUCH PHRASE
RELATES.  ALL COVENANTS HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A
PARTICULAR ACTION OR CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE
FACT THAT IT WOULD BE PERMITTED BY AN EXCEPTION TO, OR OTHERWISE WITHIN THE
LIMITATIONS OF, ANOTHER COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT IF
SUCH ACTION IS TAKEN OR CONDITION EXISTS.  IN ADDITION, ALL REPRESENTATIONS AND
WARRANTIES HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR
REPRESENTATION OR WARRANTY PROVES TO BE INCORRECT OR IS BREACHED, THE FACT THAT
ANOTHER REPRESENTATION OR WARRANTY CONCERNING THE SAME OR SIMILAR SUBJECT MATTER
IS CORRECT OR IS NOT BREACHED WILL NOT AFFECT THE INCORRECTNESS OF A BREACH OF A
REPRESENTATION OR WARRANTY HEREUNDER.

 

26

--------------------------------------------------------------------------------


 


II.                                     ADVANCES, PAYMENTS.


 


2.1.                              REVOLVING ADVANCES.


 


(A)                                  AMOUNT OF REVOLVING ADVANCES.  SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT INCLUDING SECTIONS
2.1(B) AND (C), EACH LENDER, SEVERALLY AND NOT JOINTLY, WILL MAKE REVOLVING
ADVANCES TO BORROWERS IN AGGREGATE AMOUNTS OUTSTANDING AT ANY TIME EQUAL TO SUCH
LENDER’S COMMITMENT PERCENTAGE OF THE LESSER OF (X) THE MAXIMUM REVOLVING
ADVANCE AMOUNT LESS THE AGGREGATE MAXIMUM UNDRAWN AMOUNT OF ALL OUTSTANDING
LETTERS OF CREDIT LESS THE AVAILABILITY BLOCK OR (Y) AN AMOUNT EQUAL TO THE SUM
OF:


 

(I)                                     UP TO 85%, SUBJECT TO THE PROVISIONS OF
SECTION 2.1(B) HEREOF (“RECEIVABLES ADVANCE RATE”), OF ELIGIBLE RECEIVABLES,
PLUS

 

(II)                                  UP TO 50%, SUBJECT TO THE PROVISIONS OF
SECTIONS 2.1(B) AND (C) HEREOF, OF THE VALUE OF THE ELIGIBLE INVENTORY, (AS
APPLICABLE, THE “INVENTORY ADVANCE RATE” AND TOGETHER WITH THE RECEIVABLES
ADVANCE RATE, COLLECTIVELY, THE “ADVANCE RATES”), PLUS

 

(III)                               100% OF THE LETTER OF CREDIT CASH
COLLATERAL, MINUS

 

(IV)                              THE AGGREGATE MAXIMUM UNDRAWN AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT, MINUS

 

(V)                                 THE AVAILABILITY BLOCK AND SUCH OTHER
RESERVES AS AGENT MAY REASONABLY DEEM PROPER AND NECESSARY FROM TIME TO TIME.

 

The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii) and
(iii) minus (y) Sections 2.1(a)(y)(iv) and (v) at any time and from time to time
shall be referred to as the “Formula Amount”. The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).

 


(B)                                 DISCRETIONARY RIGHTS.  THE ADVANCE RATES MAY
BE INCREASED OR DECREASED BY AGENT AT ANY TIME AND FROM TIME TO TIME IN THE
EXERCISE OF ITS IN THE EXERCISE OF ITS PERMITTED DISCRETION.  EACH BORROWER
CONSENTS TO ANY SUCH INCREASES OR DECREASES AND ACKNOWLEDGES THAT DECREASING THE
ADVANCE RATES OR INCREASING OR IMPOSING RESERVES MAY LIMIT OR RESTRICT ADVANCES
REQUESTED BY BORROWING AGENT.  AGENT SHALL GIVE BORROWING AGENT FIVE (5) DAYS
PRIOR WRITTEN NOTICE OF ITS INTENTION TO DECREASE THE ADVANCE RATES.  THE RIGHTS
OF AGENT UNDER THIS SUBSECTION ARE SUBJECT TO THE PROVISIONS OF SECTION 16.2(B).


 


(C)                                  SUBLIMIT FOR REVOLVING ADVANCES.  THE
AGGREGATE AMOUNT OF REVOLVING ADVANCES MADE TO BORROWER AGAINST (I) ELIGIBLE
INVENTORY SHALL NOT EXCEED TEN MILLION DOLLARS ($10,000,000) AT ANY TIME AND
(II) ELIGIBLE RECEIVABLES DUE FROM BIOURJA TRADING LLC SHALL NOT EXCEED TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) AT ANY TIME.

 

27

--------------------------------------------------------------------------------


 


2.2.                              PROCEDURE FOR REVOLVING ADVANCES BORROWING.


 


(A)                                  BORROWING AGENT ON BEHALF OF ANY BORROWER
MAY NOTIFY AGENT PRIOR TO 10:00 A.M. ON A BUSINESS DAY OF A BORROWER’S REQUEST
TO INCUR, ON THAT DAY, A REVOLVING ADVANCE HEREUNDER.  SHOULD ANY AMOUNT
REQUIRED TO BE PAID AS INTEREST HEREUNDER, OR AS FEES OR OTHER CHARGES UNDER
THIS AGREEMENT OR ANY OTHER AGREEMENT WITH AGENT OR LENDERS, OR WITH RESPECT TO
ANY OTHER OBLIGATION, BECOME DUE, SAME SHALL BE DEEMED A REQUEST FOR A REVOLVING
ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN AS OF THE DATE SUCH PAYMENT IS DUE,
IN THE AMOUNT REQUIRED TO PAY IN FULL SUCH INTEREST, FEE, CHARGE OR OBLIGATION
UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT WITH AGENT OR LENDERS, AND SUCH
REQUEST SHALL BE IRREVOCABLE.


 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF SUBSECTION
(A) ABOVE, IN THE EVENT ANY BORROWER DESIRES TO OBTAIN A EURODOLLAR RATE LOAN,
BORROWING AGENT SHALL GIVE AGENT WRITTEN NOTICE BY NO LATER THAN 10:00 A.M. ON
THE DAY WHICH IS THREE (3) BUSINESS DAYS PRIOR TO THE DATE SUCH EURODOLLAR RATE
LOAN IS TO BE BORROWED, SPECIFYING (I) THE DATE OF THE PROPOSED BORROWING (WHICH
SHALL BE A BUSINESS DAY), (II) THE TYPE OF BORROWING AND THE AMOUNT ON THE DATE
OF SUCH ADVANCE TO BE BORROWED, WHICH AMOUNT SHALL BE IN A MINIMUM AMOUNT OF
$500,000 AND IN INTEGRAL MULTIPLES OF $100,000 THEREAFTER, AND (III) THE
DURATION OF THE FIRST INTEREST PERIOD THEREFOR.  INTEREST PERIODS FOR EURODOLLAR
RATE LOANS SHALL BE FOR ONE, TWO OR THREE MONTHS; PROVIDED, IF AN INTEREST
PERIOD WOULD END ON A DAY THAT IS NOT A BUSINESS DAY, IT SHALL END ON THE NEXT
SUCCEEDING BUSINESS DAY UNLESS SUCH DAY FALLS IN THE NEXT SUCCEEDING CALENDAR
MONTH IN WHICH CASE THE INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS
DAY.  NO EURODOLLAR RATE LOAN SHALL BE MADE AVAILABLE TO ANY BORROWER DURING THE
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT.  AFTER GIVING EFFECT TO EACH
REQUESTED EURODOLLAR RATE LOAN, INCLUDING THOSE WHICH ARE CONVERTED FROM A
DOMESTIC RATE LOAN UNDER SECTION 2.2(D), THERE SHALL NOT BE OUTSTANDING MORE
THAN FIVE (5) EURODOLLAR RATE LOANS, IN THE AGGREGATE.


 


(C)                                  EACH INTEREST PERIOD OF A EURODOLLAR RATE
LOAN SHALL COMMENCE ON THE DATE SUCH EURODOLLAR RATE LOAN IS MADE AND SHALL END
ON SUCH DATE AS BORROWING AGENT MAY ELECT AS SET FORTH IN SUBSECTION
(B)(III) ABOVE PROVIDED THAT THE EXACT LENGTH OF EACH INTEREST PERIOD SHALL BE
DETERMINED IN ACCORDANCE WITH THE PRACTICE OF THE INTERBANK MARKET FOR OFFSHORE
DOLLAR DEPOSITS AND NO INTEREST PERIOD SHALL END AFTER THE LAST DAY OF THE TERM.


 

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be.  Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan.  If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to
Section 2.2(d) hereinbelow.

 


(D)                                 PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, BORROWING AGENT MAY, ON THE LAST BUSINESS DAY OF THE
THEN CURRENT INTEREST PERIOD APPLICABLE TO ANY OUTSTANDING EURODOLLAR RATE LOAN,
OR ON ANY BUSINESS DAY WITH RESPECT TO DOMESTIC RATE LOANS, CONVERT ANY SUCH
LOAN INTO A LOAN OF ANOTHER TYPE IN THE SAME AGGREGATE PRINCIPAL AMOUNT

 

28

--------------------------------------------------------------------------------


 


PROVIDED THAT ANY CONVERSION OF A EURODOLLAR RATE LOAN SHALL BE MADE ONLY ON THE
LAST BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH
EURODOLLAR RATE LOAN.  IF BORROWING AGENT DESIRES TO CONVERT A LOAN, BORROWING
AGENT SHALL GIVE AGENT WRITTEN NOTICE BY NO LATER THAN 10:00 A.M. (I) ON THE DAY
WHICH IS THREE (3) BUSINESS DAYS’ PRIOR TO THE DATE ON WHICH SUCH CONVERSION IS
TO OCCUR WITH RESPECT TO A CONVERSION FROM A DOMESTIC RATE LOAN TO A EURODOLLAR
RATE LOAN, OR (II) ON THE DAY WHICH IS ONE (1) BUSINESS DAY PRIOR TO THE DATE ON
WHICH SUCH CONVERSION IS TO OCCUR WITH RESPECT TO A CONVERSION FROM A EURODOLLAR
RATE LOAN TO A DOMESTIC RATE LOAN, SPECIFYING, IN EACH CASE, THE DATE OF SUCH
CONVERSION, THE LOANS TO BE CONVERTED AND IF THE CONVERSION IS FROM A DOMESTIC
RATE LOAN TO ANY OTHER TYPE OF LOAN, THE DURATION OF THE FIRST INTEREST PERIOD
THEREFOR.


 


(E)                                  AT ITS OPTION AND UPON WRITTEN NOTICE GIVEN
PRIOR TO 10:00 A.M. (NEW YORK TIME) AT LEAST THREE (3) BUSINESS DAYS’ PRIOR TO
THE DATE OF SUCH PREPAYMENT, ANY BORROWER MAY PREPAY THE EURODOLLAR RATE LOANS
IN WHOLE AT ANY TIME OR IN PART FROM TIME TO TIME WITH ACCRUED INTEREST ON THE
PRINCIPAL BEING PREPAID TO THE DATE OF SUCH REPAYMENT.  SUCH BORROWER SHALL
SPECIFY THE DATE OF PREPAYMENT OF ADVANCES WHICH ARE EURODOLLAR RATE LOANS AND
THE AMOUNT OF SUCH PREPAYMENT.  IN THE EVENT THAT ANY PREPAYMENT OF A EURODOLLAR
RATE LOAN IS REQUIRED OR PERMITTED ON A DATE OTHER THAN THE LAST BUSINESS DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, SUCH BORROWER SHALL
INDEMNIFY AGENT AND LENDERS THEREFOR IN ACCORDANCE WITH SECTION 2.2(F) HEREOF.


 


(F)                                    EACH BORROWER SHALL INDEMNIFY AGENT AND
LENDERS AND HOLD AGENT AND LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
OR EXPENSES THAT AGENT AND LENDERS MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF ANY
PREPAYMENT, CONVERSION OF OR ANY DEFAULT BY ANY BORROWER IN THE PAYMENT OF THE
PRINCIPAL OF OR INTEREST ON ANY EURODOLLAR RATE LOAN OR FAILURE BY ANY BORROWER
TO COMPLETE A BORROWING OF, A PREPAYMENT OF OR CONVERSION OF OR TO A EURODOLLAR
RATE LOAN AFTER NOTICE THEREOF HAS BEEN GIVEN, INCLUDING, BUT NOT LIMITED TO,
ANY INTEREST PAYABLE BY AGENT OR LENDERS TO LENDERS OF FUNDS OBTAINED BY IT IN
ORDER TO MAKE OR MAINTAIN ITS EURODOLLAR RATE LOANS HEREUNDER.  A CERTIFICATE AS
TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE FOREGOING SENTENCE SUBMITTED
BY AGENT OR ANY LENDER TO BORROWING AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
IF ANY APPLICABLE LAW, TREATY, REGULATION OR DIRECTIVE, OR ANY CHANGE THEREIN OR
IN THE INTERPRETATION OR APPLICATION THEREOF, SHALL MAKE IT UNLAWFUL FOR ANY
LENDER (FOR PURPOSES OF THIS SUBSECTION (G), THE TERM “LENDER” SHALL INCLUDE ANY
LENDER AND THE OFFICE OR BRANCH WHERE ANY LENDER OR ANY CORPORATION OR BANK
CONTROLLING SUCH LENDER MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) TO MAKE OR
MAINTAIN ITS EURODOLLAR RATE LOANS, THE OBLIGATION OF LENDERS TO MAKE EURODOLLAR
RATE LOANS HEREUNDER SHALL FORTHWITH BE CANCELLED AND BORROWERS SHALL, IF ANY
AFFECTED EURODOLLAR RATE LOANS ARE THEN OUTSTANDING, PROMPTLY UPON REQUEST FROM
AGENT, EITHER PAY ALL SUCH AFFECTED EURODOLLAR RATE LOANS OR CONVERT SUCH
AFFECTED EURODOLLAR RATE LOANS INTO LOANS OF ANOTHER TYPE.  IF ANY SUCH PAYMENT
OR CONVERSION OF ANY EURODOLLAR RATE LOAN IS MADE ON A DAY THAT IS NOT THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN, BORROWERS
SHALL PAY AGENT, UPON AGENT’S REQUEST, SUCH AMOUNT OR AMOUNTS AS MAY BE
NECESSARY TO COMPENSATE LENDERS FOR ANY LOSS OR EXPENSE SUSTAINED OR INCURRED BY
LENDERS IN RESPECT OF SUCH EURODOLLAR RATE LOAN AS A RESULT OF SUCH PAYMENT OR
CONVERSION, INCLUDING (BUT NOT LIMITED TO) ANY INTEREST OR OTHER AMOUNTS PAYABLE
BY LENDERS TO LENDERS OF FUNDS OBTAINED BY LENDERS IN ORDER TO MAKE OR MAINTAIN
SUCH

 

29

--------------------------------------------------------------------------------


 


EURODOLLAR RATE LOAN.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THE FOREGOING SENTENCE SUBMITTED BY LENDERS TO BORROWING AGENT SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


2.3.                              DISBURSEMENT OF ADVANCE PROCEEDS.  ALL
ADVANCES SHALL BE DISBURSED FROM WHICHEVER OFFICE OR OTHER PLACE AGENT MAY
DESIGNATE FROM TIME TO TIME AND, TOGETHER WITH ANY AND ALL OTHER OBLIGATIONS OF
BORROWERS TO AGENT OR LENDERS, SHALL BE CHARGED TO BORROWERS’ ACCOUNT ON AGENT’S
BOOKS.  DURING THE TERM, BORROWERS MAY USE THE REVOLVING ADVANCES BY BORROWING,
PREPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.  THE PROCEEDS OF EACH REVOLVING ADVANCE REQUESTED BY BORROWING AGENT ON
BEHALF OF ANY BORROWER OR DEEMED TO HAVE BEEN REQUESTED BY ANY BORROWER UNDER
SECTION 2.2(A) HEREOF SHALL, WITH RESPECT TO REQUESTED REVOLVING ADVANCES TO THE
EXTENT LENDERS MAKE SUCH REVOLVING ADVANCES, BE MADE AVAILABLE TO THE APPLICABLE
BORROWER ON THE DAY SO REQUESTED BY WAY OF CREDIT TO SUCH BORROWER’S OPERATING
ACCOUNT AT PNC, OR SUCH OTHER BANK AS BORROWING AGENT MAY DESIGNATE FOLLOWING
NOTIFICATION TO AGENT, IN IMMEDIATELY AVAILABLE FEDERAL FUNDS OR OTHER
IMMEDIATELY AVAILABLE FUNDS OR, WITH RESPECT TO REVOLVING ADVANCES DEEMED TO
HAVE BEEN REQUESTED BY ANY BORROWER, BE DISBURSED TO AGENT TO BE APPLIED TO THE
OUTSTANDING OBLIGATIONS GIVING RISE TO SUCH DEEMED REQUEST.


 


2.4.                              INTENTIONALLY OMITTED.


 


2.5.                              MAXIMUM ADVANCES.  THE AGGREGATE BALANCE OF
REVOLVING ADVANCES OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE LESSER OF
(A) THE MAXIMUM REVOLVING ADVANCE AMOUNT LESS THE MAXIMUM UNDRAWN AMOUNT OF ALL
ISSUED AND OUTSTANDING LETTERS OF CREDIT LESS THE AVAILABILITY BLOCK OR (B) THE
FORMULA AMOUNT.


 


2.6.                              REPAYMENT OF ADVANCES.


 


(A)                                  THE ADVANCES SHALL BE DUE AND PAYABLE IN
FULL ON THE LAST DAY OF THE TERM SUBJECT TO EARLIER PREPAYMENT AS HEREIN
PROVIDED.


 


(B)                                 EACH BORROWER RECOGNIZES THAT THE AMOUNTS
EVIDENCED BY CHECKS, NOTES, DRAFTS OR ANY OTHER ITEMS OF PAYMENT RELATING TO
AND/OR PROCEEDS OF COLLATERAL MAY NOT BE COLLECTIBLE BY AGENT ON THE DATE
RECEIVED.  IN CONSIDERATION OF AGENT’S AGREEMENT TO CONDITIONALLY CREDIT
BORROWERS’ ACCOUNT AS OF THE NEXT BUSINESS DAY FOLLOWING AGENT’S RECEIPT OF
THOSE ITEMS OF PAYMENT, EACH BORROWER AGREES THAT, IN COMPUTING THE CHARGES
UNDER THIS AGREEMENT, ALL ITEMS OF PAYMENT SHALL BE DEEMED APPLIED BY AGENT ON
ACCOUNT OF THE OBLIGATIONS ONE (1) BUSINESS DAY AFTER (I) THE BUSINESS DAY
FOLLOWING AGENT’S RECEIPT OF SUCH PAYMENTS VIA WIRE TRANSFER OR ELECTRONIC
DEPOSITORY CHECK OR (II) IN THE CASE OF PAYMENTS RECEIVED BY AGENT IN ANY OTHER
FORM, THE BUSINESS DAY SUCH PAYMENT CONSTITUTES GOOD FUNDS IN AGENT’S ACCOUNT. 
AGENT IS NOT, HOWEVER, REQUIRED TO CREDIT BORROWERS’ ACCOUNT FOR THE AMOUNT OF
ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO AGENT AND AGENT MAY CHARGE
BORROWERS’ ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO
AGENT UNPAID.


 


(C)                                  ALL PAYMENTS OF PRINCIPAL, INTEREST AND
OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY OF THE OTHER DOCUMENTS SHALL BE
MADE TO AGENT AT THE PAYMENT OFFICE NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON
THE DUE DATE THEREFOR IN LAWFUL MONEY OF THE UNITED STATES OF

 

30

--------------------------------------------------------------------------------


 


AMERICA IN FEDERAL FUNDS OR OTHER FUNDS IMMEDIATELY AVAILABLE TO AGENT.  AGENT
SHALL HAVE THE RIGHT TO EFFECTUATE PAYMENT ON ANY AND ALL OBLIGATIONS DUE AND
OWING HEREUNDER BY CHARGING BORROWERS’ ACCOUNT OR BY MAKING ADVANCES AS PROVIDED
IN SECTION 2.2 HEREOF.


 


(D)                                 BORROWERS SHALL PAY PRINCIPAL, INTEREST, AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY RELATED AGREEMENT, WITHOUT ANY
DEDUCTION WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, ANY DEDUCTION FOR ANY
SETOFF OR COUNTERCLAIM.


 


2.7.                              REPAYMENT OF EXCESS ADVANCES.  THE AGGREGATE
BALANCE OF ADVANCES OUTSTANDING AT ANY TIME IN EXCESS OF THE MAXIMUM AMOUNT OF
ADVANCES PERMITTED HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE WITHOUT THE
NECESSITY OF ANY DEMAND, AT THE PAYMENT OFFICE, WHETHER OR NOT A DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED.


 


2.8.                              STATEMENT OF ACCOUNT.  AGENT SHALL MAINTAIN,
IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES, A LOAN ACCOUNT (“BORROWERS’
ACCOUNT”) IN THE NAME OF BORROWERS IN WHICH SHALL BE RECORDED THE DATE AND
AMOUNT OF EACH ADVANCE MADE BY AGENT OR ANY LENDER AND THE DATE AND AMOUNT OF
EACH PAYMENT IN RESPECT THEREOF; PROVIDED, HOWEVER, THE FAILURE BY AGENT TO
RECORD THE DATE AND AMOUNT OF ANY ADVANCE SHALL NOT ADVERSELY AFFECT AGENT OR
ANY LENDER.  EACH MONTH, AGENT SHALL SEND TO BORROWING AGENT A STATEMENT SHOWING
THE ACCOUNTING FOR THE ADVANCES MADE, PAYMENTS MADE OR CREDITED IN RESPECT
THEREOF, AND OTHER TRANSACTIONS BETWEEN AGENT AND BORROWERS DURING SUCH MONTH. 
THE MONTHLY STATEMENTS SHALL BE DEEMED CORRECT AND BINDING UPON BORROWERS IN THE
ABSENCE OF MANIFEST ERROR AND SHALL CONSTITUTE AN ACCOUNT STATED BETWEEN LENDERS
AND BORROWERS UNLESS AGENT RECEIVES A WRITTEN STATEMENT OF BORROWERS’ SPECIFIC
EXCEPTIONS THERETO WITHIN THIRTY (30) DAYS AFTER SUCH STATEMENT IS RECEIVED BY
BORROWING AGENT.  THE RECORDS OF AGENT WITH RESPECT TO THE LOAN ACCOUNT SHALL BE
CONCLUSIVE EVIDENCE ABSENT MANIFEST ERROR OF THE AMOUNTS OF ADVANCES AND OTHER
CHARGES THERETO AND OF PAYMENTS APPLICABLE THERETO.


 


2.9.                              LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, AGENT SHALL ISSUE OR CAUSE THE ISSUANCE OF STANDBY AND/OR
TRADE LETTERS OF CREDIT (“LETTERS OF CREDIT”) FOR THE ACCOUNT OF ANY BORROWER TO
THE EXTENT THAT THE ISSUANCE THEREOF WOULD THEN CAUSE THE SUM OF (I) THE
OUTSTANDING REVOLVING ADVANCES PLUS (II) THE MAXIMUM UNDRAWN AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT TO EXCEED THE LESSER OF (X) THE MAXIMUM REVOLVING
ADVANCE AMOUNT LESS THE AVAILABILITY BLOCK OR (Y) THE FORMULA AMOUNT.  THE
MAXIMUM UNDRAWN AMOUNT OF OUTSTANDING LETTERS OF CREDIT SHALL NOT EXCEED IN THE
AGGREGATE AT ANY TIME THE LETTER OF CREDIT SUBLIMIT.  ALL DISBURSEMENTS OR
PAYMENTS RELATED TO LETTERS OF CREDIT SHALL BE DEEMED TO BE DOMESTIC RATE LOANS
CONSISTING OF REVOLVING ADVANCES AND SHALL BEAR INTEREST AT THE REVOLVING
INTEREST RATE FOR DOMESTIC RATE LOANS; LETTERS OF CREDIT THAT HAVE NOT BEEN
DRAWN UPON SHALL NOT BEAR INTEREST.


 


2.10.                        ISSUANCE OF LETTERS OF CREDIT.


 


(A)                                  BORROWING AGENT, ON BEHALF OF BORROWERS,
MAY REQUEST AGENT TO ISSUE OR CAUSE THE ISSUANCE OF A LETTER OF CREDIT BY
DELIVERING TO AGENT AT THE PAYMENT OFFICE, PRIOR TO 10:00 A.M. (NEW YORK TIME),
AT LEAST FIVE (5)  BUSINESS DAYS’ PRIOR TO THE PROPOSED DATE OF ISSUANCE,
AGENT’S FORM OF LETTER OF CREDIT APPLICATION (THE “LETTER OF CREDIT
APPLICATION”) COMPLETED TO THE SATISFACTION OF AGENT; AND, SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS AGENT MAY REASONABLY
REQUEST.  BORROWING AGENT, ON BEHALF OF BORROWERS,

 

31

--------------------------------------------------------------------------------


 


ALSO HAS THE RIGHT TO GIVE INSTRUCTIONS AND MAKE AGREEMENTS WITH RESPECT TO ANY
APPLICATION, ANY APPLICABLE LETTER OF CREDIT AND SECURITY AGREEMENT, ANY
APPLICABLE LETTER OF CREDIT REIMBURSEMENT AGREEMENT AND/OR ANY OTHER APPLICABLE
AGREEMENT, ANY LETTER OF CREDIT AND THE DISPOSITION OF DOCUMENTS, DISPOSITION OF
ANY UNUTILIZED FUNDS, AND TO AGREE WITH AGENT UPON ANY AMENDMENT, EXTENSION OR
RENEWAL OF ANY LETTER OF CREDIT.


 


(B)                                 EACH LETTER OF CREDIT SHALL, AMONG OTHER
THINGS, (I) PROVIDE FOR THE PAYMENT OF SIGHT DRAFTS, OTHER WRITTEN DEMANDS FOR
PAYMENT, OR ACCEPTANCES OF USANCE DRAFTS WHEN PRESENTED FOR HONOR THEREUNDER IN
ACCORDANCE WITH THE TERMS THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS
DESCRIBED THEREIN AND (II) HAVE AN EXPIRY DATE NOT LATER THAN TWELVE (12) MONTHS
AFTER SUCH LETTER OF CREDIT’S DATE OF ISSUANCE; PROVIDED THAT SUCH LETTERS OF
CREDIT MAY HAVE PROVISIONS AUTOMATICALLY EXTENDING THE EXPIRY DATE OF SUCH
LETTER OF CREDIT SUBJECT TO CERTAIN LIMITATIONS AND/OR CONDITIONS, BUT IN NO
EVENT LATER THAN THE LAST DAY OF THE TERM.  EACH STANDBY LETTER OF CREDIT SHALL
BE SUBJECT EITHER TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS
MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME A
LETTER OF CREDIT IS ISSUED (THE “UCP”) OR THE INTERNATIONAL STANDBY PRACTICES
(ISP98-INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590) (THE “ISP98
RULES”), AND ANY SUBSEQUENT REVISION THEREOF AT THE TIME A STANDBY LETTER OF
CREDIT IS ISSUED, AS DETERMINED BY AGENT, AND EACH TRADE LETTER OF CREDIT SHALL
BE SUBJECT TO THE UCP.


 


(C)                                  AGENT SHALL USE ITS REASONABLE EFFORTS TO
NOTIFY LENDERS OF THE REQUEST BY BORROWING AGENT FOR A LETTER OF CREDIT
HEREUNDER.


 


2.11.                        REQUIREMENTS FOR ISSUANCE OF LETTERS OF CREDIT.


 


(A)                                  BORROWING AGENT SHALL AUTHORIZE AND DIRECT
ANY ISSUER TO NAME THE APPLICABLE BORROWER AS THE “APPLICANT” OR “ACCOUNT PARTY”
OF EACH LETTER OF CREDIT.  IF AGENT IS NOT THE ISSUER OF ANY LETTER OF CREDIT,
BORROWING AGENT SHALL AUTHORIZE AND DIRECT THE ISSUER TO DELIVER TO AGENT ALL
INSTRUMENTS, DOCUMENTS, AND OTHER WRITINGS AND PROPERTY RECEIVED BY THE ISSUER
PURSUANT TO THE LETTER OF CREDIT AND TO ACCEPT AND RELY UPON AGENT’S
INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION
WITH THE LETTER OF CREDIT, THE APPLICATION THEREFOR OR ANY ACCEPTANCE THEREOF.


 


(B)                                 IN CONNECTION WITH ALL LETTERS OF CREDIT
ISSUED OR CAUSED TO BE ISSUED BY AGENT UNDER THIS AGREEMENT, EACH BORROWER
HEREBY APPOINTS AGENT, OR ITS DESIGNEE, AS ITS ATTORNEY, WITH FULL POWER AND
AUTHORITY IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (I) TO
SIGN AND/OR ENDORSE SUCH BORROWER’S NAME UPON ANY WAREHOUSE OR OTHER RECEIPTS,
LETTER OF CREDIT APPLICATIONS AND ACCEPTANCES, (II) TO SIGN SUCH BORROWER’S NAME
ON BILLS OF LADING; (III) TO CLEAR INVENTORY THROUGH THE UNITED STATES OF
AMERICA CUSTOMS DEPARTMENT (“CUSTOMS”) IN THE NAME OF SUCH BORROWER OR AGENT OR
AGENT’S DESIGNEE, AND TO SIGN AND DELIVER TO CUSTOMS OFFICIALS POWERS OF
ATTORNEY IN THE NAME OF SUCH BORROWER FOR SUCH PURPOSE; AND (IV) TO COMPLETE IN
SUCH BORROWER’S NAME OR AGENT’S, OR IN THE NAME OF AGENT’S DESIGNEE, ANY ORDER,
SALE OR TRANSACTION, OBTAIN THE NECESSARY DOCUMENTS IN CONNECTION THEREWITH, AND
COLLECT THE PROCEEDS THEREOF.  NEITHER AGENT NOR ITS ATTORNEYS WILL BE LIABLE
FOR ANY ACTS OR OMISSIONS NOR FOR ANY ERROR OF JUDGMENT OR MISTAKES OF FACT OR
LAW, EXCEPT FOR AGENT’S OR ITS ATTORNEY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AS LONG
AS ANY LETTERS OF CREDIT REMAIN OUTSTANDING.

 

32

--------------------------------------------------------------------------------



 


2.12.                        DISBURSEMENTS, REIMBURSEMENT.


 


(A)                                  IMMEDIATELY UPON THE ISSUANCE OF EACH
LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM AGENT A PARTICIPATION IN SUCH LETTER OF
CREDIT AND EACH DRAWING THEREUNDER IN AN AMOUNT EQUAL TO SUCH LENDER’S
COMMITMENT PERCENTAGE OF THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AND
THE AMOUNT OF SUCH DRAWING, RESPECTIVELY.


 


(B)                                 IN THE EVENT OF ANY REQUEST FOR A DRAWING
UNDER A LETTER OF CREDIT BY THE BENEFICIARY OR TRANSFEREE THEREOF, AGENT WILL
PROMPTLY NOTIFY BORROWING AGENT.  PROVIDED THAT BORROWING AGENT SHALL HAVE
RECEIVED SUCH NOTICE, THE BORROWERS SHALL REIMBURSE (SUCH OBLIGATION TO
REIMBURSE AGENT SHALL SOMETIMES BE REFERRED TO AS A “REIMBURSEMENT OBLIGATION”)
AGENT PRIOR TO 12:00 NOON, NEW YORK TIME ON EACH DATE THAT AN AMOUNT IS PAID BY
AGENT UNDER ANY LETTER OF CREDIT (EACH SUCH DATE, A “DRAWING DATE”) IN AN AMOUNT
EQUAL TO THE AMOUNT SO PAID BY AGENT.  IN THE EVENT BORROWERS FAIL TO REIMBURSE
AGENT FOR THE FULL AMOUNT OF ANY DRAWING UNDER ANY LETTER OF CREDIT BY 12:00
NOON, NEW YORK TIME, ON THE DRAWING DATE, AGENT WILL PROMPTLY NOTIFY EACH LENDER
THEREOF, AND BORROWERS SHALL BE DEEMED TO HAVE REQUESTED THAT A REVOLVING
ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN BE MADE BY THE LENDERS TO BE
DISBURSED ON THE DRAWING DATE UNDER SUCH LETTER OF CREDIT, SUBJECT TO THE AMOUNT
OF THE UNUTILIZED PORTION OF THE LESSER OF (I) THE MAXIMUM REVOLVING ADVANCE
AMOUNT, LESS THE AVAILABILITY BLOCK, LESS THE MAXIMUM UNDRAWN AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT, OR (II) THE FORMULA AMOUNT AND, IN EACH CASE,
SUBJECT TO SECTION 8.2 HEREOF.  ANY NOTICE GIVEN BY AGENT PURSUANT TO THIS
SECTION 2.12(B) MAY BE ORAL IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT
THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS
OR BINDING EFFECT OF SUCH NOTICE.


 


(C)                                  EACH LENDER SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.12(B) MAKE AVAILABLE TO AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO ITS COMMITMENT PERCENTAGE OF THE AMOUNT OF THE DRAWING, WHEREUPON
THE PARTICIPATING LENDERS SHALL (SUBJECT TO SECTION 2.12(D)) EACH BE DEEMED TO
HAVE MADE A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN TO BORROWERS IN
THAT AMOUNT.  IF ANY LENDER SO NOTIFIED FAILS TO MAKE AVAILABLE TO AGENT THE
AMOUNT OF SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH AMOUNT BY NO LATER THAN
2:00 P.M., NEW YORK TIME ON THE DRAWING DATE, THEN INTEREST SHALL ACCRUE ON SUCH
LENDER’S OBLIGATION TO MAKE SUCH PAYMENT, FROM THE DRAWING DATE TO THE DATE ON
WHICH SUCH LENDER MAKES SUCH PAYMENT (I) AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS EFFECTIVE RATE DURING THE FIRST THREE DAYS FOLLOWING THE DRAWING
DATE AND (II) AT A RATE PER ANNUM EQUAL TO THE RATE APPLICABLE TO REVOLVING
ADVANCES MAINTAINED AS A DOMESTIC RATE LOANS ON AND AFTER THE FOURTH DAY
FOLLOWING THE DRAWING DATE.  AGENT WILL PROMPTLY GIVE NOTICE OF THE OCCURRENCE
OF THE DRAWING DATE, BUT FAILURE OF AGENT TO GIVE ANY SUCH NOTICE ON THE DRAWING
DATE OR IN SUFFICIENT TIME TO ENABLE ANY LENDER TO EFFECT SUCH PAYMENT ON SUCH
DATE SHALL NOT RELIEVE SUCH LENDER FROM ITS OBLIGATION UNDER THIS
SECTION 2.12(C), PROVIDED THAT SUCH LENDER SHALL NOT BE OBLIGATED TO PAY
INTEREST AS PROVIDED IN SECTION 2.12(C) (I) AND (II) UNTIL AND COMMENCING FROM
THE DATE OF RECEIPT OF NOTICE FROM AGENT OF A DRAWING.


 


(D)                                 WITH RESPECT TO ANY UNREIMBURSED DRAWING
THAT IS NOT CONVERTED INTO A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE
LOAN TO BORROWERS IN WHOLE OR IN PART AS CONTEMPLATED BY SECTION 2.12(B),
BECAUSE OF BORROWERS’ FAILURE TO SATISFY THE CONDITIONS SET FORTH

 

33

--------------------------------------------------------------------------------


 


IN SECTION 8.2 HEREOF (OTHER THAN ANY NOTICE REQUIREMENTS) OR FOR ANY OTHER
REASON, BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM AGENT A BORROWING (EACH
A “LETTER OF CREDIT BORROWING”) IN THE AMOUNT OF SUCH DRAWING. SUCH LETTER OF
CREDIT BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND
SHALL BEAR INTEREST AT THE RATE PER ANNUM APPLICABLE TO A REVOLVING ADVANCE
MAINTAINED AS A DOMESTIC RATE LOAN.  EACH LENDER’S PAYMENT TO AGENT PURSUANT TO
SECTION 2.12(C) SHALL BE DEEMED TO BE A PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH LETTER OF CREDIT BORROWING AND SHALL CONSTITUTE A “PARTICIPATION
ADVANCE” FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION COMMITMENT UNDER
THIS SECTION 2.12.


 


(E)                                  EACH LENDER’S PARTICIPATION COMMITMENT
SHALL CONTINUE UNTIL THE LAST TO OCCUR OF ANY OF THE FOLLOWING EVENTS: (X) AGENT
CEASES TO BE OBLIGATED TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT
HEREUNDER; (Y) NO LETTER OF CREDIT ISSUED OR CREATED HEREUNDER REMAINS
OUTSTANDING AND UNCANCELLED; AND (Z) ALL PERSONS (OTHER THAN THE BORROWERS) HAVE
BEEN FULLY REIMBURSED FOR ALL PAYMENTS MADE UNDER OR RELATING TO LETTERS OF
CREDIT.


 


2.13.                        REPAYMENT OF PARTICIPATION ADVANCES.


 


(A)                                  UPON (AND ONLY UPON) RECEIPT BY AGENT FOR
ITS ACCOUNT OF IMMEDIATELY AVAILABLE FUNDS FROM BORROWERS (I) IN REIMBURSEMENT
OF ANY PAYMENT MADE BY THE AGENT UNDER THE LETTER OF CREDIT WITH RESPECT TO
WHICH ANY LENDER HAS MADE A PARTICIPATION ADVANCE TO AGENT, OR (II) IN PAYMENT
OF INTEREST ON SUCH A PAYMENT MADE BY AGENT UNDER SUCH A LETTER OF CREDIT, AGENT
WILL PAY TO EACH LENDER, IN THE SAME FUNDS AS THOSE RECEIVED BY AGENT, THE
AMOUNT OF SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH FUNDS, EXCEPT AGENT SHALL
RETAIN THE AMOUNT OF THE COMMITMENT PERCENTAGE OF SUCH FUNDS OF ANY LENDER THAT
DID NOT MAKE A PARTICIPATION ADVANCE IN RESPECT OF SUCH PAYMENT BY AGENT.


 


(B)                                 IF AGENT IS REQUIRED AT ANY TIME TO RETURN
TO ANY BORROWER, OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN, OR ANY
OFFICIAL IN ANY INSOLVENCY PROCEEDING, ANY PORTION OF THE PAYMENTS MADE BY
BORROWERS TO AGENT PURSUANT TO SECTION 2.13(A) IN REIMBURSEMENT OF A PAYMENT
MADE UNDER THE LETTER OF CREDIT OR INTEREST OR FEE THEREON, EACH LENDER SHALL,
ON DEMAND OF AGENT, FORTHWITH RETURN TO AGENT THE AMOUNT OF ITS COMMITMENT
PERCENTAGE OF ANY AMOUNTS SO RETURNED BY AGENT PLUS INTEREST AT THE FEDERAL
FUNDS EFFECTIVE RATE.


 


2.14.                        DOCUMENTATION.  EACH BORROWER AGREES TO BE BOUND BY
THE TERMS OF THE LETTER OF CREDIT APPLICATION AND BY AGENT’S INTERPRETATIONS OF
ANY LETTER OF CREDIT ISSUED ON BEHALF OF SUCH BORROWER AND BY AGENT’S WRITTEN
REGULATIONS AND CUSTOMARY PRACTICES RELATING TO LETTERS OF CREDIT, THOUGH
AGENT’S INTERPRETATIONS MAY BE DIFFERENT FROM SUCH BORROWER’S OWN.  IN THE EVENT
OF A CONFLICT BETWEEN THE LETTER OF CREDIT APPLICATION AND THIS AGREEMENT, THIS
AGREEMENT SHALL GOVERN.  IT IS UNDERSTOOD AND AGREED THAT, EXCEPT IN THE CASE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT), AGENT SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE AND/OR MISTAKES, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING THE BORROWING AGENT’S OR ANY BORROWER’S INSTRUCTIONS OR THOSE
CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS OR
SUPPLEMENTS THERETO.


 


2.15.                        DETERMINATION TO HONOR DRAWING REQUEST.  IN
DETERMINING WHETHER TO HONOR ANY REQUEST FOR DRAWING UNDER ANY LETTER OF CREDIT
BY THE BENEFICIARY THEREOF, AGENT SHALL BE

 

34

--------------------------------------------------------------------------------


 


RESPONSIBLE ONLY TO DETERMINE THAT THE DOCUMENTS AND CERTIFICATES REQUIRED TO BE
DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY COMPLY
ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT AND THAT ANY OTHER
DRAWING CONDITION APPEARING ON THE FACE OF SUCH LETTER OF CREDIT HAS BEEN
SATISFIED IN THE MANNER SO SET FORTH.


 


2.16.                        NATURE OF PARTICIPATION AND REIMBURSEMENT
OBLIGATIONS.  EACH LENDER’S OBLIGATION IN ACCORDANCE WITH THIS AGREEMENT TO MAKE
THE REVOLVING ADVANCES OR PARTICIPATION ADVANCES AS A RESULT OF A DRAWING UNDER
A LETTER OF CREDIT, AND THE OBLIGATIONS OF BORROWERS TO REIMBURSE AGENT UPON A
DRAW UNDER A LETTER OF CREDIT, SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 2.16 UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST AGENT, ANY BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER;

 

(II)                                  THE FAILURE OF ANY BORROWER OR ANY OTHER
PERSON TO COMPLY, IN CONNECTION WITH A LETTER OF CREDIT BORROWING, WITH THE
CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE MAKING OF A REVOLVING ADVANCE, IT
BEING ACKNOWLEDGED THAT SUCH CONDITIONS ARE NOT REQUIRED FOR THE MAKING OF A
LETTER OF CREDIT BORROWING AND THE OBLIGATION OF THE LENDERS TO MAKE
PARTICIPATION ADVANCES UNDER SECTION 2.12;

 

(III)                               ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT;

 

(IV)                              ANY CLAIM OF BREACH OF WARRANTY THAT MIGHT BE
MADE BY BORROWER OR ANY LENDER AGAINST THE BENEFICIARY OF A LETTER OF CREDIT, OR
THE EXISTENCE OF ANY CLAIM, SET-OFF, RECOUPMENT, COUNTERCLAIM, CROSS-CLAIM,
DEFENSE OR OTHER RIGHT WHICH ANY BORROWER OR ANY LENDER MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY, ANY SUCCESSOR BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER
OF CREDIT OR THE PROCEEDS THEREOF (OR ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE
MAY BE ACTING), AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTION (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY BORROWER OR ANY
SUBSIDIARIES OF SUCH BORROWER AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT
WAS PROCURED);

 

(V)                                 THE LACK OF POWER OR AUTHORITY OF ANY SIGNER
OF (OR ANY DEFECT IN OR FORGERY OF ANY SIGNATURE OR ENDORSEMENT ON) OR THE FORM
OF OR LACK OF VALIDITY, SUFFICIENCY, ACCURACY, ENFORCEABILITY OR GENUINENESS OF
ANY DRAFT, DEMAND, INSTRUMENT, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER OR
IN CONNECTION WITH ANY LETTER OF CREDIT, OR ANY FRAUD OR ALLEGED FRAUD IN
CONNECTION WITH ANY LETTER OF CREDIT, OR THE TRANSPORT OF ANY PROPERTY OR
PROVISIONS OF SERVICES RELATING TO A LETTER OF CREDIT, IN EACH CASE EVEN IF
AGENT OR ANY OF AGENT’S AFFILIATES HAS BEEN NOTIFIED THEREOF;

 

(VI)                              PAYMENT BY AGENT UNDER ANY LETTER OF CREDIT
AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH
DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; PROVIDED THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE AGENT FROM LIABILITY TO THE
BORROWERS FOR DIRECT DAMAGES SUFFERED BY THE BORROWERS AS A RESULT OF THE
FAILURE

 

35

--------------------------------------------------------------------------------


 

OF THE AGENT TO EXERCISE CARE WHEN DETERMINING WHETHER SUCH DRAFTS OR OTHER
DOCUMENTS COMPLY WITH THE TERMS THEREOF;

 

(VII)                           THE SOLVENCY OF, OR ANY ACTS OR OMISSIONS BY,
ANY BENEFICIARY OF ANY LETTER OF CREDIT, OR ANY OTHER PERSON HAVING A ROLE IN
ANY TRANSACTION OR OBLIGATION RELATING TO A LETTER OF CREDIT, OR THE EXISTENCE,
NATURE, QUALITY, QUANTITY, CONDITION, VALUE OR OTHER CHARACTERISTIC OF ANY
PROPERTY OR SERVICES RELATING TO A LETTER OF CREDIT;

 

(VIII)                        ANY FAILURE BY THE AGENT OR ANY OF AGENT’S
AFFILIATES TO ISSUE ANY LETTER OF CREDIT IN THE FORM REQUESTED BY BORROWING
AGENT, UNLESS THE AGENT HAS RECEIVED WRITTEN NOTICE FROM BORROWING AGENT OF SUCH
FAILURE WITHIN THREE (3) BUSINESS DAYS AFTER THE AGENT SHALL HAVE FURNISHED
BORROWING AGENT A COPY OF SUCH LETTER OF CREDIT AND SUCH ERROR IS MATERIAL AND
NO DRAWING HAS BEEN MADE THEREON PRIOR TO RECEIPT OF SUCH NOTICE;

 

(IX)                                ANY MATERIAL ADVERSE EFFECT;

 

(X)                                   ANY BREACH OF THIS AGREEMENT OR ANY OTHER
DOCUMENT BY ANY PARTY THERETO;

 

(XI)                                THE OCCURRENCE OR CONTINUANCE OF AN
INSOLVENCY PROCEEDING WITH RESPECT TO ANY BORROWER OR ANY GUARANTOR;

 

(XII)                             THE FACT THAT A DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

(XIII)                          THE FACT THAT THE TERM SHALL HAVE EXPIRED OR
THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER SHALL HAVE BEEN TERMINATED; AND

 

(XIV)                         ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 


2.17.                        INDEMNITY.  IN ADDITION TO AMOUNTS PAYABLE AS
PROVIDED IN SECTION 16.5, EACH BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY, PAY
AND SAVE HARMLESS AGENT AND ANY OF AGENT’S AFFILIATES THAT HAVE ISSUED A LETTER
OF CREDIT FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES,
TAXES (EXCLUDING TAXES IMPOSED UPON OR MEASURED BY THE NET INCOME OF AGENT OR
AGENT’S AFFILIATES), PENALTIES, INTEREST, JUDGMENTS, LOSSES, COSTS, CHARGES AND
EXPENSES (INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF EXTERNAL
COUNSEL) WHICH THE AGENT OR ANY OF AGENT’S AFFILIATES MAY INCUR OR BE SUBJECT TO
AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER OF CREDIT,
OTHER THAN AS A RESULT OF (A) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
AGENT AS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION OR (B) THE WRONGFUL DISHONOR BY THE AGENT OR ANY OF
AGENT’S AFFILIATES OF A PROPER DEMAND FOR PAYMENT MADE UNDER ANY LETTER OF
CREDIT, EXCEPT IF SUCH DISHONOR RESULTED FROM ANY ACT OR OMISSION, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE FACTO GOVERNMENTAL
BODY (ALL SUCH ACTS OR OMISSIONS HEREIN CALLED “GOVERNMENTAL ACTS”).


 


2.18.                        LIABILITY FOR ACTS AND OMISSIONS.  AS BETWEEN
BORROWERS AND AGENT AND LENDERS, EACH BORROWER ASSUMES ALL RISKS OF THE ACTS AND
OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT BY, THE RESPECTIVE
BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION
OF

 

36

--------------------------------------------------------------------------------


 


THE RESPECTIVE FOREGOING, AGENT SHALL NOT BE RESPONSIBLE FOR: (I) THE FORM,
VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT
SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AN ISSUANCE OF ANY
SUCH LETTER OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY OR ALL
RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED (EVEN IF AGENT
SHALL HAVE BEEN NOTIFIED THEREOF); (II) THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY
SUCH LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF,
IN WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY
REASON; (III) THE FAILURE OF THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT, OR
ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED, TO COMPLY
FULLY WITH ANY CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT
OR ANY OTHER CLAIM OF ANY BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF
CREDIT, OR ANY SUCH TRANSFEREE, OR ANY DISPUTE BETWEEN OR AMONG ANY BORROWER AND
ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH TRANSFEREE; (IV) ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, CABLE, FACSIMILE, TELEX OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER;
(V) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI) ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) THE
MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE PROCEEDS
OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; OR (VIII) ANY CONSEQUENCES ARISING
FROM CAUSES BEYOND THE CONTROL OF AGENT, INCLUDING ANY GOVERNMENTAL ACTS, AND
NONE OF THE ABOVE SHALL AFFECT OR IMPAIR, OR PREVENT THE VESTING OF, ANY OF
AGENT’S RIGHTS OR POWERS HEREUNDER. NOTHING IN THE PRECEDING SENTENCE SHALL
RELIEVE AGENT FROM LIABILITY FOR AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
(AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE
JUDGMENT) IN CONNECTION WITH ACTIONS OR OMISSIONS DESCRIBED IN SUCH CLAUSES
(I) THROUGH (VIII) OF SUCH SENTENCE.  IN NO EVENT SHALL AGENT OR AGENT’S
AFFILIATES BE LIABLE TO ANY BORROWER FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES OR EXPENSES (INCLUDING
WITHOUT LIMITATION ATTORNEYS’ FEES), OR FOR ANY DAMAGES RESULTING FROM ANY
CHANGE IN THE VALUE OF ANY PROPERTY RELATING TO A LETTER OF CREDIT.


 

Without limiting the generality of the foregoing, Agent and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order,

 

37

--------------------------------------------------------------------------------


 

notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Borrower or any Lender.

 


2.19.                        ADDITIONAL PAYMENTS.  ANY SUMS EXPENDED BY AGENT OR
ANY LENDER DUE TO ANY BORROWER’S FAILURE TO PERFORM OR COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT INCLUDING ANY BORROWER’S
OBLIGATIONS UNDER SECTIONS 4.2, 4.4, 4.12, 4.13, 4.14 AND 6.1 HEREOF, MAY BE
CHARGED TO BORROWERS’ ACCOUNT AS A REVOLVING ADVANCE AND ADDED TO THE
OBLIGATIONS.


 


2.20.                        MANNER OF BORROWING AND PAYMENT.


 


(A)                                  EACH BORROWING OF REVOLVING ADVANCES SHALL
BE ADVANCED ACCORDING TO THE APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.


 


(B)                                 EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY
ANY BORROWER ON ACCOUNT OF THE PRINCIPAL OF AND INTEREST ON THE REVOLVING
ADVANCES, SHALL BE APPLIED TO THE REVOLVING ADVANCES PRO RATA ACCORDING TO THE
APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY ANY BORROWER ON
ACCOUNT OF PRINCIPAL, INTEREST AND FEES SHALL BE MADE WITHOUT SET OFF OR
COUNTERCLAIM AND SHALL BE MADE TO AGENT ON BEHALF OF THE LENDERS TO THE PAYMENT
OFFICE, IN EACH CASE ON OR PRIOR TO 1:00 P.M., NEW YORK TIME, IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS.


 


(C)                                  (I)                                    
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTIONS 2.20(A) AND
(B) HEREOF, COMMENCING WITH THE FIRST BUSINESS DAY FOLLOWING THE CLOSING DATE,
EACH BORROWING OF REVOLVING ADVANCES SHALL BE ADVANCED BY AGENT AND EACH PAYMENT
BY ANY BORROWER ON ACCOUNT OF REVOLVING ADVANCES SHALL BE APPLIED FIRST TO THOSE
REVOLVING ADVANCES ADVANCED BY AGENT.  ON OR BEFORE 1:00 P.M., NEW YORK TIME, ON
EACH SETTLEMENT DATE COMMENCING WITH THE FIRST SETTLEMENT DATE FOLLOWING THE
CLOSING DATE, AGENT AND LENDERS SHALL MAKE CERTAIN PAYMENTS AS FOLLOWS: (I) IF
THE AGGREGATE AMOUNT OF NEW REVOLVING ADVANCES MADE BY AGENT DURING THE
PRECEDING WEEK (IF ANY) EXCEEDS THE AGGREGATE AMOUNT OF REPAYMENTS APPLIED TO
OUTSTANDING REVOLVING ADVANCES DURING SUCH PRECEDING WEEK, THEN EACH LENDER
SHALL PROVIDE AGENT WITH FUNDS IN AN AMOUNT EQUAL TO ITS APPLICABLE COMMITMENT
PERCENTAGE OF THE DIFFERENCE BETWEEN (W) SUCH REVOLVING ADVANCES AND (X) SUCH
REPAYMENTS AND (II) IF THE AGGREGATE AMOUNT OF REPAYMENTS APPLIED TO OUTSTANDING
REVOLVING ADVANCES DURING SUCH WEEK EXCEEDS THE AGGREGATE AMOUNT OF NEW
REVOLVING ADVANCES MADE DURING SUCH WEEK, THEN AGENT SHALL PROVIDE EACH LENDER
WITH FUNDS IN AN AMOUNT EQUAL TO ITS APPLICABLE COMMITMENT PERCENTAGE OF THE
DIFFERENCE BETWEEN (Y) SUCH REPAYMENTS AND (Z) SUCH REVOLVING ADVANCES.


 

(II)                                  EACH LENDER SHALL BE ENTITLED TO EARN
INTEREST AT THE APPLICABLE REVOLVING INTEREST RATE ON OUTSTANDING ADVANCES WHICH
IT HAS FUNDED.

 

38

--------------------------------------------------------------------------------


 

(III)                               PROMPTLY FOLLOWING EACH SETTLEMENT DATE,
AGENT SHALL SUBMIT TO EACH LENDER A CERTIFICATE WITH RESPECT TO PAYMENTS
RECEIVED AND ADVANCES MADE DURING THE WEEK IMMEDIATELY PRECEDING SUCH SETTLEMENT
DATE.  SUCH CERTIFICATE OF AGENT SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.

 


(D)                                 IF ANY LENDER OR PARTICIPANT (A “BENEFITED
LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS ADVANCES,
OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY OR BY SET-OFF) IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF SUCH OTHER LENDER’S ADVANCES, OR INTEREST THEREON, AND SUCH GREATER
PROPORTIONATE PAYMENT OR RECEIPT OF COLLATERAL IS NOT EXPRESSLY PERMITTED
HEREUNDER, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS
A PARTICIPATION IN SUCH PORTION OF EACH SUCH OTHER LENDER’S ADVANCES, OR SHALL
PROVIDE SUCH OTHER LENDER WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE
PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE
THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH
OF THE OTHER LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  EACH LENDER SO PURCHASING
A PORTION OF ANOTHER LENDER’S ADVANCES MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


(E)                                  UNLESS AGENT SHALL HAVE BEEN NOTIFIED BY
TELEPHONE, CONFIRMED IN WRITING, BY ANY LENDER THAT SUCH LENDER WILL NOT MAKE
THE AMOUNT WHICH WOULD CONSTITUTE ITS APPLICABLE COMMITMENT PERCENTAGE OF THE
ADVANCES AVAILABLE TO AGENT, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) ASSUME
THAT SUCH LENDER SHALL MAKE SUCH AMOUNT AVAILABLE TO AGENT ON THE NEXT
SETTLEMENT DATE AND, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
BORROWERS A CORRESPONDING AMOUNT.  AGENT WILL PROMPTLY NOTIFY BORROWING AGENT OF
ITS RECEIPT OF ANY SUCH NOTICE FROM A LENDER.  IF SUCH AMOUNT IS MADE AVAILABLE
TO AGENT ON A DATE AFTER SUCH NEXT SETTLEMENT DATE, SUCH LENDER SHALL PAY TO
AGENT ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE (COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS) DURING SUCH
PERIOD AS QUOTED BY AGENT, TIMES (II) SUCH AMOUNT, TIMES (III) THE NUMBER OF
DAYS FROM AND INCLUDING SUCH SETTLEMENT DATE TO THE DATE ON WHICH SUCH AMOUNT
BECOMES IMMEDIATELY AVAILABLE TO AGENT.  A CERTIFICATE OF AGENT SUBMITTED TO ANY
LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH (E) SHALL BE
CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH AMOUNT IS NOT IN FACT
MADE AVAILABLE TO AGENT BY SUCH LENDER WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
SETTLEMENT DATE, AGENT SHALL BE ENTITLED TO RECOVER SUCH AN AMOUNT, WITH
INTEREST THEREON AT THE RATE PER ANNUM THEN APPLICABLE TO SUCH REVOLVING
ADVANCES HEREUNDER, ON DEMAND FROM BORROWERS; PROVIDED, HOWEVER, THAT AGENT’S
RIGHT TO SUCH RECOVERY SHALL NOT PREJUDICE OR OTHERWISE ADVERSELY AFFECT
BORROWERS’ RIGHTS (IF ANY) AGAINST SUCH LENDER.


 


2.21.                        MANDATORY PREPAYMENTS.  WHEN ANY BORROWER SELLS OR
OTHERWISE DISPOSES OF ANY COLLATERAL (OTHER THAN INVENTORY IN THE ORDINARY
COURSE OF BUSINESS OR UNWINDING OF OVERNIGHT INVESTMENTS OR OTHER SIMILAR
ARRANGEMENTS WHICH ARE TO BE REINVESTED AUTOMATICALLY IN THE ORDINARY COURSE OF
BUSINESS), BORROWERS SHALL REPAY THE ADVANCES IN AN AMOUNT EQUAL TO THE LESSER
OF THE NET PROCEEDS OF SUCH SALE (I.E., GROSS PROCEEDS LESS THE REASONABLE COSTS
OF SUCH SALES OR OTHER DISPOSITIONS) AND THE AMOUNT OF SUCH OUTSTANDING
ADVANCES, SUCH REPAYMENTS TO BE MADE PROMPTLY BUT IN NO EVENT MORE THAN ONE
(1) BUSINESS DAY FOLLOWING RECEIPT OF SUCH NET

 

39

--------------------------------------------------------------------------------


 


PROCEEDS, AND UNTIL THE DATE OF PAYMENT, SUCH PROCEEDS SHALL BE HELD IN TRUST
FOR AGENT.  THE FOREGOING SHALL NOT BE DEEMED TO BE IMPLIED CONSENT TO ANY SUCH
SALE OTHERWISE PROHIBITED BY THE TERMS AND CONDITIONS HEREOF.  SUCH REPAYMENTS
SHALL BE APPLIED TO THE ADVANCES IN SUCH ORDER AS AGENT MAY DETERMINE, SUBJECT
TO BORROWERS’ ABILITY TO REBORROW REVOLVING ADVANCES IN ACCORDANCE WITH THE
TERMS HEREOF.


 


2.22.                        USE OF PROCEEDS.


 


(A)                                  BORROWERS SHALL APPLY THE PROCEEDS OF
ADVANCES TO (I) PAY FEES AND EXPENSES RELATING TO THIS TRANSACTION, AND
(II) PROVIDE FOR ITS WORKING CAPITAL NEEDS AND REIMBURSE DRAWINGS UNDER LETTERS
OF CREDIT.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF
SECTION 2.22(A) ABOVE, NEITHER THE BORROWERS, THE GUARANTORS NOR ANY OTHER
PERSON WHICH MAY IN THE FUTURE BECOME PARTY TO THIS AGREEMENT OR THE OTHER
DOCUMENTS AS A BORROWER OR GUARANTOR, INTENDS TO USE NOR SHALL THEY USE ANY
PORTION OF THE PROCEEDS OF THE ADVANCES, DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE
IN VIOLATION OF THE TRADING WITH THE ENEMY ACT.


 


2.23.                        DEFAULTING LENDER.


 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT ANY LENDER (X) HAS REFUSED (WHICH REFUSAL
CONSTITUTES A BREACH BY SUCH LENDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT) TO
MAKE AVAILABLE ITS PORTION OF ANY ADVANCE OR (Y) NOTIFIES EITHER AGENT OR
BORROWING AGENT THAT IT DOES NOT INTEND TO MAKE AVAILABLE ITS PORTION OF ANY
ADVANCE (IF THE ACTUAL REFUSAL WOULD CONSTITUTE A BREACH BY SUCH LENDER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT) (EACH, A “LENDER DEFAULT”), ALL RIGHTS AND
OBLIGATIONS HEREUNDER OF SUCH LENDER (A “DEFAULTING LENDER”) AS TO WHICH A
LENDER DEFAULT IS IN EFFECT AND OF THE OTHER PARTIES HERETO SHALL BE MODIFIED TO
THE EXTENT OF THE EXPRESS PROVISIONS OF THIS SECTION 2.23 WHILE SUCH LENDER
DEFAULT REMAINS IN EFFECT.


 


(B)                                 ADVANCES SHALL BE INCURRED PRO RATA FROM
LENDERS (THE “NON-DEFAULTING LENDERS”) WHICH ARE NOT DEFAULTING LENDERS BASED ON
THEIR RESPECTIVE COMMITMENT PERCENTAGES, AND NO COMMITMENT PERCENTAGE OF ANY
LENDER OR ANY PRO RATA SHARE OF ANY ADVANCES REQUIRED TO BE ADVANCED BY ANY
LENDER SHALL BE INCREASED AS A RESULT OF SUCH LENDER DEFAULT.  AMOUNTS RECEIVED
IN RESPECT OF PRINCIPAL OF ANY TYPE OF ADVANCES SHALL BE APPLIED TO REDUCE THE
APPLICABLE ADVANCES OF EACH LENDER (OTHER THAN ANY DEFAULTING LENDER) PRO RATA
BASED ON THE AGGREGATE OF THE OUTSTANDING ADVANCES OF THAT TYPE OF ALL LENDERS
AT THE TIME OF SUCH APPLICATION; PROVIDED, THAT, AGENT SHALL NOT BE OBLIGATED TO
TRANSFER TO A DEFAULTING LENDER ANY PAYMENTS RECEIVED BY AGENT FOR THE
DEFAULTING LENDER’S BENEFIT, NOR SHALL A DEFAULTING LENDER BE ENTITLED TO THE
SHARING OF ANY PAYMENTS HEREUNDER (INCLUDING ANY PRINCIPAL, INTEREST OR FEES). 
AMOUNTS PAYABLE TO A DEFAULTING LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY
AGENT.  AGENT MAY HOLD AND, IN ITS DISCRETION, RE-LEND TO A BORROWER THE AMOUNT
OF SUCH PAYMENTS RECEIVED OR RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER.


 


(C)                                  A DEFAULTING LENDER SHALL NOT BE ENTITLED
TO GIVE INSTRUCTIONS TO AGENT OR TO APPROVE, DISAPPROVE, CONSENT TO OR VOTE ON
ANY MATTERS RELATING TO THIS AGREEMENT AND THE OTHER DOCUMENTS.  ALL AMENDMENTS,
WAIVERS AND OTHER MODIFICATIONS OF THIS AGREEMENT AND THE

 

40

--------------------------------------------------------------------------------


 


OTHER DOCUMENTS MAY BE MADE WITHOUT REGARD TO A DEFAULTING LENDER AND, FOR
PURPOSES OF THE DEFINITION OF “REQUIRED LENDERS”, A DEFAULTING LENDER SHALL BE
DEEMED NOT TO BE A LENDER AND NOT TO HAVE EITHER ADVANCES OUTSTANDING OR A
COMMITMENT PERCENTAGE.


 


(D)                                 OTHER THAN AS EXPRESSLY SET FORTH IN THIS
SECTION 2.23, THE RIGHTS AND OBLIGATIONS OF A DEFAULTING LENDER (INCLUDING THE
OBLIGATION TO INDEMNIFY AGENT) AND THE OTHER PARTIES HERETO SHALL REMAIN
UNCHANGED.  NOTHING IN THIS SECTION 2.23 SHALL BE DEEMED TO RELEASE ANY
DEFAULTING LENDER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
DOCUMENTS, SHALL ALTER SUCH OBLIGATIONS, SHALL OPERATE AS A WAIVER OF ANY
DEFAULT BY SUCH DEFAULTING LENDER HEREUNDER, OR SHALL PREJUDICE ANY RIGHTS WHICH
ANY BORROWER, AGENT OR ANY LENDER MAY HAVE AGAINST ANY DEFAULTING LENDER AS A
RESULT OF ANY DEFAULT BY SUCH DEFAULTING LENDER HEREUNDER.


 


(E)                                  IN THE EVENT A DEFAULTING LENDER
RETROACTIVELY CURES TO THE SATISFACTION OF AGENT THE BREACH WHICH CAUSED A
LENDER TO BECOME A DEFAULTING LENDER, SUCH DEFAULTING LENDER SHALL NO LONGER BE
A DEFAULTING LENDER AND SHALL BE TREATED AS A LENDER UNDER THIS AGREEMENT.


 


III.                                 INTEREST AND FEES.


 


3.1.                              INTEREST.  INTEREST ON ADVANCES SHALL BE
PAYABLE IN ARREARS ON THE FIRST DAY OF EACH MONTH WITH RESPECT TO DOMESTIC RATE
LOANS AND, WITH RESPECT TO EURODOLLAR RATE LOANS, AT THE END OF EACH INTEREST
PERIOD OR, FOR EURODOLLAR RATE LOANS WITH AN INTEREST PERIOD IN EXCESS OF THREE
MONTHS, AT THE EARLIER OF (A) EACH THREE MONTHS FROM THE COMMENCEMENT OF SUCH
EURODOLLAR RATE LOAN OR (B) THE END OF THE INTEREST PERIOD.  INTEREST CHARGES
SHALL BE COMPUTED ON THE ACTUAL PRINCIPAL AMOUNT OF ADVANCES OUTSTANDING DURING
THE MONTH AT A RATE PER ANNUM EQUAL TO WITH RESPECT TO REVOLVING ADVANCES, THE
APPLICABLE REVOLVING INTEREST RATE.  WHENEVER, SUBSEQUENT TO THE DATE OF THIS
AGREEMENT, THE ALTERNATE BASE RATE IS INCREASED OR DECREASED, THE REVOLVING
INTEREST RATE FOR DOMESTIC RATE LOANS SHALL BE SIMILARLY CHANGED WITHOUT NOTICE
OR DEMAND OF ANY KIND BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH CHANGE IN THE
ALTERNATE BASE RATE DURING THE TIME SUCH CHANGE OR CHANGES REMAIN IN EFFECT. 
THE EURODOLLAR RATE SHALL BE ADJUSTED WITH RESPECT TO EURODOLLAR RATE LOANS
WITHOUT NOTICE OR DEMAND OF ANY KIND ON THE EFFECTIVE DATE OF ANY CHANGE IN THE
RESERVE PERCENTAGE AS OF SUCH EFFECTIVE DATE.  UPON AND AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT, AND DURING THE CONTINUATION THEREOF, (I) AT THE OPTION OF
AGENT OR AT THE DIRECTION OF REQUIRED LENDERS, THE OBLIGATIONS SHALL BEAR
INTEREST AT THE REVOLVING INTEREST RATE FOR DOMESTIC RATE LOANS PLUS TWO PERCENT
(2.00%) PER ANNUM AND (II) EURODOLLAR RATE LOANS SHALL BEAR INTEREST AT THE
REVOLVING INTEREST RATE FOR EURODOLLAR RATE LOANS PLUS TWO PERCENT (2.00%)
PERCENT PER ANNUM (THE “DEFAULT RATE”).


 


3.2.                              LETTER OF CREDIT FEES.


 


(A)                                  BORROWERS SHALL PAY (X) TO AGENT, FOR THE
RATABLE BENEFIT OF LENDERS, FEES FOR EACH LETTER OF CREDIT FOR THE PERIOD FROM
AND EXCLUDING THE DATE OF ISSUANCE OF SAME TO AND INCLUDING THE DATE OF
EXPIRATION OR TERMINATION, EQUAL TO THE AVERAGE DAILY FACE AMOUNT OF EACH
OUTSTANDING LETTER OF CREDIT MULTIPLIED BY SIX PERCENT (6.00%) PER ANNUM, SUCH
FEES TO BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF
DAYS ELAPSED AND TO BE PAYABLE QUARTERLY IN ARREARS ON THE FIRST DAY OF EACH
QUARTER AND ON THE LAST DAY OF THE TERM, AND (Y) TO THE ISSUER, A FRONTING FEE
OF ONE QUARTER OF ONE PERCENT (0.25%) PER ANNUM, TOGETHER WITH ANY AND ALL
ADMINISTRATIVE, ISSUANCE, AMENDMENT, PAYMENT AND NEGOTIATION CHARGES WITH
RESPECT TO LETTERS OF

 

41

--------------------------------------------------------------------------------


 


CREDIT AND ALL FEES AND EXPENSES AS AGREED UPON BY THE ISSUER AND THE BORROWING
AGENT IN CONNECTION WITH ANY LETTER OF CREDIT, INCLUDING IN CONNECTION WITH THE
OPENING, AMENDMENT OR RENEWAL OF ANY SUCH LETTER OF CREDIT AND ANY ACCEPTANCES
CREATED THEREUNDER AND SHALL REIMBURSE AGENT FOR ANY AND ALL FEES AND EXPENSES,
IF ANY, PAID BY AGENT TO THE ISSUER (ALL OF THE FOREGOING FEES, THE “LETTER OF
CREDIT FEES”).  ALL SUCH CHARGES SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN
THE SAME ARE DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR
PRO-RATION UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  ANY SUCH
CHARGE IN EFFECT AT THE TIME OF A PARTICULAR TRANSACTION SHALL BE THE CHARGE FOR
THAT TRANSACTION, NOTWITHSTANDING ANY SUBSEQUENT CHANGE IN THE ISSUER’S
PREVAILING CHARGES FOR THAT TYPE OF TRANSACTION.  ALL LETTER OF CREDIT FEES
PAYABLE HEREUNDER SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN THE SAME ARE
DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR PRO-RATION UPON
THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  UPON AND AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, AND DURING THE CONTINUATION THEREOF, AT THE OPTION OF
AGENT OR AT THE DIRECTION OF REQUIRED LENDERS, THE LETTER OF CREDIT FEES
DESCRIBED IN CLAUSE (X) OF THIS SECTION 3.2(A) SHALL BE INCREASED BY AN
ADDITIONAL TWO PERCENT (2.0%) PER ANNUM.


 


(B)                                 AT ANY TIME FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT OR THE EXPIRATION OF THE TERM,
BORROWERS WILL CAUSE CASH TO BE DEPOSITED AND MAINTAINED IN AN ACCOUNT WITH
AGENT, AS CASH COLLATERAL, IN AN AMOUNT EQUAL TO ONE HUNDRED AND FIVE PERCENT
(105%) OF THE MAXIMUM UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT, AND
EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AGENT, IN ITS DISCRETION, ON SUCH
BORROWER’S BEHALF AND IN SUCH BORROWER’S NAME, TO OPEN SUCH AN ACCOUNT AND TO
MAKE AND MAINTAIN DEPOSITS THEREIN, OR IN AN ACCOUNT OPENED BY SUCH BORROWER, IN
THE AMOUNTS REQUIRED TO BE MADE BY SUCH BORROWER, OUT OF THE PROCEEDS OF
RECEIVABLES OR OTHER COLLATERAL OR OUT OF ANY OTHER FUNDS OF SUCH BORROWER
COMING INTO ANY LENDER’S POSSESSION AT ANY TIME.  AGENT WILL INVEST SUCH CASH
COLLATERAL (LESS APPLICABLE RESERVES) IN SUCH SHORT-TERM MONEY-MARKET ITEMS AS
TO WHICH AGENT AND SUCH BORROWER MUTUALLY AGREE AND THE NET RETURN ON SUCH
INVESTMENTS SHALL BE CREDITED TO SUCH ACCOUNT AND CONSTITUTE ADDITIONAL CASH
COLLATERAL.  NO BORROWER MAY WITHDRAW AMOUNTS CREDITED TO ANY SUCH ACCOUNT
EXCEPT UPON THE OCCURRENCE OF ALL OF THE FOLLOWING: (X) PAYMENT AND PERFORMANCE
IN FULL OF ALL OBLIGATIONS; (Y) EXPIRATION OF ALL LETTERS OF CREDIT; AND
(Z) TERMINATION OF THIS AGREEMENT.


 


3.3.                              CLOSING FEE AND FACILITY FEE.


 


(A)                                  UPON THE EXECUTION OF THIS AGREEMENT,
BORROWERS SHALL PAY TO AGENT FOR THE RATABLE BENEFIT OF LENDERS A CLOSING FEE OF
THREE HUNDRED THOUSAND DOLLARS ($300,000) LESS THAT PORTION OF THE COMMITMENT
FEE OF THREE HUNDRED THOUSAND DOLLARS $300,000 HERETOFORE PAID BY BORROWERS TO
AGENT REMAINING AFTER APPLICATION OF SUCH FEES TO OUT OF POCKET COSTS AND
EXPENSES.


 


(B)                                 IF, FOR ANY MONTH DURING THE TERM, THE
AVERAGE DAILY UNPAID BALANCE OF THE REVOLVING ADVANCES, PLUS THE MAXIMUM UNDRAWN
AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT FOR EACH DAY OF SUCH MONTH DOES NOT
EQUAL THE MAXIMUM REVOLVING ADVANCE AMOUNT, THEN BORROWERS SHALL PAY TO AGENT
FOR THE RATABLE BENEFIT OF LENDERS A FEE AT A RATE EQUAL TO ONE PERCENT (1.00%)
PER ANNUM ON THE AMOUNT BY WHICH THE MAXIMUM REVOLVING ADVANCE AMOUNT EXCEEDS
SUCH AVERAGE DAILY UNPAID BALANCE.  SUCH FEE SHALL BE PAYABLE TO AGENT IN
ARREARS ON THE FIRST DAY OF EACH MONTH WITH RESPECT TO THE PREVIOUS MONTH.

 

42

--------------------------------------------------------------------------------


 


3.4.          COLLATERAL EVALUATION FEE AND COLLATERAL MONITORING FEE.


 


(A)           BORROWERS SHALL PAY AGENT A COLLATERAL MONITORING FEE EQUAL TO TWO
THOUSAND FIVE HUNDRED DOLLARS ($2,500) PER MONTH COMMENCING ON THE FIRST DAY OF
THE MONTH FOLLOWING THE CLOSING DATE AND ON THE FIRST DAY OF EACH MONTH
THEREAFTER DURING THE TERM.  THE COLLATERAL MONITORING FEE SHALL BE DEEMED
EARNED IN FULL ON THE DATE WHEN SAME IS DUE AND PAYABLE HEREUNDER AND SHALL NOT
BE SUBJECT TO REBATE OR PRORATION UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON.


 


(B)           BORROWERS SHALL PAY TO AGENT ON THE FIRST DAY OF EACH MONTH
FOLLOWING ANY MONTH IN WHICH AGENT PERFORMS ANY COLLATERAL EVALUATION - NAMELY
ANY FIELD EXAMINATION, COLLATERAL ANALYSIS OR OTHER BUSINESS ANALYSIS, THE NEED
FOR WHICH IS TO BE DETERMINED BY AGENT AND WHICH EVALUATION IS UNDERTAKEN BY
AGENT OR FOR AGENT’S BENEFIT - A COLLATERAL EVALUATION FEE IN AN AMOUNT EQUAL TO
EIGHT HUNDRED FIFTY DOLLARS ($850) PER DAY FOR EACH PERSON EMPLOYED TO PERFORM
SUCH EVALUATION, PLUS ALL COSTS AND DISBURSEMENTS INCURRED BY AGENT IN THE
PERFORMANCE OF SUCH EXAMINATION OR ANALYSIS.


 


(C)           ALL OF THE FEES AND OUT-OF-POCKET COSTS AND EXPENSES OF ANY
APPRAISALS CONDUCTED PURSUANT TO SECTION 4.21 HEREOF SHALL BE PAID FOR WHEN DUE,
IN FULL AND WITHOUT OFF-SET, BY BORROWERS.


 


3.5.          COMPUTATION OF INTEREST AND FEES.  INTEREST AND FEES HEREUNDER
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND FOR THE ACTUAL NUMBER
OF DAYS ELAPSED.  IF ANY PAYMENT TO BE MADE HEREUNDER BECOMES DUE AND PAYABLE ON
A DAY OTHER THAN A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY AND INTEREST THEREON SHALL BE PAYABLE AT THE
REVOLVING INTEREST RATE FOR DOMESTIC RATE LOANS DURING SUCH EXTENSION.


 


3.6.          MAXIMUM CHARGES.  IN NO EVENT WHATSOEVER SHALL INTEREST AND OTHER
CHARGES CHARGED HEREUNDER EXCEED THE HIGHEST RATE PERMISSIBLE UNDER LAW. IN THE
EVENT INTEREST AND OTHER CHARGES AS COMPUTED HEREUNDER WOULD OTHERWISE EXCEED
THE HIGHEST RATE PERMITTED UNDER LAW, SUCH EXCESS AMOUNT SHALL BE FIRST APPLIED
TO ANY UNPAID PRINCIPAL BALANCE OWED BY BORROWERS, AND IF THE THEN REMAINING
EXCESS AMOUNT IS GREATER THAN THE PREVIOUSLY UNPAID PRINCIPAL BALANCE, LENDERS
SHALL PROMPTLY REFUND SUCH EXCESS AMOUNT TO BORROWERS AND THE PROVISIONS HEREOF
SHALL BE DEEMED AMENDED TO PROVIDE FOR SUCH PERMISSIBLE RATE.


 


3.7.          INCREASED COSTS.  IN THE EVENT THAT ANY CHANGE IN ANY APPLICABLE
LAW, TREATY OR GOVERNMENTAL REGULATION, OR IN THE INTERPRETATION OR APPLICATION
THEREOF, OR COMPLIANCE BY ANY LENDER (FOR PURPOSES OF THIS SECTION 3.7, THE TERM
“LENDER” SHALL INCLUDE AGENT OR ANY LENDER AND ANY CORPORATION OR BANK
CONTROLLING AGENT OR ANY LENDER AND THE OFFICE OR BRANCH WHERE AGENT OR ANY
LENDER (AS SO DEFINED) MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL
BANK OR OTHER FINANCIAL, MONETARY OR OTHER AUTHORITY, SHALL:


 


(A)           SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO AGENT OR ANY LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER

 

43

--------------------------------------------------------------------------------


 


ANY OTHER DOCUMENTS (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF AGENT OR ANY LENDER BY THE JURISDICTION IN WHICH IT MAINTAINS ITS
PRINCIPAL OFFICE);


 


(B)           IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
ASSESSMENT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS IN OR FOR
THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, ANY OFFICE OF
AGENT OR ANY LENDER, INCLUDING PURSUANT TO REGULATION D OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM; OR


 


(C)           IMPOSE ON AGENT OR ANY LENDER OR THE LONDON INTERBANK EURODOLLAR
MARKET ANY OTHER CONDITION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT;


 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be; provided, further that the Borrowers shall
not be required to compensate the Agent or any Lender for any increased costs or
reductions incurred more than 180 days prior to the date Agent or such Lender
notifies Borrowing Agent of the change giving rise to such increased cost or
reduction and its intention to claim compensation therefor.  Agent or such
Lender shall certify the amount of such additional cost or reduced amount to
Borrowing Agent, and such certification shall be conclusive absent manifest
error.

 


3.8.          BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IN THE
EVENT THAT AGENT OR ANY LENDER SHALL HAVE DETERMINED THAT:


 


(A)           REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
APPLICABLE PURSUANT TO SECTION 2.2 HEREOF FOR ANY INTEREST PERIOD; OR


 


(B)           DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND FOR THE RELEVANT
MATURITY ARE NOT AVAILABLE IN THE LONDON INTERBANK EURODOLLAR MARKET, WITH
RESPECT TO AN OUTSTANDING EURODOLLAR RATE LOAN, A PROPOSED EURODOLLAR RATE LOAN,
OR A PROPOSED CONVERSION OF A DOMESTIC RATE LOAN INTO A EURODOLLAR RATE LOAN,


 

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate

 

44

--------------------------------------------------------------------------------


 

Loans shall be converted into a Domestic Rate Loan, or, if Borrowing Agent shall
notify Agent, no later than 10:00 a.m. (New York City time) two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.

 


3.9.          CAPITAL ADEQUACY.


 


(A)           IN THE EVENT THAT AGENT OR ANY LENDER SHALL HAVE DETERMINED THAT
ANY CHANGE IN ANY APPLICABLE LAW, RULE, REGULATION OR GUIDELINE REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL BODY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY AGENT OR ANY LENDER (FOR PURPOSES OF THIS SECTION 3.9, THE TERM “LENDER”
SHALL INCLUDE AGENT OR ANY LENDER AND ANY CORPORATION OR BANK CONTROLLING AGENT
OR ANY LENDER AND THE OFFICE OR BRANCH WHERE AGENT OR ANY LENDER (AS SO DEFINED)
MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) WITH ANY REQUEST OR DIRECTIVE
REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON AGENT OR ANY LENDER’S CAPITAL AS A CONSEQUENCE OF
ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH AGENT OR SUCH LENDER COULD
HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION AGENT’S AND EACH LENDER’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY AGENT OR ANY LENDER TO BE MATERIAL, THEN, FROM
TIME TO TIME, BORROWERS SHALL PAY UPON DEMAND TO AGENT OR SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE AGENT OR SUCH LENDER FOR SUCH
REDUCTION; PROVIDED, HOWEVER THAT THE BORROWERS SHALL NOT BE REQUIRED TO
COMPENSATE THE AGENT OR ANY LENDER FOR ANY REDUCTIONS INCURRED MORE THAN 180
DAYS PRIOR TO THE DATE AGENT OR SUCH LENDER NOTIFIES BORROWING AGENT OF THE
CHANGE GIVING RISE TO SUCH REDUCTION AND ITS INTENTION TO CLAIM COMPENSATION
THEREFOR.  IN DETERMINING SUCH AMOUNT OR AMOUNTS, AGENT OR SUCH LENDER MAY USE
ANY REASONABLE AVERAGING OR ATTRIBUTION METHODS.  THE PROTECTION OF THIS
SECTION 3.9 SHALL BE AVAILABLE TO AGENT AND EACH LENDER REGARDLESS OF ANY
POSSIBLE CONTENTION OF INVALIDITY OR INAPPLICABILITY WITH RESPECT TO THE
APPLICABLE LAW, REGULATION OR CONDITION.


 


(B)           A CERTIFICATE OF AGENT OR SUCH LENDER SETTING FORTH SUCH AMOUNT OR
AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE AGENT OR SUCH LENDER WITH RESPECT TO
SECTION 3.9(A) HEREOF WHEN DELIVERED TO BORROWING AGENT SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


3.10.        GROSS UP FOR TAXES.  IF ANY BORROWER SHALL BE REQUIRED BY
APPLICABLE LAW TO WITHHOLD OR DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE UNDER THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS TO AGENT, OR ANY
LENDER, ASSIGNEE OF ANY LENDER, OR PARTICIPANT (EACH, INDIVIDUALLY, A “PAYEE”
AND COLLECTIVELY, THE “PAYEES”), (A) THE SUM PAYABLE TO SUCH PAYEE OR PAYEES, AS
THE CASE MAY BE, SHALL BE INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING
ALL REQUIRED WITHHOLDING OR DEDUCTIONS, THE APPLICABLE PAYEE OR PAYEES RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR
DEDUCTIONS BEEN MADE (THE “GROSS-

 

45

--------------------------------------------------------------------------------


 


UP PAYMENT”), (B) SUCH BORROWER SHALL MAKE SUCH WITHHOLDING OR DEDUCTIONS, AND
(C) SUCH BORROWER SHALL PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW. 
NOTWITHSTANDING THE FOREGOING, NO BORROWER SHALL BE OBLIGATED TO MAKE ANY
PORTION OF THE GROSS-UP PAYMENT THAT IS ATTRIBUTABLE TO ANY WITHHOLDING OR
DEDUCTIONS THAT WOULD NOT HAVE BEEN PAID OR CLAIMED HAD THE APPLICABLE PAYEE OR
PAYEES PROPERLY CLAIMED A COMPLETE EXEMPTION WITH RESPECT THERETO PURSUANT TO
SECTION 3.11 HEREOF.


 


3.11.        WITHHOLDING TAX EXEMPTION.


 


(A)           EACH PAYEE THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF (AND, UPON THE WRITTEN REQUEST OF AGENT,
EACH OTHER PAYEE) AGREES THAT IT WILL DELIVER TO BORROWING AGENT AND AGENT TWO
(2) DULY COMPLETED APPROPRIATE VALID WITHHOLDING CERTIFICATES (AS DEFINED UNDER
§1.1441-1(C)(16) OF THE INCOME TAX REGULATIONS (“REGULATIONS”)) CERTIFYING ITS
STATUS (I.E., U.S. OR FOREIGN PERSON) AND MAKING A CLAIM EXEMPTION FROM, U.S.
WITHHOLDING TAX ON THE BASIS OF AN INCOME TAX TREATY OR AN EXEMPTION PROVIDED BY
THE CODE; PROVIDED THAT IF A PAYEE IS NOT ELIGIBLE TO CLAIM A COMPLETE EXEMPTION
FROM U.S. WITHHOLDING TAX AS A RESULT OF ANY CHANGES AFTER IT BECOMES A
PAYEE (OR AFTER THE LENDER ASSIGNING AN INTEREST OR SELLING A PARTICIPATING
INTEREST TO SUCH PAYEE BECAME A LENDER) IN ANY APPLICABLE LAW, OR IN THE
INTERPRETATION THEREOF, RELATING TO THE DEDUCTING OR WITHHOLDING OF U.S.
WITHHOLDING TAX, THEN IN SUCH CASE SUCH PAYEE SHALL MAKE A CLAIM OF EXEMPTION,
IF ANY, FROM SUCH TAXES ONLY TO THE EXTENT IT IS ELIGIBLE. THE TERM “WITHHOLDING
CERTIFICATE” MEANS A FORM W-9; A FORM W-8BEN; A FORM W-8ECI; A FORM W-8IMY AND
THE RELATED STATEMENTS AND CERTIFICATIONS AS REQUIRED UNDER
§1.1441-1(E)(2) AND/OR (3) OF THE REGULATIONS; A STATEMENT DESCRIBED IN
§1.871-14(C)(2)(V) OF THE REGULATIONS; OR ANY OTHER CERTIFICATES UNDER THE CODE
OR REGULATIONS THAT CERTIFY OR ESTABLISH THE STATUS OF A PAYEE OR BENEFICIAL
OWNER AS A U.S. OR FOREIGN PERSON.


 


(B)           EACH PAYEE REQUIRED TO DELIVER TO BORROWING AGENT AND AGENT A
VALID WITHHOLDING CERTIFICATE PURSUANT TO SECTION 3.11(A) HEREOF SHALL DELIVER
SUCH VALID WITHHOLDING CERTIFICATE AS FOLLOWS:  (I) EACH PAYEE WHICH IS A PARTY
HERETO ON THE CLOSING DATE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT
LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST DATE ON WHICH ANY INTEREST OR
FEES ARE PAYABLE BY ANY BORROWER HEREUNDER FOR THE ACCOUNT OF SUCH PAYEE;
(II) EACH PAYEE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT LEAST FIVE
(5) BUSINESS DAYS BEFORE THE EFFECTIVE DATE OF SUCH ASSIGNMENT OR PARTICIPATION
(UNLESS AGENT IN ITS SOLE DISCRETION SHALL PERMIT SUCH PAYEE TO DELIVER SUCH
WITHHOLDING CERTIFICATE LESS THAN FIVE (5) BUSINESS DAYS BEFORE SUCH DATE IN
WHICH CASE IT SHALL BE DUE ON THE DATE SPECIFIED BY AGENT).  EACH PAYEE WHICH SO
DELIVERS A VALID WITHHOLDING CERTIFICATE FURTHER UNDERTAKES TO DELIVER TO
BORROWING AGENT AND AGENT TWO (2) ADDITIONAL COPIES OF SUCH WITHHOLDING
CERTIFICATE (OR A SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH WITHHOLDING
CERTIFICATE EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT WITHHOLDING CERTIFICATE SO DELIVERED BY
IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF AS MAY BE
REASONABLY REQUESTED BY BORROWING AGENT OR AGENT.


 


(C)           NOTWITHSTANDING THE SUBMISSION OF A WITHHOLDING CERTIFICATE
CLAIMING A REDUCED RATE OF OR EXEMPTION FROM U.S. WITHHOLDING TAX REQUIRED UNDER
SECTION 3.11(B) HEREOF, AGENT SHALL BE ENTITLED TO WITHHOLD UNITED STATES
FEDERAL INCOME TAXES AT THE FULL 30% WITHHOLDING RATE IF IN ITS REASONABLE
JUDGMENT IT IS REQUIRED TO DO SO UNDER THE DUE DILIGENCE

 

46

--------------------------------------------------------------------------------


 


REQUIREMENTS IMPOSED UPON A WITHHOLDING AGENT UNDER §1.1441-7(B) OF THE
REGULATIONS.  FURTHER, AGENT IS INDEMNIFIED UNDER §1.1461-1(E) OF THE
REGULATIONS AGAINST ANY CLAIMS AND DEMANDS OF ANY PAYEE FOR THE AMOUNT OF ANY
TAX IT DEDUCTS AND WITHHOLDS IN ACCORDANCE WITH REGULATIONS UNDER §1441 OF THE
CODE.


 


IV.           COLLATERAL:   GENERAL TERMS


 


4.1.          SECURITY INTEREST IN THE COLLATERAL.  TO SECURE THE PROMPT PAYMENT
AND PERFORMANCE TO AGENT AND EACH LENDER OF THE OBLIGATIONS, EACH BORROWER
HEREBY ASSIGNS, PLEDGES AND GRANTS TO AGENT FOR ITS BENEFIT AND FOR THE RATABLE
BENEFIT OF EACH LENDER A CONTINUING SECURITY INTEREST IN AND TO AND LIEN ON ALL
OF ITS COLLATERAL, WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR
ARISING AND WHERESOEVER LOCATED.  EACH BORROWER SHALL MARK ITS BOOKS AND RECORDS
AS MAY BE NECESSARY OR APPROPRIATE TO EVIDENCE AGENT’S SECURITY INTEREST AND
SHALL CAUSE ITS FINANCIAL STATEMENTS TO REFLECT SUCH SECURITY INTEREST.


 


4.2.          PERFECTION OF SECURITY INTEREST.  EACH BORROWER SHALL TAKE ALL
ACTION THAT MAY BE NECESSARY OR DESIRABLE, OR THAT AGENT MAY REASONABLY REQUEST,
SO AS AT ALL TIMES TO MAINTAIN THE VALIDITY, PERFECTION, ENFORCEABILITY AND
PRIORITY OF AGENT’S SECURITY INTEREST IN AND LIEN ON THE COLLATERAL OR TO ENABLE
AGENT TO PROTECT, EXERCISE OR ENFORCE ITS RIGHTS HEREUNDER AND IN THE COLLATERAL
(OTHER THAN EXCLUDED PERSONAL PROPERTY AND SPECIFIED EQUITY INTERESTS),
INCLUDING, BUT NOT LIMITED TO, (I) IMMEDIATELY DISCHARGING ALL LIENS ON THE
COLLATERAL OTHER THAN PERMITTED ENCUMBRANCES, (II) OBTAINING LIEN WAIVER
AGREEMENTS, (III) DELIVERING TO AGENT, ENDORSED OR ACCOMPANIED BY SUCH
INSTRUMENTS OF ASSIGNMENT AS AGENT MAY SPECIFY, AND STAMPING OR MARKING, IN SUCH
MANNER AS AGENT MAY SPECIFY, ANY AND ALL CHATTEL PAPER, INSTRUMENTS, LETTERS OF
CREDITS AND ADVICES THEREOF AND DOCUMENTS EVIDENCING OR FORMING A PART OF THE
COLLATERAL, (IV) ENTERING INTO WAREHOUSING, LOCKBOX AND OTHER CUSTODIAL
ARRANGEMENTS SATISFACTORY TO AGENT, AND (V) EXECUTING AND DELIVERING FINANCING
STATEMENTS, CONTROL AGREEMENTS, INSTRUMENTS OF PLEDGE, MORTGAGES, NOTICES AND
ASSIGNMENTS, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT, RELATING TO THE CREATION, VALIDITY, PERFECTION, MAINTENANCE OR
CONTINUATION OF AGENT’S SECURITY INTEREST AND LIEN UNDER THE UNIFORM COMMERCIAL
CODE OR OTHER APPLICABLE LAW.  BY ITS SIGNATURE HERETO, EACH BORROWER HEREBY
AUTHORIZES AGENT TO FILE AGAINST SUCH BORROWER, ONE OR MORE FINANCING,
CONTINUATION OR AMENDMENT STATEMENTS DESCRIBING THE COLLATERAL PURSUANT TO THE
UNIFORM COMMERCIAL CODE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.  ALL
CHARGES, EXPENSES AND FEES AGENT MAY INCUR IN DOING ANY OF THE FOREGOING, AND
ANY LOCAL TAXES RELATING THERETO, SHALL BE CHARGED TO BORROWERS’ ACCOUNT AS A
REVOLVING ADVANCE OF A DOMESTIC RATE LOAN AND ADDED TO THE OBLIGATIONS, OR, AT
AGENT’S OPTION, SHALL BE PAID TO AGENT FOR ITS BENEFIT AND FOR THE RATABLE
BENEFIT OF LENDERS IMMEDIATELY UPON DEMAND.


 


4.3.          DISPOSITION OF COLLATERAL.  EACH BORROWER WILL SAFEGUARD AND
PROTECT ALL COLLATERAL FOR AGENT’S GENERAL ACCOUNT AND MAKE NO DISPOSITION
THEREOF WHETHER BY SALE, LEASE OR OTHERWISE EXCEPT THE SALE OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS.


 


4.4.          PRESERVATION OF COLLATERAL.  FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, IN ADDITION TO THE RIGHTS AND REMEDIES
SET FORTH IN SECTION 11.1 HEREOF, AGENT: (A) MAY AT ANY TIME TAKE SUCH STEPS AS
AGENT DEEMS NECESSARY TO PROTECT AGENT’S INTEREST IN AND TO PRESERVE THE
COLLATERAL, INCLUDING THE HIRING OF SUCH SECURITY GUARDS OR THE PLACING OF OTHER
SECURITY PROTECTION MEASURES AS AGENT MAY DEEM APPROPRIATE; (B) MAY EMPLOY AND

 

47

--------------------------------------------------------------------------------


 


MAINTAIN AT ANY OF ANY BORROWER’S PREMISES A CUSTODIAN WHO SHALL HAVE FULL
AUTHORITY TO DO ALL ACTS NECESSARY TO PROTECT AGENT’S INTERESTS IN THE
COLLATERAL; (C) MAY LEASE WAREHOUSE FACILITIES TO WHICH AGENT MAY MOVE ALL OR
PART OF THE COLLATERAL; (D) MAY USE ANY BORROWER’S OWNED OR LEASED LIFTS,
HOISTS, TRUCKS AND OTHER FACILITIES OR EQUIPMENT FOR HANDLING OR REMOVING THE
COLLATERAL; AND (E) SHALL HAVE, AND IS HEREBY GRANTED, A RIGHT OF INGRESS AND
EGRESS TO THE PLACES WHERE THE COLLATERAL IS LOCATED, AND MAY PROCEED OVER AND
THROUGH ANY OF BORROWERS’ OWNED OR LEASED PROPERTY.  EACH BORROWER SHALL
COOPERATE FULLY WITH ALL OF AGENT’S EFFORTS TO PRESERVE THE COLLATERAL AND WILL
TAKE SUCH ACTIONS TO PRESERVE THE COLLATERAL AS AGENT MAY DIRECT.  ALL OF
AGENT’S EXPENSES OF PRESERVING THE COLLATERAL, INCLUDING ANY EXPENSES RELATING
TO THE BONDING OF A CUSTODIAN, SHALL BE CHARGED TO BORROWERS’ ACCOUNT AS A
REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN AND ADDED TO THE
OBLIGATIONS.


 


4.5.          OWNERSHIP OF COLLATERAL.


 


(A)           WITH RESPECT TO THE COLLATERAL, AT THE TIME THE COLLATERAL BECOMES
SUBJECT TO AGENT’S SECURITY INTEREST: (I) EACH BORROWER SHALL BE THE SOLE OWNER
OF AND FULLY AUTHORIZED AND ABLE TO SELL, TRANSFER, PLEDGE AND/OR GRANT A FIRST
PRIORITY SECURITY INTEREST (SUBJECT TO PERMITTED ENCUMBRANCES) IN EACH AND EVERY
ITEM OF ITS RESPECTIVE COLLATERAL (OTHER THAN THE SPECIFIED EQUITY INTERESTS AND
EXCLUDED PERSONAL PROPERTY) TO AGENT; AND, EXCEPT FOR PERMITTED ENCUMBRANCES THE
COLLATERAL SHALL BE FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES WHATSOEVER;
(II) EACH DOCUMENT AND AGREEMENT EXECUTED BY EACH BORROWER OR DELIVERED TO AGENT
OR ANY LENDER IN CONNECTION WITH THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS; (III) ALL SIGNATURES AND ENDORSEMENTS OF EACH BORROWER THAT
APPEAR ON SUCH DOCUMENTS AND AGREEMENTS SHALL BE GENUINE AND EACH BORROWER SHALL
HAVE FULL CAPACITY TO EXECUTE SAME; AND (IV) EACH BORROWER’S INVENTORY SHALL BE
LOCATED AS SET FORTH ON SCHEDULE 4.5 AND SHALL NOT BE REMOVED FROM SUCH
LOCATION(S) WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT EXCEPT WITH RESPECT TO
THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS.


 


(B)           (I) THERE IS NO LOCATION AT WHICH ANY BORROWER HAS ANY INVENTORY
(EXCEPT FOR INVENTORY IN TRANSIT) OTHER THAN THOSE LOCATIONS LISTED ON SCHEDULE
4.5; (II) SCHEDULE 4.5 HERETO CONTAINS A CORRECT AND COMPLETE LIST, AS OF THE
CLOSING DATE, OF THE LEGAL NAMES AND ADDRESSES OF EACH WAREHOUSE AT WHICH
INVENTORY OF ANY BORROWER IS STORED;  NONE OF THE RECEIPTS RECEIVED BY ANY
BORROWER FROM ANY WAREHOUSE STATES THAT THE GOODS COVERED THEREBY ARE TO BE
DELIVERED TO BEARER OR TO THE ORDER OF A NAMED PERSON OR TO A NAMED PERSON AND
SUCH NAMED PERSON’S ASSIGNS;  (III) SCHEDULE 4.5 HERETO SETS FORTH A CORRECT AND
COMPLETE LIST AS OF THE CLOSING DATE OF (A) EACH PLACE OF BUSINESS OF EACH
BORROWER AND (B) THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER; AND (IV) SCHEDULE
4.5 HERETO SETS FORTH A CORRECT AND COMPLETE LIST AS OF THE CLOSING DATE OF THE
LOCATION, BY STATE AND STREET ADDRESS, OF ALL REAL PROPERTY OWNED OR LEASED BY
EACH BORROWER, TOGETHER WITH THE NAMES AND ADDRESSES OF ANY LANDLORDS.


 


4.6.          DEFENSE OF AGENT’S AND LENDERS’ INTERESTS.  UNTIL (A) PAYMENT AND
PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS AND (B) TERMINATION OF THIS
AGREEMENT, AGENT’S INTERESTS IN THE COLLATERAL SHALL CONTINUE IN FULL FORCE AND
EFFECT.  DURING SUCH PERIOD NO BORROWER SHALL, WITHOUT AGENT’S PRIOR WRITTEN
CONSENT, PLEDGE, SELL (EXCEPT AS OTHERWISE PERMITTED HEREUNDER), ASSIGN,
TRANSFER, CREATE OR SUFFER TO EXIST A LIEN UPON OR ENCUMBER OR ALLOW OR SUFFER
TO BE ENCUMBERED IN ANY WAY EXCEPT FOR PERMITTED ENCUMBRANCES, ANY PART OF THE
COLLATERAL.  EACH BORROWER SHALL DEFEND AGENT’S INTERESTS IN THE COLLATERAL
AGAINST ANY AND ALL PERSONS WHATSOEVER.  AT ANY TIME

 

48

--------------------------------------------------------------------------------


 


FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT AND
DEMAND BY AGENT FOR PAYMENT OF ALL OBLIGATIONS, AGENT SHALL HAVE THE RIGHT TO
TAKE POSSESSION OF THE INDICIA OF THE COLLATERAL AND THE COLLATERAL IN WHATEVER
PHYSICAL FORM CONTAINED, INCLUDING:  LABELS, STATIONERY, DOCUMENTS, INSTRUMENTS
AND ADVERTISING MATERIALS.  IF AGENT EXERCISES THIS RIGHT TO TAKE POSSESSION OF
THE COLLATERAL, BORROWERS SHALL, UPON DEMAND, ASSEMBLE IT IN THE BEST MANNER
REASONABLY POSSIBLE AND MAKE IT AVAILABLE TO AGENT AT A PLACE REASONABLY
CONVENIENT TO AGENT.  IN ADDITION, WITH RESPECT TO ALL COLLATERAL, AGENT AND
LENDERS SHALL BE ENTITLED TO ALL OF THE RIGHTS AND REMEDIES SET FORTH HEREIN AND
FURTHER PROVIDED BY THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW.  AT THE
REQUEST OF AGENT, EACH BORROWER SHALL INSTRUCT ALL SUPPLIERS, CARRIERS,
FORWARDERS, WAREHOUSERS OR OTHERS RECEIVING OR HOLDING CASH, CHECKS, INVENTORY,
DOCUMENTS OR INSTRUMENTS IN WHICH AGENT HOLDS A SECURITY INTEREST TO DELIVER
SAME TO AGENT AND/OR SUBJECT TO AGENT’S ORDER AND IF THEY SHALL COME INTO ANY
BORROWER’S POSSESSION, THEY, AND EACH OF THEM, SHALL BE HELD BY SUCH BORROWER IN
TRUST AS AGENT’S TRUSTEE, AND SUCH BORROWER WILL IMMEDIATELY DELIVER THEM TO
AGENT IN THEIR ORIGINAL FORM TOGETHER WITH ANY NECESSARY ENDORSEMENT.


 


4.7.          BOOKS AND RECORDS.  EACH BORROWER SHALL (A) KEEP PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL
DEALINGS OR TRANSACTIONS OF OR IN RELATION TO ITS BUSINESS AND AFFAIRS; (B) SET
UP ON ITS BOOKS ACCRUALS WITH RESPECT TO ALL TAXES, ASSESSMENTS, CHARGES, LEVIES
AND CLAIMS; AND (C) ON A REASONABLY CURRENT BASIS SET UP ON ITS BOOKS, FROM ITS
EARNINGS, ALLOWANCES AGAINST DOUBTFUL RECEIVABLES, ADVANCES AND INVESTMENTS AND
ALL OTHER PROPER ACCRUALS (INCLUDING BY REASON OF ENUMERATION, ACCRUALS FOR
PREMIUMS, IF ANY, DUE ON REQUIRED PAYMENTS AND ACCRUALS FOR DEPRECIATION,
OBSOLESCENCE, OR AMORTIZATION OF PROPERTIES), WHICH SHOULD BE SET ASIDE FROM
SUCH EARNINGS IN CONNECTION WITH ITS BUSINESS.  ALL DETERMINATIONS PURSUANT TO
THIS SUBSECTION SHALL BE MADE IN ACCORDANCE WITH, OR AS REQUIRED BY, GAAP
CONSISTENTLY APPLIED IN THE OPINION OF SUCH INDEPENDENT PUBLIC ACCOUNTANT AS
SHALL THEN BE REGULARLY ENGAGED BY BORROWERS.


 


4.8.          FINANCIAL DISCLOSURE.  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS ALL ACCOUNTANTS AND AUDITORS EMPLOYED BY SUCH BORROWER AT ANY TIME
DURING THE TERM TO EXHIBIT AND DELIVER TO AGENT AND EACH LENDER COPIES OF ANY OF
SUCH BORROWER’S FINANCIAL STATEMENTS, TRIAL BALANCES OR OTHER ACCOUNTING RECORDS
OF ANY SORT IN THE ACCOUNTANT’S OR AUDITOR’S POSSESSION, AND TO DISCLOSE TO
AGENT AND EACH LENDER ANY INFORMATION SUCH ACCOUNTANTS MAY HAVE CONCERNING SUCH
BORROWER’S FINANCIAL STATUS AND BUSINESS OPERATIONS.  EACH BORROWER HEREBY
AUTHORIZES ALL GOVERNMENTAL BODIES TO FURNISH TO AGENT AND EACH LENDER COPIES OF
REPORTS OR EXAMINATIONS RELATING TO SUCH BORROWER, WHETHER MADE BY SUCH BORROWER
OR OTHERWISE; HOWEVER, AGENT AND EACH LENDER WILL ATTEMPT TO OBTAIN SUCH
INFORMATION OR MATERIALS DIRECTLY FROM SUCH BORROWER PRIOR TO OBTAINING SUCH
INFORMATION OR MATERIALS FROM SUCH ACCOUNTANTS OR GOVERNMENTAL BODIES.


 


4.9.          COMPLIANCE WITH LAWS.  EACH BORROWER SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS WITH RESPECT TO THE COLLATERAL OR ANY PART
THEREOF OR TO THE OPERATION OF SUCH BORROWER’S BUSINESS THE NON-COMPLIANCE WITH
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH
BORROWER MAY, HOWEVER, CONTEST OR DISPUTE ANY APPLICABLE LAWS IN ANY REASONABLE
MANNER, PROVIDED THAT ANY RELATED LIEN IS INCHOATE OR STAYED AND SUFFICIENT
RESERVES ARE ESTABLISHED TO THE REASONABLE SATISFACTION OF AGENT TO PROTECT
AGENT’S LIEN ON OR SECURITY INTEREST IN THE COLLATERAL.

 

49

--------------------------------------------------------------------------------


 


4.10.        INSPECTION OF PREMISES.  AT ALL REASONABLE TIMES AGENT AND EACH
LENDER SHALL HAVE FULL ACCESS TO AND THE RIGHT TO AUDIT, CHECK, INSPECT AND MAKE
ABSTRACTS AND COPIES FROM EACH BORROWER’S BOOKS, RECORDS, AUDITS, CORRESPONDENCE
AND ALL OTHER PAPERS RELATING TO THE COLLATERAL AND THE OPERATION OF EACH
BORROWER’S BUSINESS.  AGENT, ANY LENDER AND THEIR AGENTS MAY ENTER UPON ANY
PREMISES OF ANY BORROWER AT ANY TIME DURING BUSINESS HOURS AND AT ANY OTHER
REASONABLE TIME, AND FROM TIME TO TIME, FOR THE PURPOSE OF INSPECTING THE
COLLATERAL AND ANY AND ALL RECORDS PERTAINING THERETO AND THE OPERATION OF SUCH
BORROWER’S BUSINESS.


 


4.11.        INSURANCE.  THE ASSETS AND PROPERTIES OF EACH BORROWER AT ALL TIMES
SHALL BE MAINTAINED IN ACCORDANCE WITH THE REQUIREMENTS OF ALL INSURANCE
CARRIERS WHICH PROVIDE INSURANCE WITH RESPECT TO THE ASSETS AND PROPERTIES OF
SUCH BORROWER SO THAT SUCH INSURANCE SHALL REMAIN IN FULL FORCE AND EFFECT. 
EACH BORROWER SHALL BEAR THE FULL RISK OF ANY LOSS OF ANY NATURE WHATSOEVER WITH
RESPECT TO THE COLLATERAL.  AT EACH BORROWER’S OWN COST AND EXPENSE IN AMOUNTS
AND WITH CARRIERS ACCEPTABLE TO AGENT, EACH BORROWER SHALL: (A) KEEP ALL ITS
INSURABLE PROPERTIES AND PROPERTIES IN WHICH SUCH BORROWER HAS AN INTEREST
INSURED AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS
COVERED BY EXTENDED COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH
AMOUNTS, AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR
TO SUCH BORROWER’S INCLUDING BUSINESS INTERRUPTION INSURANCE; (B) MAINTAIN A
BOND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN
BUSINESSES SIMILAR TO SUCH BORROWER INSURING AGAINST LARCENY, EMBEZZLEMENT OR
OTHER CRIMINAL MISAPPROPRIATION OF INSURED’S OFFICERS AND EMPLOYEES WHO MAY
EITHER SINGLY OR JOINTLY WITH OTHERS AT ANY TIME HAVE ACCESS TO THE ASSETS OR
FUNDS OF SUCH BORROWER EITHER DIRECTLY OR THROUGH AUTHORITY TO DRAW UPON SUCH
FUNDS OR TO DIRECT GENERALLY THE DISPOSITION OF SUCH ASSETS; (C) MAINTAIN PUBLIC
AND PRODUCT LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR
PROPERTY DAMAGE SUFFERED BY OTHERS; (D) MAINTAIN ALL SUCH WORKER’S COMPENSATION
OR SIMILAR INSURANCE AS MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR
JURISDICTION IN WHICH SUCH BORROWER IS ENGAGED IN BUSINESS; (E) FURNISH AGENT
WITH (I) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES
BY THE RENEWAL THEREOF AT LEAST THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, AND
(II) APPROPRIATE LOSS PAYABLE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, NAMING AGENT AS A CO-INSURED AND LENDER LOSS PAYEE AS ITS INTERESTS MAY
APPEAR WITH RESPECT TO ALL INSURANCE COVERAGE REFERRED TO IN CLAUSES (A) AND
(C) ABOVE, AND PROVIDING (A) THAT ALL PROCEEDS THEREUNDER WITH RESPECT TO
COLLATERAL SHALL BE PAYABLE TO AGENT, (B) NO SUCH INSURANCE SHALL BE AFFECTED BY
ANY ACT OR NEGLECT OF THE INSURED OR OWNER OF THE PROPERTY DESCRIBED IN SUCH
POLICY, AND (C) THAT SUCH POLICY AND LOSS PAYABLE CLAUSES MAY NOT BE CANCELLED,
AMENDED OR TERMINATED UNLESS AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE IS
GIVEN TO AGENT.  IN THE EVENT OF ANY LOSS THEREUNDER WITH RESPECT TO COLLATERAL,
THE CARRIERS NAMED THEREIN HEREBY ARE DIRECTED BY AGENT AND THE APPLICABLE
BORROWER TO MAKE PAYMENT FOR SUCH LOSS TO AGENT AND NOT TO SUCH BORROWER AND
AGENT JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY CHECK, DRAFT OR OTHER
INSTRUMENT PAYABLE TO ANY BORROWER AND AGENT JOINTLY, AGENT MAY ENDORSE SUCH
BORROWER’S NAME THEREON AND DO SUCH OTHER THINGS AS AGENT MAY DEEM ADVISABLE TO
REDUCE THE SAME TO CASH.  AGENT IS HEREBY AUTHORIZED TO ADJUST AND COMPROMISE
CLAIMS WITH RESPECT TO COLLATERAL UNDER INSURANCE COVERAGE REFERRED TO IN
CLAUSES (A), AND (B) ABOVE.  ALL LOSS RECOVERIES WITH RESPECT TO COLLATERAL
RECEIVED BY AGENT UPON ANY SUCH INSURANCE MAY BE APPLIED TO THE OBLIGATIONS, IN
SUCH ORDER AS AGENT IN ITS SOLE DISCRETION SHALL DETERMINE.  ANY SURPLUS SHALL
BE PAID, SUBJECT TO THE INTERCREDITOR AGREEMENT, BY AGENT TO BORROWERS OR
APPLIED AS MAY BE OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY THEREON SHALL BE
PAID BY BORROWERS TO AGENT, ON DEMAND TO THE EXTENT THAT OUTSTANDING ADVANCES
EXCEED THE FORMULA AMOUNT.

 

50

--------------------------------------------------------------------------------


 


4.12.        FAILURE TO PAY INSURANCE.  IF ANY BORROWER FAILS TO OBTAIN
INSURANCE AS HEREINABOVE PROVIDED, OR TO KEEP THE SAME IN FORCE, AGENT, IF AGENT
SO ELECTS, MAY OBTAIN SUCH INSURANCE AND PAY THE PREMIUM THEREFOR ON BEHALF OF
SUCH BORROWER, AND CHARGE BORROWERS’ ACCOUNT THEREFOR AS A REVOLVING ADVANCE OF
A DOMESTIC RATE LOAN AND SUCH EXPENSES SO PAID SHALL BE PART OF THE OBLIGATIONS.


 


4.13.        PAYMENT OF TAXES.  EACH BORROWER WILL PAY, WHEN DUE, ALL TAXES,
ASSESSMENTS AND OTHER CHARGES LAWFULLY LEVIED OR ASSESSED UPON SUCH BORROWER OR
ANY OF THE COLLATERAL INCLUDING REAL AND PERSONAL PROPERTY TAXES, ASSESSMENTS
AND CHARGES AND ALL FRANCHISE, INCOME, EMPLOYMENT, SOCIAL SECURITY BENEFITS,
WITHHOLDING, AND SALES TAXES.  IF ANY TAX BY ANY GOVERNMENTAL BODY IS OR MAY BE
IMPOSED ON OR AS A RESULT OF ANY TRANSACTION BETWEEN ANY BORROWER AND AGENT OR
ANY LENDER WHICH AGENT OR ANY LENDER MAY BE REQUIRED TO WITHHOLD OR PAY OR IF
ANY TAXES, ASSESSMENTS, OR OTHER CHARGES REMAIN UNPAID AFTER THE DATE FIXED FOR
THEIR PAYMENT, OR IF ANY CLAIM SHALL BE MADE WHICH, IN AGENT’S OR ANY LENDER’S
OPINION, IS REASONABLY LIKELY TO CREATE A VALID LIEN ON THE COLLATERAL, AGENT
MAY WITHOUT NOTICE TO BORROWERS PAY THE TAXES, ASSESSMENTS OR OTHER CHARGES AND
EACH BORROWER HEREBY INDEMNIFIES AND HOLDS AGENT AND EACH LENDER HARMLESS IN
RESPECT THEREOF.  AGENT WILL NOT PAY ANY TAXES, ASSESSMENTS OR CHARGES TO THE
EXTENT THAT ANY APPLICABLE BORROWER HAS PROPERLY CONTESTED THOSE TAXES,
ASSESSMENTS OR CHARGES.  THE AMOUNT OF ANY PAYMENT BY AGENT UNDER THIS
SECTION 4.13 SHALL BE CHARGED TO BORROWERS’ ACCOUNT AS A REVOLVING ADVANCE
MAINTAINED AS A DOMESTIC RATE LOAN AND ADDED TO THE OBLIGATIONS AND, UNTIL
BORROWERS SHALL FURNISH AGENT WITH AN INDEMNITY THEREFOR (OR SUPPLY AGENT WITH
EVIDENCE SATISFACTORY TO AGENT THAT DUE PROVISION FOR THE PAYMENT THEREOF HAS
BEEN MADE), AGENT MAY HOLD WITHOUT INTEREST ANY BALANCE STANDING TO BORROWERS’
CREDIT AND AGENT SHALL RETAIN ITS SECURITY INTEREST IN AND LIEN ON ANY AND ALL
COLLATERAL HELD BY AGENT.


 


4.14.        PAYMENT OF LEASEHOLD OBLIGATIONS.  EACH BORROWER SHALL AT ALL TIMES
PAY, WHEN AND AS DUE, ITS RENTAL OBLIGATIONS UNDER ALL LEASES UNDER WHICH IT IS
A TENANT, AND SHALL OTHERWISE COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL OTHER
TERMS OF SUCH LEASES AND KEEP THEM IN FULL FORCE AND EFFECT AND, AT AGENT’S
REQUEST WILL PROVIDE EVIDENCE OF HAVING DONE SO.


 


4.15.        RECEIVABLES.


 


(A)           NATURE OF RECEIVABLES.  EACH OF THE RECEIVABLES SHALL BE A BONA
FIDE AND VALID ACCOUNT REPRESENTING A BONA FIDE INDEBTEDNESS INCURRED BY THE
CUSTOMER THEREIN NAMED, FOR A FIXED SUM AS SET FORTH IN THE INVOICE RELATING
THERETO (PROVIDED IMMATERIAL OR UNINTENTIONAL INVOICE ERRORS SHALL NOT BE DEEMED
TO BE A BREACH HEREOF) WITH RESPECT TO AN ABSOLUTE SALE OR LEASE AND DELIVERY OF
GOODS UPON STATED TERMS OF A BORROWER, OR WORK, LABOR OR SERVICES THERETOFORE
RENDERED BY A BORROWER AS OF THE DATE EACH RECEIVABLE IS CREATED.  SAME SHALL BE
DUE AND OWING IN ACCORDANCE WITH THE APPLICABLE BORROWER’S STANDARD TERMS OF
SALE WITHOUT DISPUTE, SETOFF OR COUNTERCLAIM EXCEPT AS MAY BE STATED ON THE
ACCOUNTS RECEIVABLE SCHEDULES DELIVERED BY BORROWERS TO AGENT.


 


(B)           SOLVENCY OF CUSTOMERS.  EACH CUSTOMER, TO THE BEST OF EACH
BORROWER’S KNOWLEDGE, AS OF THE DATE EACH RECEIVABLE IS CREATED, IS AND WILL BE
SOLVENT AND ABLE TO PAY ALL RECEIVABLES ON WHICH THE CUSTOMER IS OBLIGATED IN
FULL WHEN DUE OR WITH RESPECT TO SUCH CUSTOMERS OF ANY BORROWER WHO ARE NOT
SOLVENT SUCH BORROWER HAS SET UP ON ITS BOOKS AND IN ITS FINANCIAL RECORDS BAD
DEBT RESERVES ADEQUATE TO COVER SUCH RECEIVABLES.

 

51

--------------------------------------------------------------------------------


 


(C)           LOCATION OF BORROWERS.  EACH BORROWER’S CHIEF EXECUTIVE OFFICE IS
LOCATED AT 120 NORTH PARKWAY, P.O. BOX 1800, PEKIN, ILLINOIS 61555-1800.  UNTIL
WRITTEN NOTICE IS GIVEN TO AGENT BY BORROWING AGENT OF ANY OTHER OFFICE AT WHICH
ANY BORROWER KEEPS ITS RECORDS PERTAINING TO RECEIVABLES, ALL SUCH RECORDS SHALL
BE KEPT AT SUCH EXECUTIVE OFFICE.


 


(D)           COLLECTION OF RECEIVABLES.  BORROWERS SHALL INSTRUCT THEIR
CUSTOMERS TO DELIVER ALL REMITTANCES UPON RECEIVABLES TO SUCH LOCKBOX ACCOUNT OR
BLOCKED ACCOUNT AS AGENT SHALL DESIGNATE FROM TIME TO TIME AS CONTEMPLATED BY
SECTION 4.15(H) OR AS OTHERWISE AGREED TO FROM TIME TO TIME BY AGENT. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY BORROWER DIRECTLY RECEIVES ANY
REMITTANCES UPON RECEIVABLES, SUCH BORROWER WILL, AT SUCH BORROWER’S SOLE COST
AND EXPENSE, BUT ON AGENT’S BEHALF AND FOR AGENT’S ACCOUNT, COLLECT AS AGENT’S
PROPERTY AND IN TRUST FOR AGENT ALL AMOUNTS RECEIVED ON RECEIVABLES, AND SHALL
NOT COMMINGLE SUCH COLLECTIONS WITH ANY BORROWER’S FUNDS WHICH ARE NOT ALSO
COLLATERAL HEREUNDER OR USE THE SAME EXCEPT TO PAY OBLIGATIONS.  EACH BORROWER
SHALL DEPOSIT IN THE BLOCKED ACCOUNT OR, UPON REQUEST BY AGENT, DELIVER TO
AGENT, IN ORIGINAL FORM AND WITHIN TWO (2) BUSINESS DAYS OF THE DATE OF RECEIPT
THEREOF, ALL CHECKS, DRAFTS, NOTES, MONEY ORDERS, ACCEPTANCES, CASH AND OTHER
EVIDENCES OF INDEBTEDNESS; PROVIDED THAT WITH RESPECT TO DEMINIMUS AMOUNTS OF
CASH RECEIVED BY BORROWERS FROM TIME TO TIME, BORROWERS MAY DEPOSIT SUCH AMOUNTS
INTO A DEPOSIT ACCOUNT OF BORROWERS’ MAINTAINED WITH AGENT AND HAVE SUCH AMOUNTS
TRANSFERRED TO THE BLOCKED ACCOUNT.


 


(E)           NOTIFICATION OF ASSIGNMENT OF RECEIVABLES.  AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, OR IF AGENT IN
ITS REASONABLE BUSINESS JUDGMENT BELIEVES PROCEEDS OF COLLATERAL ARE BEING
IMPAIRED OR DIVERTED, AGENT SHALL HAVE THE RIGHT TO SEND NOTICE OF THE
ASSIGNMENT OF, AND AGENT’S SECURITY INTEREST IN AND LIEN ON, THE RECEIVABLES TO
ANY AND ALL CUSTOMERS OR ANY THIRD PARTY HOLDING OR OTHERWISE CONCERNED WITH ANY
OF THE COLLATERAL.  THEREAFTER, AGENT SHALL HAVE THE SOLE RIGHT TO COLLECT THE
RECEIVABLES, TAKE POSSESSION OF THE COLLATERAL, OR BOTH.  AGENT’S ACTUAL
COLLECTION EXPENSES, INCLUDING, BUT NOT LIMITED TO, STATIONERY AND POSTAGE,
TELEPHONE AND TELEGRAPH, SECRETARIAL AND CLERICAL EXPENSES AND THE SALARIES OF
ANY COLLECTION PERSONNEL USED FOR COLLECTION, MAY BE CHARGED TO BORROWERS’
ACCOUNT AND ADDED TO THE OBLIGATIONS.


 


(F)            POWER OF AGENT TO ACT ON BORROWERS’ BEHALF.  AGENT SHALL HAVE THE
RIGHT TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER IN THE NAME OF AGENT OR ANY
BORROWER ANY AND ALL CHECKS, DRAFTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF
MONEY RELATING TO THE RECEIVABLES, AND EACH BORROWER HEREBY WAIVES NOTICE OF
PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT SO ENDORSED.  EACH
BORROWER HEREBY CONSTITUTES AGENT OR AGENT’S DESIGNEE AS SUCH BORROWER’S
ATTORNEY WITH POWER (I) AT ANY TIME: (A) TO ENDORSE SUCH BORROWER’S NAME UPON
ANY NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF
PAYMENT OR COLLATERAL; (B) TO SIGN SUCH BORROWER’S NAME ON ANY INVOICE OR BILL
OF LADING RELATING TO ANY OF THE RECEIVABLES, DRAFTS AGAINST CUSTOMERS,
ASSIGNMENTS AND VERIFICATIONS OF RECEIVABLES; (C) TO SEND VERIFICATIONS OF
RECEIVABLES TO ANY CUSTOMER; (D) TO SIGN SUCH BORROWER’S NAME ON ALL FINANCING
STATEMENTS OR ANY OTHER DOCUMENTS OR INSTRUMENTS DEEMED NECESSARY OR APPROPRIATE
BY AGENT TO PRESERVE, PROTECT, OR PERFECT AGENT’S INTEREST IN THE COLLATERAL AND
TO FILE SAME; AND (E) TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO ANY
BORROWER; AND (II) AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF A DEFAULT OR EVENT OF DEFAULT; (F) TO DEMAND PAYMENT OF THE
RECEIVABLES; (G) TO ENFORCE PAYMENT OF THE RECEIVABLES BY LEGAL PROCEEDINGS OR
OTHERWISE; (H) TO EXERCISE ALL OF SUCH BORROWER’S RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLECTION OF THE

 

52

--------------------------------------------------------------------------------


 


RECEIVABLES AND ANY OTHER COLLATERAL; (I) TO SETTLE, ADJUST, COMPROMISE, EXTEND
OR RENEW THE RECEIVABLES; (J) TO SETTLE, ADJUST OR COMPROMISE ANY LEGAL
PROCEEDINGS BROUGHT TO COLLECT RECEIVABLES; (K) TO PREPARE, FILE AND SIGN SUCH
BORROWER’S NAME ON A PROOF OF CLAIM IN BANKRUPTCY OR SIMILAR DOCUMENT AGAINST
ANY CUSTOMER; (L) TO PREPARE, FILE AND SIGN SUCH BORROWER’S NAME ON ANY NOTICE
OF LIEN, ASSIGNMENT OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN CONNECTION
WITH THE RECEIVABLES; AND (M) TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY
OUT THIS AGREEMENT.  ALL ACTS OF SAID ATTORNEY OR DESIGNEE ARE HEREBY RATIFIED
AND APPROVED, AND SAID ATTORNEY OR DESIGNEE SHALL NOT BE LIABLE FOR ANY ACTS OF
OMISSION OR COMMISSION NOR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR OF
LAW, UNLESS DONE MALICIOUSLY OR WITH GROSS (NOT MERE) NEGLIGENCE (AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT); THIS
POWER BEING COUPLED WITH AN INTEREST IS IRREVOCABLE WHILE ANY OF THE OBLIGATIONS
REMAIN UNPAID.  AGENT SHALL HAVE THE RIGHT AT ANY TIME FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT TO CHANGE THE ADDRESS FOR
DELIVERY OF MAIL ADDRESSED TO ANY BORROWER.


 


(G)           NO LIABILITY.  NEITHER AGENT NOR ANY LENDER SHALL, UNDER ANY
CIRCUMSTANCES OR IN ANY EVENT WHATSOEVER, HAVE ANY LIABILITY FOR ANY ERROR OR
OMISSION OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, COLLECTION OR PAYMENT
OF ANY OF THE RECEIVABLES OR ANY INSTRUMENT RECEIVED IN PAYMENT THEREOF, OR FOR
ANY DAMAGE RESULTING THEREFROM.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT AGENT MAY, WITHOUT NOTICE OR CONSENT FROM
ANY BORROWER, SUE UPON OR OTHERWISE COLLECT, EXTEND THE TIME OF PAYMENT OF,
COMPROMISE OR SETTLE FOR CASH, CREDIT OR UPON ANY TERMS ANY OF THE RECEIVABLES
OR ANY OTHER SECURITIES, INSTRUMENTS OR INSURANCE APPLICABLE THERETO AND/OR
RELEASE ANY OBLIGOR THEREOF.  AGENT IS AUTHORIZED AND EMPOWERED TO ACCEPT
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT THE
RETURN OF THE GOODS REPRESENTED BY ANY OF THE RECEIVABLES, WITHOUT NOTICE TO OR
CONSENT BY ANY BORROWER, ALL WITHOUT DISCHARGING OR IN ANY WAY AFFECTING ANY
BORROWER’S LIABILITY HEREUNDER.


 


(H)           ESTABLISHMENT OF A LOCKBOX ACCOUNT, DOMINION ACCOUNT.  ALL
PROCEEDS OF COLLATERAL SHALL BE DEPOSITED BY BORROWERS INTO EITHER (I) A LOCKBOX
ACCOUNT, DOMINION ACCOUNT OR SUCH OTHER “BLOCKED ACCOUNT” (“BLOCKED ACCOUNTS”)
ESTABLISHED AT A BANK OR BANKS (EACH SUCH BANK, A “BLOCKED ACCOUNT BANK”)
PURSUANT TO AN ARRANGEMENT WITH SUCH BLOCKED ACCOUNT BANK AS MAY BE SELECTED BY
BORROWING AGENT AND BE ACCEPTABLE TO AGENT OR (II) DEPOSITORY ACCOUNTS
(“DEPOSITORY ACCOUNTS”) ESTABLISHED AT THE AGENT FOR THE DEPOSIT OF SUCH
PROCEEDS.  EACH APPLICABLE BORROWER, AGENT AND EACH BLOCKED ACCOUNT BANK SHALL
ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT DIRECTING SUCH BLOCKED ACCOUNT BANK, TO TRANSFER SUCH
FUNDS SO DEPOSITED TO AGENT, EITHER TO ANY ACCOUNT MAINTAINED BY AGENT AT SAID
BLOCKED ACCOUNT BANK OR BY WIRE TRANSFER TO APPROPRIATE ACCOUNT(S) OF AGENT. 
ALL FUNDS DEPOSITED IN SUCH BLOCKED ACCOUNTS SHALL IMMEDIATELY BECOME THE
PROPERTY OF AGENT (IT BEING UNDERSTOOD THAT IF THERE ARE NO OUTSTANDING CASH
ADVANCES AND NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH
PROCEEDS WILL THEREAFTER BE FORWARDED TO THE BORROWERS IN ACCORDANCE WITH
CUSTOMARY PRACTICES) AND BORROWING AGENT SHALL OBTAIN THE AGREEMENT BY SUCH
BLOCKED ACCOUNT BANK TO WAIVE ANY OFFSET RIGHTS AGAINST THE FUNDS SO DEPOSITED. 
NEITHER AGENT NOR ANY LENDER ASSUMES ANY RESPONSIBILITY FOR SUCH BLOCKED ACCOUNT
ARRANGEMENT, INCLUDING ANY CLAIM OF ACCORD AND SATISFACTION OR RELEASE WITH
RESPECT TO DEPOSITS ACCEPTED BY ANY BLOCKED ACCOUNT BANK THEREUNDER.  ALL
DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS OF EACH BORROWER AND ITS SUBSIDIARIES
ARE SET FORTH ON SCHEDULE 4.15(H).

 

53

--------------------------------------------------------------------------------


 


(I)            ADJUSTMENTS.  NO BORROWER WILL, WITHOUT AGENT’S CONSENT,
COMPROMISE OR ADJUST ANY MATERIAL AMOUNT OF THE RECEIVABLES (OR EXTEND THE TIME
FOR PAYMENT THEREOF) OR ACCEPT ANY MATERIAL RETURNS OF MERCHANDISE OR GRANT ANY
ADDITIONAL DISCOUNTS, ALLOWANCES OR CREDITS THEREON EXCEPT FOR THOSE
COMPROMISES, ADJUSTMENTS, RETURNS, DISCOUNTS, CREDITS AND ALLOWANCES AS HAVE
BEEN HERETOFORE CUSTOMARY IN THE BUSINESS OF SUCH BORROWER.


 


4.16.        INVENTORY.  TO THE EXTENT INVENTORY HELD FOR SALE OR LEASE HAS BEEN
PRODUCED BY ANY BORROWER, IT HAS BEEN AND WILL BE PRODUCED BY SUCH BORROWER IN
ACCORDANCE WITH THE FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, AND
ALL RULES, REGULATIONS AND ORDERS THEREUNDER.


 


4.17.        [INTENTIONALLY OMITTED.]


 


4.18.        EXCULPATION OF LIABILITY.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED TO CONSTITUTE AGENT OR ANY LENDER AS ANY BORROWER’S AGENT FOR ANY
PURPOSE WHATSOEVER, NOR SHALL AGENT OR ANY LENDER BE RESPONSIBLE OR LIABLE FOR
ANY SHORTAGE, DISCREPANCY, DAMAGE, LOSS OR DESTRUCTION OF ANY PART OF THE
COLLATERAL WHEREVER THE SAME MAY BE LOCATED AND REGARDLESS OF THE CAUSE
THEREOF.  NEITHER AGENT NOR ANY LENDER, WHETHER BY ANYTHING HEREIN OR IN ANY
ASSIGNMENT OR OTHERWISE, ASSUME ANY OF ANY BORROWER’S OBLIGATIONS UNDER ANY
CONTRACT OR AGREEMENT ASSIGNED TO AGENT OR SUCH LENDER, AND NEITHER AGENT NOR
ANY LENDER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE BY ANY BORROWER
OF ANY OF THE TERMS AND CONDITIONS THEREOF.


 


4.19.        ENVIRONMENTAL MATTERS.


 


(A)           BORROWERS SHALL ENSURE THAT THE REAL PROPERTY AND ALL OPERATIONS
AND BUSINESSES CONDUCTED THEREON REMAINS IN MATERIAL COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND THEY SHALL NOT PLACE OR PERMIT TO BE PLACED ANY HAZARDOUS
SUBSTANCES ON ANY REAL PROPERTY EXCEPT AS IN MATERIAL COMPLIANCE WITH APPLICABLE
LAW OR PERMITTED BY APPROPRIATE GOVERNMENTAL AUTHORITIES.


 


(B)           BORROWERS SHALL ESTABLISH AND MAINTAIN AN ENVIRONMENTAL COMPLIANCE
SYSTEM TO ASSURE AND MONITOR CONTINUED MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS WHICH SYSTEM SHALL INCLUDE PERIODIC REVIEWS OF SUCH
COMPLIANCE.


 


(C)           INTENTIONALLY OMITTED.


 


(D)           IN THE EVENT ANY BORROWER OBTAINS, GIVES OR RECEIVES NOTICE OF ANY
RELEASE OR THREAT OF RELEASE OF A REPORTABLE QUANTITY OF ANY HAZARDOUS
SUBSTANCES AT THE REAL PROPERTY UNDER CERCLA OR OF A RELEASE OF A HAZARDOUS
SUBSTANCE THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON ANY LENDER (ANY SUCH
EVENT BEING HEREINAFTER REFERRED TO AS A “HAZARDOUS DISCHARGE”) OR RECEIVES ANY
NOTICE OF VIOLATION, REQUEST FOR INFORMATION OR NOTIFICATION THAT IT IS
POTENTIALLY RESPONSIBLE FOR INVESTIGATION OR CLEANUP OF ENVIRONMENTAL CONDITIONS
AT THE REAL PROPERTY, DEMAND LETTER OR COMPLAINT, ORDER, CITATION, OR OTHER
WRITTEN NOTICE WITH REGARD TO ANY HAZARDOUS DISCHARGE OR MATERIAL VIOLATION OF
ENVIRONMENTAL LAWS ONTO OR REGARDING THE REAL PROPERTY OR ANY BORROWER’S
INTEREST THEREIN (ANY OF THE FOREGOING IS REFERRED TO HEREIN AS AN
“ENVIRONMENTAL COMPLAINT”) FROM ANY PERSON, INCLUDING ANY STATE AGENCY
RESPONSIBLE IN WHOLE OR IN PART FOR ENVIRONMENTAL MATTERS IN THE STATE IN WHICH
THE REAL PROPERTY IS LOCATED OR THE UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY (ANY SUCH PERSON OR ENTITY HEREINAFTER THE “AUTHORITY”), THEN BORROWING
AGENT SHALL, WITHIN TEN (15) BUSINESS DAYS, GIVE WRITTEN NOTICE OF SAME TO AGENT

 

54

--------------------------------------------------------------------------------


 


DETAILING FACTS AND CIRCUMSTANCES OF WHICH ANY BORROWER IS AWARE GIVING RISE TO
THE HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT.  SUCH INFORMATION IS TO BE
PROVIDED TO ALLOW AGENT TO PROTECT ITS SECURITY INTEREST IN AND LIEN ON THE
COLLATERAL AND IS NOT INTENDED TO CREATE NOR SHALL IT CREATE ANY OBLIGATION UPON
AGENT OR ANY LENDER WITH RESPECT THERETO.


 


(E)           BORROWING AGENT SHALL KEEP AGENT REASONABLY INFORMED AND CURRENT
WITH RESPECT TO ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT AND PROVIDE
AGENT WITH COPIES OF MATERIAL CORRESPONDENCE, DOCUMENTS AND REPORTS CONCERNING
THE HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT..  SUCH INFORMATION IS TO BE
PROVIDED SOLELY TO ALLOW AGENT TO PROTECT AGENT’S SECURITY INTEREST IN AND LIEN
ON THE COLLATERAL.


 


(F)            BORROWERS SHALL RESPOND PROMPTLY TO ANY HAZARDOUS DISCHARGE OR
ENVIRONMENTAL COMPLAINT AND TAKE ALL REASONABLY NECESSARY ACTION IN ORDER TO
SAFEGUARD THE HEALTH OF ANY PERSON AND TO AVOID SUBJECTING THE COLLATERAL OR
REAL PROPERTY TO ANY LIEN.  IF ANY BORROWER SHALL FAIL TO RESPOND PROMPTLY TO
ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT OR ANY BORROWER SHALL FAIL TO
COMPLY WITH ANY OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAWS THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANY LENDER, AGENT ON
BEHALF OF LENDERS MAY, BUT WITHOUT THE OBLIGATION TO DO SO, FOR THE SOLE PURPOSE
OF PROTECTING AGENT’S INTEREST IN THE COLLATERAL:  (I) GIVE SUCH NOTICES OR
(II) ENTER ONTO THE REAL PROPERTY (OR AUTHORIZE THIRD PARTIES TO ENTER ONTO THE
REAL PROPERTY) AND TAKE SUCH ACTIONS AS AGENT (OR SUCH THIRD PARTIES AS DIRECTED
BY AGENT) DEEM REASONABLY NECESSARY OR ADVISABLE, TO CLEAN UP, REMOVE, MITIGATE
OR OTHERWISE DEAL WITH ANY SUCH HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT. 
ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT AND LENDERS (OR SUCH THIRD
PARTIES) IN THE EXERCISE OF ANY SUCH RIGHTS, INCLUDING ANY SUMS PAID IN
CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE INVESTIGATION OR PROCEEDINGS,
FINES AND PENALTIES, TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED AT
THE DEFAULT RATE FOR DOMESTIC RATE LOANS CONSTITUTING REVOLVING ADVANCES SHALL
BE PAID UPON DEMAND BY BORROWERS, AND UNTIL PAID SHALL BE ADDED TO AND BECOME A
PART OF THE OBLIGATIONS SECURED BY THE LIENS CREATED BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN AGENT, ANY LENDER AND ANY BORROWER.


 


(G)           PROMPTLY UPON THE WRITTEN REQUEST OF AGENT FROM TIME TO TIME BUT
NO MORE FREQUENTLY THAN ONCE EVERY TWO YEARS,, BORROWERS SHALL PROVIDE AGENT, AT
BORROWERS’ EXPENSE, WITH AN ENVIRONMENTAL SITE ASSESSMENT OR ENVIRONMENTAL AUDIT
REPORT PREPARED BY AN ENVIRONMENTAL ENGINEERING FIRM ACCEPTABLE IN THE
REASONABLE OPINION OF AGENT, TO ASSESS WITH A REASONABLE DEGREE OF CERTAINTY THE
EXISTENCE OF A HAZARDOUS DISCHARGE AND AN INITIAL ESTIMATE OF THE POTENTIAL
COSTS IN CONNECTION WITH ABATEMENT, CLEANUP AND REMOVAL OF ANY HAZARDOUS
SUBSTANCES FOUND ON, UNDER, AT OR WITHIN THE REAL PROPERTY IN CONNECTION WITH A
HAZARDOUS DISCHARGE.  ANY REPORT OR INVESTIGATION OF SUCH HAZARDOUS DISCHARGE
PROPOSED AND ACCEPTABLE TO AN APPROPRIATE AUTHORITY THAT IS CHARGED TO OVERSEE
THE CLEAN-UP OF SUCH HAZARDOUS DISCHARGE SHALL BE ACCEPTABLE TO AGENT.  IF SUCH
ESTIMATES, INDIVIDUALLY OR IN THE AGGREGATE, EXCEED FIVE HUNDRED THOUSAND
DOLLARS ($500,000), AGENT SHALL HAVE THE RIGHT TO REQUIRE BORROWERS TO POST A
BOND, LETTER OF CREDIT OR OTHER SECURITY REASONABLY SATISFACTORY TO AGENT TO
SECURE PAYMENT OF THESE COSTS AND EXPENSES.


 


(H)           BORROWERS SHALL DEFEND AND INDEMNIFY AGENT AND LENDERS AND HOLD
AGENT, LENDERS AND THEIR RESPECTIVE EMPLOYEES, AGENTS, DIRECTORS AND OFFICERS
HARMLESS FROM AND AGAINST ALL LOSS, LIABILITY, DAMAGE AND EXPENSE, CLAIMS,
COSTS, FINES AND PENALTIES, INCLUDING ATTORNEY’S

 

55

--------------------------------------------------------------------------------


 


FEES, SUFFERED OR INCURRED BY AGENT OR LENDERS UNDER OR ON ACCOUNT OF ANY
ENVIRONMENTAL LAWS, INCLUDING THE ASSERTION OF ANY LIEN THEREUNDER, WITH RESPECT
TO ANY HAZARDOUS DISCHARGE, THE PRESENCE OF ANY HAZARDOUS SUBSTANCES AFFECTING
THE REAL PROPERTY, WHETHER OR NOT THE SAME ORIGINATES OR FROM THE REAL PROPERTY,
INCLUDING ANY LOSS OF VALUE OF THE REAL PROPERTY AS A RESULT OF THE FOREGOING
EXCEPT TO THE EXTENT SUCH LOSS, LIABILITY, DAMAGE AND EXPENSE IS ATTRIBUTABLE TO
ANY HAZARDOUS DISCHARGE RESULTING FROM ACTIONS ON THE PART OF AGENT OR ANY
LENDER.  BORROWERS’ OBLIGATIONS UNDER THIS SECTION 4.19 SHALL ARISE UPON THE
DISCOVERY OF THE PRESENCE OF ANY HAZARDOUS SUBSTANCES AT THE REAL PROPERTY,
WHETHER OR NOT ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL AGENCY HAS TAKEN OR
THREATENED ANY ACTION IN CONNECTION WITH THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES.  BORROWERS’ OBLIGATION AND THE INDEMNIFICATIONS HEREUNDER SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(I)            FOR PURPOSES OF SECTION 4.19 AND 5.7, ALL REFERENCES TO REAL
PROPERTY SHALL BE DEEMED TO INCLUDE ALL OF EACH BORROWER’S RIGHT, TITLE AND
INTEREST IN AND TO ITS OWNED AND LEASED PREMISES.


 


4.20.        FINANCING STATEMENTS.  EXCEPT AS RESPECTS THE FINANCING STATEMENTS
FILED BY AGENT AND THE FINANCING STATEMENTS DESCRIBED ON SCHEDULE 1.2, NO
EFFECTIVE FINANCING STATEMENT COVERING ANY OF THE COLLATERAL OR ANY PROCEEDS
THEREOF IS ON FILE IN ANY PUBLIC OFFICE.


 


4.21.        APPRAISALS.  AGENT MAY, IN ITS DISCRETION, EXERCISED IN A
COMMERCIALLY REASONABLE MANNER, AT ANY TIME AFTER THE CLOSING DATE BUT SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO MORE FREQUENTLY THAN
ONE TIME PER YEAR, ENGAGE THE SERVICES OF AN INDEPENDENT APPRAISAL FIRM OR FIRMS
OF REPUTABLE STANDING, SATISFACTORY TO AGENT, FOR THE PURPOSE OF APPRAISING THE
THEN CURRENT VALUES OF BORROWERS’ ASSETS. ABSENT THE OCCURRENCE AND CONTINUANCE
OF AN EVENT OF DEFAULT AT SUCH TIME, AGENT SHALL CONSULT WITH BORROWERS AS TO
THE IDENTITY OF ANY SUCH FIRM.  IN THE EVENT THE VALUE OF BORROWERS’ INVENTORY,
AS SO DETERMINED PURSUANT TO SUCH APPRAISAL, IS LESS THAN ANTICIPATED BY AGENT
OR LENDERS, SUCH THAT THE REVOLVING ADVANCES AGAINST ELIGIBLE INVENTORY, ARE IN
FACT IN EXCESS OF SUCH ADVANCES PERMITTED HEREUNDER, THEN, PROMPTLY UPON AGENT’S
DEMAND FOR SAME, BORROWERS SHALL MAKE MANDATORY PREPAYMENTS OF THE THEN
OUTSTANDING REVOLVING ADVANCES MADE AGAINST SUCH ELIGIBLE INVENTORY, SO AS TO
ELIMINATE THE EXCESS ADVANCES.


 


V.            REPRESENTATIONS AND WARRANTIES.


 

Each Borrower represents and warrants as follows:

 


5.1.          AUTHORITY.  EACH BORROWER HAS FULL POWER, AUTHORITY AND LEGAL
RIGHT TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS AND TO PERFORM ALL
ITS RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER.  THIS AGREEMENT AND THE
OTHER DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH BORROWER, AND THIS
AGREEMENT AND THE OTHER DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED AT A PROCEEDING
IN EQUITY OR AT LAW.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND OF THE OTHER DOCUMENTS (A) ARE WITHIN SUCH BORROWER’S CORPORATE OR LIMITED
LIABILITY COMPANY POWERS, AS APPLICABLE, HAVE BEEN DULY AUTHORIZED BY ALL

 

56

--------------------------------------------------------------------------------


 


NECESSARY CORPORATE OR COMPANY ACTION, AS APPLICABLE, ARE NOT IN CONTRAVENTION
OF LAW OR THE TERMS OF SUCH BORROWER’S BY-LAWS, CERTIFICATE OF INCORPORATION,
OPERATING AGREEMENT OR CERTIFICATE OF FORMATION, AS APPLICABLE, OR OTHER
APPLICABLE DOCUMENTS RELATING TO SUCH BORROWER’S FORMATION OR TO THE CONDUCT OF
SUCH BORROWER’S BUSINESS OR OF ANY MATERIAL AGREEMENT OR UNDERTAKING TO WHICH
SUCH BORROWER IS A PARTY OR BY WHICH SUCH BORROWER IS BOUND, INCLUDING THE
INDENTURE LOAN DOCUMENTATION, (B) WILL NOT CONFLICT WITH OR VIOLATE ANY LAW OR
REGULATION, OR ANY JUDGMENT, ORDER OR DECREE OF ANY GOVERNMENTAL BODY, (C) WILL
NOT REQUIRE THE CONSENT OF ANY GOVERNMENTAL BODY OR ANY OTHER PERSON, EXCEPT
THOSE CONSENTS SET FORTH ON SCHEDULE 5.1 HERETO, ALL OF WHICH WILL HAVE BEEN
DULY OBTAINED, MADE OR COMPILED PRIOR TO THE CLOSING DATE AND WHICH ARE IN FULL
FORCE AND EFFECT AND (D) WILL NOT CONFLICT WITH, NOR RESULT IN ANY BREACH IN ANY
OF THE PROVISIONS OF OR CONSTITUTE A DEFAULT UNDER OR RESULT IN THE CREATION OF
ANY LIEN EXCEPT PERMITTED ENCUMBRANCES UPON ANY ASSET OF SUCH BORROWER UNDER THE
PROVISIONS OF ANY AGREEMENT, CHARTER DOCUMENT, INSTRUMENT, BY-LAW, OPERATING
AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH BORROWER IS A PARTY OR BY WHICH IT
OR ITS PROPERTY IS A PARTY OR BY WHICH IT MAY BE BOUND, INCLUDING UNDER THE
PROVISIONS OF THE INDENTURE LOAN DOCUMENTATION.


 


5.2.          FORMATION AND QUALIFICATION.


 


(A)           EACH BORROWER IS DULY INCORPORATED OR FORMED, AS APPLICABLE, AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE LISTED ON SCHEDULE 5.2(A) AND IS
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN THE STATES LISTED ON
SCHEDULE 5.2(A) WHICH CONSTITUTE ALL STATES IN WHICH QUALIFICATION AND GOOD
STANDING ARE NECESSARY FOR SUCH BORROWER TO CONDUCT ITS BUSINESS AND OWN ITS
PROPERTY AND WHERE THE FAILURE TO SO QUALIFY COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON SUCH BORROWER.  EACH BORROWER HAS DELIVERED TO
AGENT TRUE AND COMPLETE COPIES OF ITS CERTIFICATE OF INCORPORATION AND BY-LAWS
OR CERTIFICATE OF FORMATION AND OPERATING AGREEMENT, AS APPLICABLE, AND WILL
PROMPTLY NOTIFY AGENT OF ANY AMENDMENT OR CHANGES THERETO.


 


(B)           THE ONLY SUBSIDIARIES OF HOLDINGS AND EACH BORROWER ARE LISTED ON
SCHEDULE 5.2(B).


 


5.3.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES OF SUCH BORROWER CONTAINED IN THIS AGREEMENT AND THE OTHER
DOCUMENTS SHALL BE TRUE AS OF THE CLOSING DATE AND SHALL SURVIVE THE EXECUTION,
DELIVERY AND ACCEPTANCE THEREOF BY THE PARTIES THERETO AND THE CLOSING OF THE
TRANSACTIONS DESCRIBED THEREIN OR RELATED THERETO.


 


5.4.          TAX RETURNS.  EACH BORROWER’S FEDERAL TAX IDENTIFICATION NUMBER IS
SET FORTH ON SCHEDULE 5.4.  EACH BORROWER HAS FILED ALL FEDERAL, STATE AND LOCAL
TAX RETURNS AND OTHER REPORTS EACH IS REQUIRED BY LAW TO FILE AND HAS PAID ALL
TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES THAT ARE DUE AND
PAYABLE.  FEDERAL INCOME TAX RETURNS OF EACH BORROWER HAVE BEEN EXAMINED AND
REPORTED UPON BY THE APPROPRIATE TAXING AUTHORITY OR CLOSED BY APPLICABLE
STATUTE AND SATISFIED FOR ALL FISCAL YEARS PRIOR TO AND INCLUDING THE FISCAL
YEAR ENDING DECEMBER 31, 2008 AND STATE AND LOCAL INCOME TAX RETURNS OF EACH
BORROWER HAVE BEEN EXAMINED AND REPORTED UPON BY THE APPROPRIATE TAXING
AUTHORITY OR CLOSED BY APPLICABLE STATUTE AND SATISFIED FOR ALL FISCAL YEARS
PRIOR TO AND INCLUDING THE FISCAL YEAR ENDING DECEMBER 31, 2004. THE PROVISION
FOR TAXES ON THE BOOKS OF EACH BORROWER IS ADEQUATE FOR ALL YEARS NOT CLOSED BY
APPLICABLE STATUTES, AND FOR ITS CURRENT FISCAL YEAR, AND NO BORROWER HAS ANY
KNOWLEDGE OF ANY DEFICIENCY OR ADDITIONAL ASSESSMENT IN CONNECTION THEREWITH NOT
PROVIDED FOR ON ITS BOOKS.

 

57

--------------------------------------------------------------------------------


 


5.5.          FINANCIAL STATEMENTS.


 


(A)           THE PRO FORMA BALANCE SHEET OF BORROWERS ON A CONSOLIDATED BASIS
(THE “PRO FORMA BALANCE SHEET”) FURNISHED TO AGENT ON THE CLOSING DATE REFLECTS
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE INDENTURE LOAN
DOCUMENTATION AND UNDER THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTIONS”) AND IS
ACCURATE, COMPLETE AND CORRECT AND FAIRLY REFLECTS THE FINANCIAL CONDITION OF
BORROWERS ON A CONSOLIDATED BASIS AS OF THE CLOSING DATE AFTER GIVING EFFECT TO
THE TRANSACTIONS, AND HAS BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED.  THE PRO FORMA BALANCE SHEET HAS BEEN CERTIFIED AS ACCURATE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS BY THE PRESIDENT, CHIEF ACCOUNTING AND
COMPLIANCE OFFICER OR CHIEF FINANCIAL OFFICER OF BORROWING AGENT.  ALL FINANCIAL
STATEMENTS REFERRED TO IN THIS SUBSECTION 5.5(A), INCLUDING THE RELATED
SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED, IN ACCORDANCE WITH GAAP, EXCEPT
AS MAY BE DISCLOSED IN SUCH FINANCIAL STATEMENTS.


 


(B)           THE TWELVE-MONTH CASH FLOW PROJECTIONS OF BORROWERS ON A
CONSOLIDATED BASIS AND THEIR PROJECTED BALANCE SHEETS AS OF THE CLOSING DATE,
COPIES OF WHICH ARE ANNEXED HERETO AS EXHIBIT 5.5(B) (THE “PROJECTIONS”) WERE
PREPARED BY THE CHIEF FINANCIAL OFFICER OF HOLDINGS, ARE BASED ON UNDERLYING
ASSUMPTIONS WHICH PROVIDE A REASONABLE BASIS FOR THE PROJECTIONS CONTAINED
THEREIN AND REFLECT BORROWERS’ JUDGMENT BASED ON PRESENT CIRCUMSTANCES OF THE
MOST LIKELY SET OF CONDITIONS AND COURSE OF ACTION FOR THE PROJECTED PERIOD. 
THE PROJECTIONS TOGETHER WITH THE PRO FORMA BALANCE SHEET, ARE REFERRED TO AS
THE “PRO FORMA FINANCIAL STATEMENTS”.


 


(C)           THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWERS,
THEIR SUBSIDIARIES AND SUCH OTHER PERSONS DESCRIBED THEREIN (INCLUDING THE
ACCOUNTS OF ALL SUBSIDIARIES FOR THE RESPECTIVE PERIODS DURING WHICH A
SUBSIDIARY RELATIONSHIP EXISTED) AS OF DECEMBER 31, 2009, AND THE RELATED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDER’S EQUITY, AND CHANGES IN CASH FLOW
FOR THE PERIOD ENDED ON SUCH DATE, ALL ACCOMPANIED BY REPORTS THEREON CONTAINING
OPINIONS WITHOUT QUALIFICATION BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS,
COPIES OF WHICH HAVE BEEN DELIVERED TO AGENT, HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED (EXCEPT FOR CHANGES IN APPLICATION IN WHICH SUCH
ACCOUNTANTS CONCUR) AND PRESENT FAIRLY THE FINANCIAL POSITION OF BORROWERS AND
THEIR SUBSIDIARIES AT SUCH DATE AND THE RESULTS OF THEIR OPERATIONS FOR SUCH
PERIOD.  SINCE DECEMBER 31, 2009 THERE HAS BEEN NO CHANGE IN THE CONDITION,
FINANCIAL OR OTHERWISE, OF BORROWERS OR THEIR SUBSIDIARIES AS SHOWN ON THE
CONSOLIDATED BALANCE SHEET AS OF SUCH DATE AND NO CHANGE IN THE AGGREGATE VALUE
OF MACHINERY, EQUIPMENT AND REAL PROPERTY OWNED BY BORROWERS AND THEIR
SUBSIDIARIES, EXCEPT CHANGES IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS HAD A MATERIAL ADVERSE EFFECT.


 


5.6.          ENTITY NAMES.  EXCEPT AS SET FORTH ON SCHEDULE 5.6, NO BORROWER
HAS BEEN KNOWN BY ANY OTHER CORPORATE NAME IN THE PAST FIVE (5) YEARS AND DOES
NOT SELL INVENTORY UNDER ANY OTHER NAME, NOR HAS ANY BORROWER BEEN THE SURVIVING
CORPORATION OR COMPANY OF A MERGER OR CONSOLIDATION OR ACQUIRED ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON DURING THE PRECEDING FIVE
(5) YEARS.

 

58

--------------------------------------------------------------------------------


 


5.7.          O.S.H.A. AND ENVIRONMENTAL COMPLIANCE.


 


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.7, EACH BORROWER HAS DULY
COMPLIED WITH, AND ITS FACILITIES, BUSINESS, ASSETS, PROPERTY, LEASEHOLDS, REAL
PROPERTY AND EQUIPMENT ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, THE
PROVISIONS OF THE FEDERAL OCCUPATIONAL SAFETY AND HEALTH ACT AND APPLICABLE
ENVIRONMENTAL LAWS; AND THERE HAVE BEEN NO OUTSTANDING CITATIONS, NOTICES OR
ORDERS OF NON-COMPLIANCE ISSUED TO ANY BORROWER OR RELATING TO ITS BUSINESS,
ASSETS, PROPERTY, LEASEHOLDS OR EQUIPMENT UNDER ANY SUCH LAWS, RULES OR
REGULATIONS.


 


(B)           EACH BORROWER HAS BEEN ISSUED ALL REQUIRED FEDERAL, STATE AND
LOCAL LICENSES, CERTIFICATES OR PERMITS RELATING TO ALL MATERIAL ENVIRONMENTAL
LAWS.


 


(C)           OTHER THAN AS DESCRIBED ON SCHEDULE 5.7, (I) THERE HAS NOT BEEN
ANY HAZARDOUS DISCHARGE ON THE REAL PROPERTY OWNED OR LEASED BY ANY BORROWER;
(II) THERE ARE NO UNDERGROUND STORAGE TANKS OR ELECTRICAL EQUIPMENT CONTAINING
POLYCHLORINATED BIPHENYLS ON THE REAL PROPERTY, INCLUDING ANY PREMISES LEASED BY
ANY BORROWER; (III) THE REAL PROPERTY INCLUDING ANY PREMISES LEASED BY ANY
BORROWER HAS NEVER BEEN USED AS A TREATMENT, STORAGE OR DISPOSAL FACILITY OF
HAZARDOUS WASTE PERMITTED UNDER RCRA; AND (IV) NO HAZARDOUS SUBSTANCES ARE
PRESENT ON THE REAL PROPERTY INCLUDING ANY PREMISES LEASED BY ANY BORROWER,
EXCEPTING SUCH QUANTITIES AS ARE HANDLED IN ACCORDANCE WITH ALL APPLICABLE
MATERIAL MANUFACTURER’S INSTRUCTIONS AND GOVERNMENTAL REGULATIONS AND IN PROPER
STORAGE CONTAINERS AND AS ARE APPROPRIATE FOR THE OPERATION OF THE COMMERCIAL
BUSINESS OF ANY BORROWER OR OF ITS TENANTS.


 


5.8.          SOLVENCY; NO LITIGATION, VIOLATION, INDEBTEDNESS OR DEFAULT; ERISA
COMPLIANCE.


 


(A)           AFTER GIVING EFFECT TO THE TRANSACTIONS, EACH BORROWER WILL BE
SOLVENT, ABLE TO PAY ITS DEBTS AS THEY MATURE, WILL HAVE CAPITAL SUFFICIENT TO
CARRY ON ITS BUSINESS AND ALL BUSINESSES IN WHICH IT IS ABOUT TO ENGAGE, AND
(I) AS OF THE CLOSING DATE, THE FAIR PRESENT SALEABLE VALUE OF ITS ASSETS,
CALCULATED ON A GOING CONCERN BASIS, IS IN EXCESS OF THE AMOUNT OF ITS
LIABILITIES AND (II) SUBSEQUENT TO THE CLOSING DATE, THE FAIR SALEABLE VALUE OF
ITS ASSETS (CALCULATED ON A GOING CONCERN BASIS) WILL BE IN EXCESS OF THE AMOUNT
OF ITS LIABILITIES.


 


(B)           EXCEPT AS DISCLOSED IN SCHEDULE 5.8(B), NO BORROWER HAS (I) ANY
PENDING OR THREATENED LITIGATION, ARBITRATION, ACTIONS OR PROCEEDINGS WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) ANY
LIABILITIES OR INDEBTEDNESS FOR BORROWED MONEY OTHER THAN THE OBLIGATIONS.


 


(C)           NO BORROWER IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW, RULE,
REGULATION OR ORDINANCE IN ANY RESPECT WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, NOR IS ANY BORROWER IN VIOLATION OF ANY ORDER OF
ANY COURT, GOVERNMENTAL BODY OR ARBITRATION BOARD OR TRIBUNAL.


 


(D)           NO BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS OR IS
REQUIRED TO CONTRIBUTE TO ANY PENSION BENEFIT PLAN OR MULTIEMPLOYER PLAN OTHER
THAN THOSE LISTED ON SCHEDULE 5.8(D) HERETO.  (I) EACH BORROWER AND EACH MEMBER
OF THE CONTROLLED GROUP HAS MET ALL APPLICABLE MINIMUM FUNDING REQUIREMENTS
UNDER SECTION 302 OF ERISA AND SECTION 412 OF THE CODE IN RESPECT OF EACH PLAN,
AND EACH PLAN IS IN COMPLIANCE WITH SECTIONS 412, 430 AND 436 OF THE CODE AND
SECTIONS 206(G), 302 AND 303 OF ERISA, TAKING INTO ACCOUNT WAIVERS, VARIANCES
AND EXTENSIONS OF AMORTIZATION PERIODS; (II) EACH PLAN WHICH IS INTENDED TO BE A
QUALIFIED PLAN

 

59

--------------------------------------------------------------------------------


 


UNDER SECTION 401(A) OF THE CODE AS CURRENTLY IN EFFECT HAS BEEN DETERMINED BY
THE INTERNAL REVENUE SERVICE TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE
AND THE TRUST RELATED THERETO HAS BEEN DETERMINED TO BE EXEMPT FROM FEDERAL
INCOME TAX UNDER SECTION 501(A) OF THE CODE; (III) NEITHER ANY BORROWER NOR ANY
MEMBER OF THE CONTROLLED GROUP HAS INCURRED ANY LIABILITY TO THE PBGC WHICH
REMAINS OUTSTANDING OTHER THAN FOR THE PAYMENT OF PREMIUMS, AND THERE ARE NO
PREMIUM PAYMENTS WHICH HAVE BECOME DUE WHICH ARE UNPAID; (IV) NO PLAN SUBJECT TO
TITLE IV OF ERISA HAS BEEN TERMINATED BY THE PLAN ADMINISTRATOR THEREOF NOR BY
THE PBGC, AND THERE IS NO OCCURRENCE WHICH WOULD CAUSE THE PBGC TO INSTITUTE
PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY SUCH PLAN; (V) NEITHER ANY
BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS BREACHED ANY OF THE MATERIAL
RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED ON IT BY ERISA WITH RESPECT TO
ANY PLAN; (VI) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP NOR
ANY FIDUCIARY OF ANY PLAN, HAS ENGAGED IN A “PROHIBITED TRANSACTION” DESCRIBED
IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE NOR TAKEN ANY ACTION WHICH
WOULD CONSTITUTE OR RESULT IN A TERMINATION EVENT WITH RESPECT TO ANY SUCH PLAN
WHICH IS SUBJECT TO ERISA; (VII) EACH BORROWER AND EACH MEMBER OF THE CONTROLLED
GROUP HAS MADE ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO EACH
PENSION BENEFIT PLAN AND MULTIEMPLOYER PLAN; (VIII) THERE EXISTS NO EVENT
DESCRIBED IN SECTION 4043(B) OF ERISA, FOR WHICH THE THIRTY (30) DAY NOTICE
PERIOD HAS NOT BEEN WAIVED OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN
MATERIAL LIABILITY TO ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP;
(IX) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS OR IS
REQUIRED TO CONTRIBUTE TO ANY PLAN WHICH PROVIDES HEALTH, ACCIDENT OR LIFE
INSURANCE BENEFITS TO FORMER EMPLOYEES, THEIR SPOUSES OR DEPENDENTS, OTHER THAN
IN ACCORDANCE WITH SECTION 4980B OF THE CODE; (X) NEITHER ANY BORROWER NOR ANY
MEMBER OF THE CONTROLLED GROUP HAS AN OUTSTANDING LIABILITY IN RESPECT OF A
COMPLETE OR PARTIAL WITHDRAWAL, WITHIN THE MEANING OF SECTION 4203 OR 4205 OF
ERISA, FROM ANY MULTIEMPLOYER PLAN AND THERE EXISTS NO FACT WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN ANY SUCH LIABILITY; AND (XI) TO THE
KNOWLEDGE OF THE BORROWER, NO PLAN FIDUCIARY (AS DEFINED IN SECTION 3(21) OF
ERISA) HAS ANY LIABILITY FOR BREACH OF FIDUCIARY DUTY OR FOR ANY FAILURE IN
CONNECTION WITH THE ADMINISTRATION OR INVESTMENT OF THE ASSETS OF A PLAN.


 


5.9.          PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES.  ALL PATENTS, PATENT
APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE MARK
APPLICATIONS, COPYRIGHTS, COPYRIGHT APPLICATIONS, DESIGN RIGHTS, TRADENAMES,
ASSUMED NAMES, TRADE SECRETS AND LICENSES OWNED OR UTILIZED BY ANY BORROWER ARE
SET FORTH ON SCHEDULE 5.9, ARE VALID AND HAVE BEEN DULY REGISTERED OR FILED WITH
ALL APPROPRIATE GOVERNMENTAL BODIES AND CONSTITUTE ALL OF THE INTELLECTUAL
PROPERTY RIGHTS WHICH ARE NECESSARY FOR THE OPERATION OF ITS BUSINESS; THERE IS
NO OBJECTION TO OR PENDING CHALLENGE TO THE VALIDITY OF ANY SUCH PATENT,
TRADEMARK, COPYRIGHT, DESIGN RIGHTS, TRADENAME, TRADE SECRET OR LICENSE AND NO
BORROWER IS AWARE OF ANY GROUNDS FOR ANY CHALLENGE, EXCEPT AS SET FORTH IN
SCHEDULE 5.9 HERETO.  EACH PATENT, PATENT APPLICATION, PATENT LICENSE,
TRADEMARK, TRADEMARK APPLICATION, TRADEMARK LICENSE, SERVICE MARK, SERVICE MARK
APPLICATION, SERVICE MARK LICENSE, DESIGN RIGHTS, COPYRIGHT, COPYRIGHT
APPLICATION AND COPYRIGHT LICENSE OWNED OR HELD BY ANY BORROWER AND ALL TRADE
SECRETS USED BY ANY BORROWER CONSIST OF ORIGINAL MATERIAL OR PROPERTY DEVELOPED
BY SUCH BORROWER OR WAS LAWFULLY ACQUIRED BY SUCH BORROWER FROM THE PROPER AND
LAWFUL OWNER THEREOF.  EACH OF SUCH ITEMS HAS BEEN MAINTAINED SO AS TO PRESERVE
THE VALUE THEREOF FROM THE DATE OF CREATION OR ACQUISITION THEREOF.


 


5.10.        LICENSES AND PERMITS.  EXCEPT AS SET FORTH IN SCHEDULE 5.10, EACH
BORROWER (A) IS IN COMPLIANCE WITH AND (B) HAS PROCURED AND IS NOW IN POSSESSION
OF, ALL MATERIAL LICENSES OR

 

60

--------------------------------------------------------------------------------


 


PERMITS REQUIRED BY ANY APPLICABLE FEDERAL, STATE, PROVINCIAL OR LOCAL LAW,
RULE OR REGULATION FOR THE OPERATION OF ITS BUSINESS IN EACH JURISDICTION
WHEREIN IT IS NOW CONDUCTING OR PROPOSES TO CONDUCT BUSINESS AND WHERE THE
FAILURE TO PROCURE SUCH LICENSES OR PERMITS COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


5.11.        DEFAULT OF INDEBTEDNESS.  NO BORROWER IS IN DEFAULT IN THE PAYMENT
OF THE PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS FOR BORROWED MONEY OR UNDER
ANY INSTRUMENT OR AGREEMENT UNDER OR SUBJECT TO WHICH ANY INDEBTEDNESS HAS BEEN
ISSUED AND NO EVENT HAS OCCURRED UNDER THE PROVISIONS OF ANY SUCH INSTRUMENT OR
AGREEMENT WHICH WITH OR WITHOUT THE LAPSE OF TIME OR THE GIVING OF NOTICE, OR
BOTH, CONSTITUTES OR WOULD CONSTITUTE AN EVENT OF DEFAULT THEREUNDER.


 


5.12.        NO DEFAULT.  NO BORROWER IS IN DEFAULT IN THE PAYMENT OR
PERFORMANCE OF ANY OF ITS MATERIAL CONTRACTUAL OBLIGATIONS AND NO DEFAULT HAS
OCCURRED.


 


5.13.        NO BURDENSOME RESTRICTIONS.  NO BORROWER IS PARTY TO ANY CONTRACT
OR AGREEMENT THE PERFORMANCE OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  EACH BORROWER HAS HERETOFORE DELIVERED TO AGENT TRUE
AND COMPLETE COPIES OF ALL MATERIAL CONTRACTS TO WHICH IT IS A PARTY OR TO WHICH
IT OR ANY OF ITS PROPERTIES IS SUBJECT.  NO BORROWER HAS AGREED OR CONSENTED TO
CAUSE OR PERMIT IN THE FUTURE (UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE)
ANY OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO BE SUBJECT TO A
LIEN WHICH IS NOT A PERMITTED ENCUMBRANCE.


 


5.14.        NO LABOR DISPUTES.  NO BORROWER IS INVOLVED IN ANY LABOR DISPUTE;
THERE ARE NO STRIKES OR WALKOUTS OR UNION ORGANIZATION OF ANY BORROWER’S
EMPLOYEES IN EXISTENCE, OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, AND NO
COLLECTIVE BARGAINING AGREEMENT IS SCHEDULED TO EXPIRE DURING THE TERM OTHER
THAN AS SET FORTH ON SCHEDULE 5.14 HERETO.


 


5.15.        MARGIN REGULATIONS.  NO BORROWER IS ENGAGED, NOR WILL IT ENGAGE,
PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN
THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME
HEREAFTER IN EFFECT.  NO PART OF THE PROCEEDS OF ANY ADVANCE WILL BE USED FOR
“PURCHASING” OR “CARRYING” “MARGIN STOCK” AS DEFINED IN REGULATION U OF SUCH
BOARD OF GOVERNORS.


 


5.16.        INVESTMENT COMPANY ACT.  NO BORROWER IS AN “INVESTMENT COMPANY”
REGISTERED OR REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED, NOR IS IT CONTROLLED BY SUCH A COMPANY.


 


5.17.        DISCLOSURE.  NO REPRESENTATION OR WARRANTY MADE BY ANY BORROWER IN
THIS AGREEMENT, THE INDENTURE LOAN DOCUMENTATION, OR IN ANY FINANCIAL STATEMENT,
REPORT, CERTIFICATE OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH OR
THEREWITH CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN NOT
MISLEADING.  THERE IS NO FACT KNOWN TO ANY BORROWER WHICH SUCH BORROWER HAS NOT
DISCLOSED TO AGENT IN WRITING WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE

 

61

--------------------------------------------------------------------------------


 


INDENTURE LOAN DOCUMENTATION OR THIS AGREEMENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.18.        DELIVERY OF INDENTURE LOAN DOCUMENTATION.  AGENT HAS RECEIVED
COMPLETE COPIES OF THE INDENTURE LOAN DOCUMENTATION (INCLUDING ALL EXHIBITS,
SCHEDULES AND DISCLOSURE LETTERS REFERRED TO THEREIN OR DELIVERED PURSUANT
THERETO, IF ANY) AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO AND OTHER
SIDE LETTERS OR AGREEMENTS AFFECTING THE TERMS THEREOF.  NONE OF SUCH DOCUMENTS
AND AGREEMENTS HAS BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE PROVISIONS
THEREOF BEEN WAIVED, EXCEPT PURSUANT TO A WRITTEN AGREEMENT OR INSTRUMENT WHICH
HAS HERETOFORE BEEN DELIVERED TO AGENT.


 


5.19.        SWAPS.  NO BORROWER IS A PARTY TO, NOR WILL IT BE A PARTY TO, ANY
SWAP AGREEMENT WHEREBY SUCH BORROWER HAS AGREED OR WILL AGREE TO SWAP INTEREST
RATES OR CURRENCIES UNLESS SAME PROVIDES THAT DAMAGES UPON TERMINATION FOLLOWING
AN EVENT OF DEFAULT THEREUNDER ARE PAYABLE ON AN UNLIMITED “TWO-WAY BASIS”
WITHOUT REGARD TO FAULT ON THE PART OF EITHER PARTY.


 


5.20.        APPLICATION OF CERTAIN LAWS AND REGULATIONS.  NEITHER ANY BORROWER
NOR ANY AFFILIATE OF ANY BORROWER IS SUBJECT TO ANY LAW, STATUTE, RULE OR
REGULATION WHICH REGULATES THE INCURRENCE OF ANY INDEBTEDNESS, INCLUDING LAWS,
STATUTES, RULES OR REGULATIONS RELATIVE TO COMMON OR INTERSTATE CARRIERS OR TO
THE SALE OF ELECTRICITY, GAS, STEAM, WATER, TELEPHONE, TELEGRAPH OR OTHER PUBLIC
UTILITY SERVICES.


 


5.21.        BUSINESS AND PROPERTY OF BORROWERS.  UPON AND AFTER THE CLOSING
DATE, BORROWERS DO NOT PROPOSE TO ENGAGE IN ANY BUSINESS OTHER THAN PERMITTED
BUSINESSES AND ACTIVITIES NECESSARY TO CONDUCT THE FOREGOING.  ON THE CLOSING
DATE, EACH BORROWER WILL OWN ALL THE PROPERTY AND POSSESS ALL OF THE RIGHTS AND
CONSENTS NECESSARY FOR THE CONDUCT OF THE BUSINESS OF SUCH BORROWER.


 


5.22.        SECTION 20 SUBSIDIARIES.  BORROWERS DO NOT INTEND TO USE AND SHALL
NOT USE ANY PORTION OF THE PROCEEDS OF THE ADVANCES, DIRECTLY OR INDIRECTLY, TO
PURCHASE DURING THE UNDERWRITING PERIOD, OR FOR 30 DAYS THEREAFTER, INELIGIBLE
SECURITIES BEING UNDERWRITTEN BY A SECTION 20 SUBSIDIARY.


 


5.23.        ANTI-TERRORISM LAWS.


 


(A)           GENERAL.  NEITHER ANY BORROWER NOR ANY AFFILIATE OF ANY BORROWER
IS IN VIOLATION OF ANY ANTI-TERRORISM LAW OR ENGAGES IN OR CONSPIRES TO ENGAGE
IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW.


 


(B)           EXECUTIVE ORDER NO. 13224.  NEITHER ANY BORROWER NOR ANY AFFILIATE
OF ANY BORROWER OR THEIR RESPECTIVE AGENTS ACTING OR BENEFITING IN ANY CAPACITY
IN CONNECTION WITH THE ADVANCES OR OTHER TRANSACTIONS HEREUNDER, IS ANY OF THE
FOLLOWING (EACH A “BLOCKED PERSON”):


 

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

62

--------------------------------------------------------------------------------


 

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF,  ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

(III)                               A PERSON OR ENTITY WITH WHICH ANY LENDER IS
PROHIBITED FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY
ANTI-TERRORISM LAW;

 

(IV)                              A PERSON OR ENTITY THAT COMMITS, THREATENS OR
CONSPIRES TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER
NO. 13224;

 

(V)                                 A PERSON OR ENTITY THAT IS NAMED AS A
“SPECIALLY DESIGNATED NATIONAL” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S.
TREASURY DEPARTMENT OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST,
OR

 

(VI)                              A PERSON OR ENTITY WHO IS AFFILIATED OR
ASSOCIATED WITH A PERSON OR ENTITY LISTED ABOVE.

 

Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 


5.24.                        TRADING WITH THE ENEMY.  NO BORROWER HAS ENGAGED,
NOR DOES IT INTEND TO ENGAGE, IN ANY BUSINESS OR ACTIVITY PROHIBITED BY THE
TRADING WITH THE ENEMY ACT.


 


5.25.                        FEDERAL SECURITIES LAWS.  OTHER THAN HOLDINGS, NO
BORROWER OR ANY OF ANY BORROWER’S SUBSIDIARIES (I) IS REQUIRED TO FILE PERIODIC
REPORTS UNDER THE EXCHANGE ACT, (II) HAS ANY SECURITIES REGISTERED UNDER THE
EXCHANGE ACT OR (III) HAS FILED A REGISTRATION STATEMENT THAT HAS NOT YET BECOME
EFFECTIVE UNDER THE SECURITIES ACT.


 


5.26.                        EQUITY INTERESTS. THE AUTHORIZED AND OUTSTANDING
EQUITY INTERESTS OF EACH BORROWER IS AS SET FORTH ON SCHEDULE 5.27 HERETO.  ALL
OF THE EQUITY INTERESTS OF EACH BORROWER HAS BEEN DULY AND VALIDLY AUTHORIZED
AND ISSUED AND IS FULLY PAID AND NON-ASSESSABLE AND HAS BEEN SOLD AND DELIVERED
TO THE HOLDERS HEREOF IN COMPLIANCE WITH, OR UNDER VALID EXEMPTION FROM, ALL
FEDERAL AND STATE LAWS AND THE RULES AND REGULATIONS OF EACH GOVERNMENTAL BODY
GOVERNING THE SALE AND DELIVERY OF SECURITIES.  EXCEPT FOR THE RIGHTS AND
OBLIGATIONS SET FORTH ON SCHEDULE 5.27, THERE ARE NO SUBSCRIPTIONS, WARRANTS,
OPTIONS, CALLS, COMMITMENTS, RIGHTS OR AGREEMENT BY WHICH ANY BORROWER OR ANY OF
THE SHAREHOLDERS OF ANY BORROWER IS BOUND RELATING TO THE ISSUANCE, TRANSFER,
VOTING OR REDEMPTION OF SHARES OF ITS EQUITY INTERESTS OR ANY PRE-EMPTIVE RIGHTS
HELD BY ANY PERSON WITH RESPECT TO THE EQUITY INTERESTS OF BORROWERS.  EXCEPT AS
SET FORTH ON SCHEDULE 5.27, BORROWERS HAVE NOT ISSUED ANY SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SHARES OF ITS EQUITY INTERESTS OR ANY OPTIONS, WARRANTS
OR OTHER RIGHTS TO ACQUIRE SUCH SHARES OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SUCH SHARES.

 

63

--------------------------------------------------------------------------------


 


5.27.                        DELIVERY OF PLAN OF REORGANIZATION, CONFIRMATION
ORDER AND RELATED DOCUMENTATION.  AGENT HAS RECEIVED COMPLETE COPIES OF THE PLAN
OF REORGANIZATION AND CONFIRMATION ORDER (INCLUDING ALL EXHIBITS, SCHEDULES AND
DISCLOSURE LETTERS REFERRED TO THEREIN OR DELIVERED PURSUANT THERETO, IF ANY)
AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO AND OTHER SIDE LETTERS OR
AGREEMENTS AFFECTING THE TERMS THEREOF.  NONE OF SUCH DOCUMENTS AND AGREEMENTS
HAS BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE PROVISIONS THEREOF BEEN
WAIVED, EXCEPT PURSUANT TO A WRITTEN AGREEMENT OR INSTRUMENT WHICH HAS
HERETOFORE BEEN DELIVERED TO AGENT.


 


5.28.                        EFFECTIVENESS OF PLAN OF REORGANIZATION. PRIOR TO,
OR UPON THE SIMULTANEOUS, CLOSING OF THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT, ALL OF THE EFFECTIVENESS CONDITIONS IN THE PLAN OF REORGANIZATION
SHALL HAVE BEEN SATISFIED AND THE PLAN OF REORGANIZATION SHALL HAVE GONE
EFFECTIVE.


 


VI.                                 AFFIRMATIVE COVENANTS.


 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 


6.1.                              PAYMENT OF FEES.  PAY TO AGENT ON DEMAND ALL
REASONABLE AND CUSTOMARY FEES AND EXPENSES WHICH AGENT INCURS IN CONNECTION WITH
(A) THE FORWARDING OF ADVANCE PROCEEDS AND (B) THE ESTABLISHMENT AND MAINTENANCE
OF ANY BLOCKED ACCOUNTS OR DEPOSITORY ACCOUNTS AS PROVIDED FOR IN
SECTION 4.15(H).  AGENT MAY, WITHOUT MAKING DEMAND, CHARGE BORROWERS’ ACCOUNT
FOR ALL SUCH FEES AND EXPENSES.


 


6.2.                              CONDUCT OF BUSINESS AND MAINTENANCE OF
EXISTENCE AND ASSETS.  (A) CONDUCT CONTINUOUSLY AND OPERATE ACTIVELY ITS
BUSINESS ACCORDING TO GOOD BUSINESS PRACTICES AND MAINTAIN ALL OF ITS PROPERTIES
USEFUL OR NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION
(REASONABLE WEAR AND TEAR EXCEPTED AND EXCEPT AS MAY BE DISPOSED OF IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), INCLUDING ALL LICENSES, PATENTS,
COPYRIGHTS, DESIGN RIGHTS, TRADENAMES, TRADE SECRETS AND TRADEMARKS AND TAKE ALL
ACTIONS NECESSARY TO ENFORCE AND PROTECT THE VALIDITY OF ANY INTELLECTUAL
PROPERTY RIGHT OR OTHER RIGHT INCLUDED IN THE COLLATERAL; (B) KEEP IN FULL FORCE
AND EFFECT ITS EXISTENCE AND COMPLY IN ALL MATERIAL RESPECTS WITH THE LAWS AND
REGULATIONS GOVERNING THE CONDUCT OF ITS BUSINESS WHERE THE FAILURE TO DO SO
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) MAKE ALL
SUCH REPORTS AND PAY ALL SUCH FRANCHISE AND OTHER TAXES AND LICENSE FEES AND DO
ALL SUCH OTHER ACTS AND THINGS AS MAY BE LAWFULLY REQUIRED TO MAINTAIN ITS
RIGHTS, LICENSES, LEASES, POWERS AND FRANCHISES UNDER THE LAWS OF THE UNITED
STATES OR ANY POLITICAL SUBDIVISION THEREOF WHERE THE FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.3.                              VIOLATIONS.  PROMPTLY NOTIFY AGENT IN WRITING
OF ANY VIOLATION OF ANY LAW, STATUTE, REGULATION OR ORDINANCE OF ANY
GOVERNMENTAL BODY, OR OF ANY AGENCY THEREOF, APPLICABLE TO ANY BORROWER WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.4.                              GOVERNMENT RECEIVABLES.  TAKE ALL STEPS
NECESSARY TO PROTECT AGENT’S INTEREST IN THE COLLATERAL UNDER THE FEDERAL
ASSIGNMENT OF CLAIMS ACT, THE UNIFORM COMMERCIAL CODE AND ALL OTHER APPLICABLE
STATE OR LOCAL STATUTES OR ORDINANCES AND DELIVER TO AGENT APPROPRIATELY
ENDORSED, ANY INSTRUMENT OR CHATTEL PAPER CONNECTED WITH ANY RECEIVABLE ARISING
OUT OF CONTRACTS

 

64

--------------------------------------------------------------------------------


 


BETWEEN ANY BORROWER AND THE UNITED STATES, ANY STATE OR ANY DEPARTMENT, AGENCY
OR INSTRUMENTALITY OF ANY OF THEM.


 


6.5.                              INTENTIONALLY OMITTED.


 


6.6.                              EXECUTION OF SUPPLEMENTAL INSTRUMENTS. 
EXECUTE AND DELIVER TO AGENT FROM TIME TO TIME, UPON DEMAND, SUCH SUPPLEMENTAL
AGREEMENTS, STATEMENTS, ASSIGNMENTS AND TRANSFERS, OR INSTRUCTIONS OR DOCUMENTS
RELATING TO THE COLLATERAL, AND SUCH OTHER INSTRUMENTS AS AGENT MAY REASONABLY
REQUEST, IN ORDER THAT THE FULL INTENT OF THIS AGREEMENT MAY BE CARRIED INTO
EFFECT.


 


6.7.                              PAYMENT OF INDEBTEDNESS.  PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY (SUBJECT, WHERE APPLICABLE, TO SPECIFIED
GRACE PERIODS AND, IN THE CASE OF THE TRADE PAYABLES, TO NORMAL PAYMENT
PRACTICES) ALL ITS OBLIGATIONS AND LIABILITIES OF WHATEVER NATURE, EXCEPT WHEN
THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT OR WHEN THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING PROPERLY
CONTESTED, SUBJECT AT ALL TIMES TO ANY APPLICABLE SUBORDINATION ARRANGEMENT IN
FAVOR OF LENDERS.


 


6.8.                              STANDARDS OF FINANCIAL STATEMENTS.  CAUSE ALL
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 9.7, 9.8, 9.9, 9.10, 9.11, 9.12,
AND 9.13 AS TO WHICH GAAP IS APPLICABLE TO BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS (SUBJECT, IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO
NORMAL YEAR-END AUDIT ADJUSTMENTS) AND TO BE PREPARED IN REASONABLE DETAIL AND
IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED
THEREIN (EXCEPT AS CONCURRED IN BY SUCH REPORTING ACCOUNTANTS OR OFFICER, AS THE
CASE MAY BE, AND DISCLOSED THEREIN).


 


6.9.                              FEDERAL SECURITIES LAWS.  PROMPTLY NOTIFY
AGENT IF ANY BORROWER (OTHER THAN HOLDINGS) OR ANY BORROWER’S SUBSIDIARIES
(I) IS REQUIRED TO FILE PERIODIC REPORTS UNDER THE EXCHANGE ACT, (II) REGISTERS
ANY SECURITIES UNDER THE EXCHANGE ACT OR (III) FILES A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.


 


6.10.                        EXERCISE OF RIGHTS.  ENFORCE ALL OF ITS RIGHTS
UNDER THE PLAN OF REORGANIZATION.


 


6.11.                        SUBSTANTIAL CONSUMMATION OF PLAN OF
REORGANIZATION.  BORROWERS SHALL DILIGENTLY PURSUE AND TAKE ALL STEPS REQUIRED
UNDER THE PLAN OF REORGANIZATION FOR SUBSTANTIAL CONSUMMATION OF SAME AND
OTHERWISE SHALL ACHIEVE SUBSTANTIAL CONSUMMATION OF THE PLAN OF REORGANIZATION.


 


6.12.                        POST CLOSING CONDITIONS.  DELIVER, OR CAUSE TO BE
DELIVERED, TO AGENT:


 


(A)                                  WITHIN 60 DAYS OF THE CLOSING DATE, LIEN
WAIVER AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, FOR
EACH OF THE LEASED LOCATIONS IDENTIFIED ON SCHEDULE 4.5, EACH EXECUTED BY THE
OWNER OF SUCH PROPERTY IN FAVOR OF AGENT, PROVIDED HOWEVER, THAT FAILURE TO
OBTAIN ANY SUCH LIEN WAIVER AGREEMENT SHALL NOT BE DEEMED AN EVENT OF DEFAULT
HEREUNDER, PROVIDED FURTHER THAT, BORROWERS ACKNOWLEDGE THAT AGENT SHALL HAVE
THE RIGHT TO IMPOSE A RESERVE UNDER THE FORMULA AMOUNT IN AN AMOUNT NOT LESS
THAN THREE MONTHS RENT DUE UNDER THE LEASE FOR SUCH COLLATERAL.


 


(B)                                 WITHIN 60 DAYS OF THE CLOSING DATE, BAILEE
AND/OR TERMINAL WAIVER AGREEMENTS AND INFORMATION ACCESS, EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT,

 

65

--------------------------------------------------------------------------------


 


FOR EACH OF THE ENTITIES AND LOCATIONS IDENTIFIED ON SCHEDULE 6.12(B), EACH
EXECUTED BY THE OWNER OF SUCH PROPERTY IN FAVOR OF AGENT, PROVIDED HOWEVER, THAT
FAILURE TO OBTAIN ANY SUCH AGREEMENTS SHALL NOT BE DEEMED AN EVENT OF DEFAULT
HEREUNDER, PROVIDED FURTHER THAT, BORROWERS ACKNOWLEDGE THAT AGENT SHALL CAUSE
ALL INVENTORY LOCATED WITH ANY SUCH PERSON(S) TO BE DEEMED INELIGIBLE AND
EXCLUDED FROM THE FORMULA AMOUNT.


 


(C)                                  WITHIN 90 DAYS OF THE CLOSING DATE, A
LETTER AGREEMENT WITH THE INDIANA PORT COMMISSION, A BODY CORPORATE AND POLITIC
EXISTING UNDER THE LAWS OF THE STATE OF INDIANA (THE “COMMISSION”), IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, PURSUANT TO WHICH THE COMMISSION
ACKNOWLEDGES THAT AGENT, FOR THE BENEFIT OF LENDERS, SHALL HAVE A FIRST PRIORITY
SECURITY INTEREST IN ALL RECEIVABLES GENERATED BY BORROWERS AT THE REAL PROPERTY
SUBJECT TO THAT CERTAIN LEASE AGREEMENT, DATED OCTOBER 31, 2006, AS AMENDED,
BETWEEN THE COMMISSION AND AVENTINE RENEWABLE MT VERNON.


 


(D)                                 WITHIN 30 DAYS OF THE CLOSING DATE, A
SECURITIES ACCOUNT CONTROL AGREEMENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, RELATING TO AVENTINE RENEWABLE INC.’S INVESTMENT ACCOUNT
AT JPMORGAN SECURITIES, BEARING ACCOUNT NUMBER 651157 EXECUTED BY JPMORGAN
SECURITIES IN FAVOR OF AGENT.


 


VII.                             NEGATIVE COVENANTS.


 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 


7.1.                              MERGER, CONSOLIDATION, ACQUISITION AND SALE OF
ASSETS.


 


(A)                                  ENTER INTO ANY MERGER, CONSOLIDATION OR
OTHER REORGANIZATION WITH OR INTO ANY OTHER PERSON (OTHER THAN A BORROWER) OR
ACQUIRE ALL OR A SUBSTANTIAL PORTION OF THE ASSETS OR EQUITY INTERESTS OF ANY
PERSON (OTHER THAN A BORROWER) OR PERMIT ANY OTHER PERSON (OTHER THAN A
BORROWER) TO CONSOLIDATE WITH OR MERGE WITH IT.


 


(B)                                 EXCEPT AS EXPRESSLY PERMITTED BY THIS
AGREEMENT, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY COLLATERAL (OTHER
THAN DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS) OR ANY
MATERIAL PORTION OF ITS OTHER PROPERTIES OR ASSETS.


 


7.2.                              CREATION OF LIENS.  CREATE OR SUFFER TO EXIST
ANY LIEN OR TRANSFER UPON OR AGAINST ANY OF ITS PROPERTY OR ASSETS NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT PERMITTED ENCUMBRANCES.


 


7.3.                              GUARANTEES.  BECOME LIABLE UPON THE
OBLIGATIONS OR LIABILITIES OF ANY PERSON BY ASSUMPTION, ENDORSEMENT OR GUARANTY
THEREOF OR OTHERWISE (OTHER THAN TO LENDERS) EXCEPT (A) AS DISCLOSED ON SCHEDULE
7.3, (B) THE ENDORSEMENT OF CHECKS IN THE ORDINARY COURSE OF BUSINESS, AND
(C) GUARANTEES WITH RESPECT TO INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER.


 


7.4.                              INVESTMENTS.  PURCHASE OR ACQUIRE OBLIGATIONS
OR EQUITY INTERESTS OF, OR ANY OTHER INTEREST IN, ANY PERSON, EXCEPT
(A) OBLIGATIONS ISSUED OR GUARANTEED BY THE UNITED STATES OF AMERICA OR ANY
AGENCY THEREOF, (B) COMMERCIAL PAPER WITH MATURITIES OF NOT MORE THAN 180 DAYS
AND A PUBLISHED RATING OF NOT LESS THAN A-1 OR P-1 (OR THE EQUIVALENT RATING),
(C) CERTIFICATES OF TIME DEPOSIT AND BANKERS’ ACCEPTANCES HAVING MATURITIES OF
NOT MORE THAN 180 DAYS AND

 

66

--------------------------------------------------------------------------------


 


REPURCHASE AGREEMENTS BACKED BY UNITED STATES GOVERNMENT SECURITIES OF A
COMMERCIAL BANK IF (I) SUCH BANK HAS A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$500,000,000, OR (II) ITS DEBT OBLIGATIONS, OR THOSE OF A HOLDING COMPANY OF
WHICH IT IS A SUBSIDIARY, ARE RATED NOT LESS THAN A (OR THE EQUIVALENT RATING)
BY A NATIONALLY RECOGNIZED INVESTMENT RATING AGENCY, (D) U.S. MONEY MARKET FUNDS
THAT INVEST SOLELY IN OBLIGATIONS ISSUED OR GUARANTEED BY THE UNITED STATES OF
AMERICA OR AN AGENCY THEREOF, (E) ANY OTHER OVERNIGHT INVESTMENTS PURCHASED
THROUGH PNC; (F) ANY INVESTMENT BY A BORROWER IN ANOTHER BORROWER; (G) ANY
INVESTMENT MADE AS A RESULT OF THE RECEIPT OF NON-CASH CONSIDERATION FROM AN
ASSET SALE (AS DEFINED IN THE INDENTURE) THAT WAS MADE PURSUANT TO AND IN
COMPLIANCE WITH SECTION 4.16 OF THE INDENTURE; (H) ANY ACQUISITION OF ASSETS OR
EQUITY INTERESTS SOLELY IN EXCHANGE FOR THE ISSUANCE OF EQUITY INTERESTS OF A
BORROWER; (I) ANY INVESTMENTS RECEIVED IN COMPROMISE OR RESOLUTION OF
(1) OBLIGATIONS OF ANY PERSON OR CUSTOMER THAT WERE INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF ANY BORROWER, INCLUDING PURSUANT TO ANY PLAN OF
REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR INSOLVENCY OF SUCH
PERSON; OR (2) LITIGATION, ARBITRATION OR OTHER DISPUTES WITH PERSONS WHO ARE
NOT AFFILIATES; (J) INVESTMENTS REPRESENTED BY DEPOSITS AND MARGIN DEPOSITS AND
OTHER CASH OR CASH EQUIVALENTS OR OTHER INVESTMENT PROPERTY DEPOSITED TO SECURE
PERFORMANCE OF HEDGING OBLIGATIONS (OR TO SECURE LETTERS OF CREDIT SECURING
HEDGING OBLIGATIONS); PROVIDED THAT (1) SUCH DEPOSITS ARE MADE IN A MANNER
WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE INDUSTRY AND INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND (2) SUCH HEDGING OBLIGATIONS ARE DESIGNED SOLELY
TO PROTECT THE RELATED BORROWER FROM FLUCTUATIONS IN INTEREST RATES, CURRENCIES
OR THE PRICE OF COMMODITIES; (K) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LOANS OR ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS FOR BONA FIDE
BUSINESS PURPOSES AND NOT TO EXCEED $250,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; (L) INVESTMENTS CONSTITUTING REPURCHASES OR ACQUISITIONS OF THE
NOTES (AS DEFINED IN THE INDENTURE) TO THE EXTENT SUCH REPURCHASES ARE PERMITTED
UNDER SECTION 7.21 OF THIS AGREEMENT; (M) INVESTMENTS IN EXISTENCE ON THE DATE
HEREOF; (N) INVESTMENTS REPRESENTED BY GUARANTEES THAT ARE OTHERWISE PERMITTED
UNDER THIS AGREEMENT; (O) ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY
COURSE OF BUSINESS BY ANY PERSON OF BANK DRAFTS AND SIMILAR NEGOTIABLE
INSTRUMENTS OF ANY OTHER PERSON RECEIVED AS PAYMENT FOR ORDINARY COURSE OF
BUSINESS TRADE RECEIVABLES; (P) CASH OR CASH EQUIVALENTS OR OTHER INVESTMENT
PROPERTY DEPOSITED IN THE ORDINARY COURSE OF BUSINESS TO SECURE (OR TO SECURE
LETTERS OF CREDIT SECURING) THE PERFORMANCE OF STATUTORY OBLIGATIONS (INCLUDING
OBLIGATIONS UNDER WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE OR SIMILAR
LEGISLATION), SURETY OR APPEAL BONDS, LEASES, AGREEMENTS OR OTHER OBLIGATIONS
UNDER ARRANGEMENTS WITH UTILITIES, INSURANCE AGREEMENTS, CONSTRUCTION
AGREEMENTS, PERFORMANCE BONDS OR OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN
THE ORDINARY COURSE OF BUSINESS, IN EACH CASE IF (BUT ONLY IF) SUCH OBLIGATIONS
ARE NOT FOR BORROWED MONEY (“ORDINARY COURSE DEPOSITS”); PROVIDED THAT THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS MADE PURSUANT TO THIS CLAUSE (P), WHEN
ADDED TO THE AGGREGATE OUTSTANDING AMOUNT OF INVESTMENTS CONSTITUTING ORDINARY
COURSE DEPOSITS IN EXISTENCE ON THE DATE HEREOF AND PERMITTED UNDER CLAUSE
(M) ABOVE, DOES NOT EXCEED $50,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;
AND (Q) RECEIVABLES (INCLUDING PURSUANT TO EXTENSIONS OF TRADE CREDIT) AND
PREPAID EXPENSES, IN EACH CASE ARISING IN THE ORDINARY COURSE OF BUSINESS;
PROVIDED, HOWEVER, THAT SUCH RECEIVABLES OR PREPAID EXPENSES WOULD BE RECORDED
AS CURRENT ASSETS OF SUCH PERSON IN ACCORDANCE WITH GAAP;


 

provided, however, that with respect to any investment, the Borrowers may, in
their sole discretion, allocate all or any portion of such investment to one or
more of the above clauses (a) through (q) so that all or a portion of such
investment would be permitted hereunder.

 

67

--------------------------------------------------------------------------------


 


7.5.                              LOANS.  MAKE ADVANCES, LOANS OR EXTENSIONS OF
CREDIT TO ANY PERSON, INCLUDING ANY PARENT, SUBSIDIARY OR AFFILIATE EXCEPT WITH
RESPECT TO (A) THE EXTENSION OF COMMERCIAL TRADE CREDIT IN CONNECTION WITH THE
SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS, (B) INTERCOMPANY LOANS
BETWEEN BORROWERS IN THE ORDINARY COURSE OF BUSINESS, (C) LOANS TO EMPLOYEES IN
THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED THE AGGREGATE AMOUNT OF $250,000
AT ANY TIME OUTSTANDING, AND (D) INVESTMENTS PERMITTED UNDER THIS AGREEMENT.


 


7.6.                              CAPITAL EXPENDITURES.  CONTRACT FOR, PURCHASE
OR MAKE ANY EXPENDITURE OR COMMITMENTS FOR UNFUNDED CAPITAL EXPENDITURES IN AN
AGGREGATE AMOUNT FOR ALL BORROWERS IN EXCESS OF: (A) $56,500,000 FOR THE PERIOD
FROM THE CLOSING DATE THROUGH DECEMBER 31, 2010; (B) $20,000,000 FOR FISCAL YEAR
ENDING DECEMBER 31, 2011 AND (C) $25,000,000 FOR FISCAL YEAR ENDING DECEMBER 31,
2012 AND EACH FISCAL YEAR THEREAFTER.


 


7.7.                              DISTRIBUTIONS.  PAY OR MAKE ANY DISTRIBUTION
ON ANY EQUITY INTEREST OF BORROWER OR APPLY ANY OF ITS FUNDS, PROPERTY OR ASSETS
TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY EQUITY INTEREST, OR OF
ANY OPTIONS TO PURCHASE OR ACQUIRE ANY SUCH EQUITY INTEREST OF ANY BORROWER
EXCEPT THAT ANY BORROWER MAY MAKE DISTRIBUTIONS TO ANY OTHER BORROWER.


 


7.8.                              INDEBTEDNESS.  CREATE, INCUR, ASSUME ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT) EXCEPT IN RESPECT OF:


 


(A)                                  INDEBTEDNESS TO LENDERS;


 


(B)                                 INDEBTEDNESS INCURRED FOR CAPITAL
EXPENDITURES PERMITTED UNDER SECTION 7.6 HEREOF,


 


(C)                                  INDEBTEDNESS DUE UNDER THE INDENTURE LOAN
DOCUMENTATION;


 


(D)                                 THE INCURRENCE BY ANY BORROWER OF
INDEBTEDNESS (INCLUDING INDEBTEDNESS REPRESENTED BY CAPITAL LEASE OBLIGATIONS,
MORTGAGE FINANCINGS OR PURCHASE MONEY OBLIGATIONS) INCURRED FOR THE PURPOSE OF
FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OR COST OF DESIGN, DEVELOPMENT,
CONSTRUCTION, INSTALLATION OR IMPROVEMENT OF PROPERTY (REAL OR PERSONAL), PLANT
OR EQUIPMENT USED IN A PERMITTED BUSINESS OF SUCH BORROWER (INCLUDING THROUGH
THE DIRECT ACQUISITION OF SUCH ASSETS OR THE ACQUISITION OF EQUITY INTERESTS OF
THE PERSON OWNING SUCH ASSETS), IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$5,000,000 AT ANY TIME OUTSTANDING;


 


(E)                                  THE INCURRENCE BY ANY BORROWER OF
INDEBTEDNESS IN EXCHANGE FOR, OR THE NET PROCEEDS OF WHICH ARE USED TO EXTEND,
RENEW, REFUND, REFINANCE, REPLACE, DEFEASE OR DISCHARGE, INDEBTEDNESS (OTHER
THAN INTERCOMPANY DEBT) THAT WAS PERMITTED BY THIS SECTION 7.8;


 


(F)                                    THE INCURRENCE BY ANY BORROWER OF
INDEBTEDNESS TO ANY OTHER BORROWER;


 


(G)                                 THE INCURRENCE BY ANY BORROWER OF HEDGING
OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;


 


(H)                                 THE GUARANTEE BY ANY BORROWER OF
INDEBTEDNESS OF ANY BORROWER THAT WAS PERMITTED TO BE INCURRED BY ANOTHER
PROVISION OF THIS SECTION 7.8;

 

68

--------------------------------------------------------------------------------


 


(I)                                     THE INCURRENCE BY ANY BORROWER OF
INDEBTEDNESS IN RESPECT OF SURETY, PERFORMANCE, APPEAL OR SIMILAR BONDS,
COMPLETION GUARANTEES OR SIMILAR INSTRUMENTS ISSUED IN THE ORDINARY COURSE AND
NOT SUPPORTING OBLIGATIONS FOR BORROWED MONEY, INCLUDING IN RESPECT OF WORKERS’
COMPENSATION CLAIMS AND SELF-INSURANCE OBLIGATIONS;


 


(J)                                     THE INCURRENCE BY ANY BORROWER OF
INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL INSTITUTION
OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY (EXCEPT IN THE CASE OF
DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS; PROVIDED, HOWEVER, THAT
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE (5) BUSINESS DAYS OF INCURRENCE;


 


(K)                                  INDEBTEDNESS REPRESENTED BY THE AURORA
KIEWIT NOTE ISSUED ON THE CLOSING DATE;


 


(L)                                     ENDORSEMENT OF NEGOTIABLE INSTRUMENTS
FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS;


 


(M)                               TO THE EXTENT CONSTITUTING INDEBTEDNESS,
INDEMNIFICATION OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS (INCLUDING ADVANCEMENT
OF EXPENSES) OF ANY BORROWER IN FAVOR OF DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS OR AGENTS OF SUCH BORROWER EXTENDED IN THE ORDINARY COURSE OF
BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $1,000,000 AT ANY TIME
OUTSTANDING;


 


(N)                                 INDEBTEDNESS OWING TO INSURANCE COMPANIES
(OR ANOTHER PERSON ENGAGED AT THE DIRECTION OF ANY BORROWER AND ANY SUCH
INSURANCE COMPANY) TO FINANCE INSURANCE PREMIUMS INCURRED IN THE ORDINARY COURSE
OF BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $2,000,000 AT ANY
TIME OUTSTANDING; AND


 


(O)                                 ADDITIONAL UNSECURED INDEBTEDNESS OF ANY
BORROWER (IN ADDITION TO THE INDEBTEDNESS UNDER CLAUSES (A) THROUGH (N) ABOVE)
IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED
$5,000,000.


 

For purposes of determining compliance with this Section 7.8 in the event that
an item of proposed Indebtedness, disqualified stock or preferred stock meets
the criteria of more than one of the categories of Permitted Debt described in
clauses (a) through (o) above, the Borrowers will be permitted to classify such
item of Indebtedness or any portion thereof on the date of its incurrence or
issuance, and will only be required to include the amount and type of such
Indebtedness in one of the above clauses, although the Company may divide and
classify an item of Indebtedness, in one or more of the categories of
Indebtedness described in such clauses.  The accrual of interest or dividends,
the accretion of accreted value or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.8.  Notwithstanding any other provision of this
Section 7.8, the maximum amount of Indebtedness that any Borrower may incur
pursuant to this Section 7.8 shall not be deemed to be exceeded solely as a
result of fluctuations in exchange rates or currency values.

 


7.9.                              NATURE OF BUSINESS.  SUBSTANTIALLY CHANGE THE
NATURE OF THE BUSINESS IN WHICH IT IS PRESENTLY ENGAGED, NOR EXCEPT AS
SPECIFICALLY PERMITTED HEREBY PURCHASE OR INVEST, DIRECTLY OR INDIRECTLY, IN ANY
ASSETS OR PROPERTY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS FOR ASSETS OR

 

69

--------------------------------------------------------------------------------


 


PROPERTY WHICH ARE USEFUL IN, NECESSARY FOR AND ARE TO BE USED IN ITS BUSINESS
AS PRESENTLY CONDUCTED.


 


7.10.                        TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY, PURCHASE, ACQUIRE OR LEASE ANY PROPERTY FROM, OR SELL, TRANSFER OR
LEASE ANY PROPERTY TO, OR OTHERWISE ENTER INTO ANY TRANSACTION OR DEAL WITH, ANY
AFFILIATE, EXCEPT (A) TRANSACTIONS DISCLOSED TO THE AGENT, WHICH ARE IN THE
ORDINARY COURSE OF BUSINESS, ON AN ARM’S-LENGTH BASIS ON TERMS AND CONDITIONS NO
LESS FAVORABLE THAN TERMS AND CONDITIONS WHICH WOULD HAVE BEEN OBTAINABLE FROM A
PERSON OTHER THAN AN AFFILIATE, AND (B) SALES OF INVENTORY TO SEACOR CAPITAL
CORPORATION OR SEACOR ENERGY, INC..


 


7.11.                        LEASES.  ENTER AS LESSEE INTO ANY LEASE ARRANGEMENT
FOR REAL OR PERSONAL PROPERTY (UNLESS CAPITALIZED AND PERMITTED UNDER
SECTION 7.6 HEREOF) IF AFTER GIVING EFFECT THERETO, AGGREGATE ANNUAL RENTAL
PAYMENTS FOR ALL LEASED PROPERTY WOULD EXCEED $10,000,000 IN ANY ONE FISCAL YEAR
IN THE AGGREGATE FOR ALL BORROWERS.


 


7.12.                        SUBSIDIARIES.


 


(A)                                  FORM ANY SUBSIDIARY UNLESS (I) SUCH
SUBSIDIARY EXPRESSLY JOINS IN THIS AGREEMENT AS A BORROWER AND BECOMES JOINTLY
AND SEVERALLY LIABLE FOR THE OBLIGATIONS OF BORROWERS HEREUNDER, UNDER THE NOTE,
AND UNDER ANY OTHER AGREEMENT BETWEEN ANY BORROWER AND LENDERS AND (II) AGENT
SHALL HAVE RECEIVED ALL DOCUMENTS, INCLUDING LEGAL OPINIONS, IT MAY REASONABLY
REQUIRE TO ESTABLISH COMPLIANCE WITH EACH OF THE FOREGOING CONDITIONS.


 


(B)                                 ENTER INTO ANY PARTNERSHIP, JOINT VENTURE OR
SIMILAR ARRANGEMENT.


 


7.13.                        FISCAL YEAR AND ACCOUNTING CHANGES.  CHANGE ITS
FISCAL YEAR FROM DECEMBER 31 OR MAKE ANY MATERIAL CHANGE (I) IN ACCOUNTING
TREATMENT AND REPORTING PRACTICES EXCEPT AS REQUIRED BY GAAP OR (II) IN TAX
REPORTING TREATMENT EXCEPT AS REQUIRED BY LAW.


 


7.14.                        PLEDGE OF CREDIT.  NOW OR HEREAFTER PLEDGE AGENT’S
OR ANY LENDER’S CREDIT ON ANY PURCHASES OR FOR ANY PURPOSE WHATSOEVER OR USE ANY
PORTION OF ANY ADVANCE IN OR FOR ANY BUSINESS OTHER THAN SUCH BORROWER’S
BUSINESS AS CONDUCTED ON THE DATE OF THIS AGREEMENT.


 


7.15.                        AMENDMENT OF ARTICLES OF INCORPORATION, BY-LAWS,
CERTIFICATE OF FORMATION, OPERATING AGREEMENT.  AMEND, MODIFY OR WAIVE ANY TERM
OR MATERIAL PROVISION OF ITS ARTICLES OF INCORPORATION OR BY-LAWS OR CERTIFICATE
OF FORMATION OR OPERATING AGREEMENT UNLESS REQUIRED BY LAW.


 


7.16.                        COMPLIANCE WITH ERISA.  (I) (X) MAINTAIN, OR PERMIT
ANY MEMBER OF THE CONTROLLED GROUP TO MAINTAIN, OR (Y) BECOME OBLIGATED TO
CONTRIBUTE, OR PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO BECOME OBLIGATED TO
CONTRIBUTE, TO ANY PENSION BENEFIT PLAN, OTHER THAN THOSE PENSION BENEFIT PLANS
DISCLOSED ON SCHEDULE 5.8(D); (II) ENGAGE, OR PERMIT ANY MEMBER OF THE
CONTROLLED GROUP TO ENGAGE, IN ANY NON-EXEMPT “PROHIBITED TRANSACTION”, AS THAT
TERM IS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (III) TERMINATE, OR
PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO TERMINATE, ANY PENSION BENEFIT PLAN
WHERE SUCH EVENT COULD RESULT IN ANY MATERIAL LIABILITY OF ANY BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP OR THE IMPOSITION OF A LIEN ON THE PROPERTY OF
ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP PURSUANT TO SECTION 4068 OF
ERISA;

 

70

--------------------------------------------------------------------------------


 


(IV) ASSUME, OR PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO ASSUME, ANY
OBLIGATION TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN NOT DISCLOSED ON SCHEDULE
5.8(D); (V) INCUR, OR PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO INCUR, ANY
WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN; (VI) FAIL PROMPTLY TO NOTIFY
AGENT OF THE OCCURRENCE OF ANY TERMINATION EVENT; (VII) FAIL TO COMPLY, OR
PERMIT A MEMBER OF THE CONTROLLED GROUP TO FAIL TO COMPLY, WITH THE REQUIREMENTS
OF ERISA OR THE CODE OR OTHER APPLICABLE LAWS IN RESPECT OF ANY PLAN IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (VIII) FAIL
TO MEET, OR PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO FAIL TO MEET, THE
MINIMUM FUNDING REQUIREMENTS UNDER SECTIONS 206(G), 302 AND 303 OF ERISA AND
SECTIONS 412, 430 AND 436 OF THE CODE, WITHOUT REGARD TO ANY WAIVERS OR
VARIANCES, WITH RESPECT OF ANY PENSION BENEFIT PLAN; OR (IX) CAUSE, OR PERMIT
ANY MEMBER OF THE CONTROLLED GROUP TO CAUSE, A REPRESENTATION OR WARRANTY IN
SECTION 5.8(D) TO CEASE TO BE TRUE AND CORRECT, IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.17.                        PREPAYMENT OF INDEBTEDNESS.  EXCEPT AS PERMITTED IN
THIS SECTION 7.17 OR PURSUANT TO SECTION 7.21 HEREOF, AT ANY TIME, DIRECTLY OR
INDIRECTLY, PREPAY ANY MATERIAL INDEBTEDNESS (OTHER THAN TO LENDERS), OR
REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY INDEBTEDNESS OF ANY BORROWER
PRIOR TO THE STATED MATURITY THEREOF; PROVIDED HOWEVER, THAT SO LONG AS (I) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER, OR WOULD
OCCUR AFTER GIVING EFFECT TO THE MAKING OF SUCH PAYMENT AND (II) BORROWERS
DEMONSTRATE TO THE SATISFACTION OF AGENT THAT AFTER GIVING EFFECT TO MAKING OF
SUCH PREPAYMENT BORROWERS WILL HAVE UNDRAWN AVAILABILITY AND UNRESTRICTED
AVAILABLE CASH OF NOT LESS THAN $65,000,000, BORROWERS MAY PREPAY THE AURORA
WEST KIEWET NOTE.


 


7.18.                        ANTI-TERRORISM LAWS.  NO BORROWER SHALL, UNTIL
SATISFACTION IN FULL OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT, NOR
SHALL IT PERMIT ANY AFFILIATE OR AGENT TO:


 


(A)                                  CONDUCT ANY BUSINESS OR ENGAGE IN ANY
TRANSACTION OR DEALING WITH ANY BLOCKED PERSON, INCLUDING THE MAKING OR
RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF
ANY BLOCKED PERSON.


 


(B)                                 DEAL IN, OR OTHERWISE ENGAGE IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER NO. 13224.


 


(C)                                  ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN THE EXECUTIVE ORDER
NO. 13224, THE USA PATRIOT ACT OR ANY OTHER ANTI-TERRORISM LAW.  BORROWER SHALL
DELIVER TO LENDERS ANY CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO
TIME BY ANY LENDER IN ITS SOLE DISCRETION, CONFIRMING BORROWER’S COMPLIANCE WITH
THIS SECTION.


 


7.19.                        MEMBERSHIP/PARTNERSHIP INTERESTS.  ELECT TO TREAT
OR PERMIT ANY OF ITS SUBSIDIARIES TO (X) TREAT ITS LIMITED LIABILITY COMPANY
MEMBERSHIP INTERESTS OR PARTNERSHIP INTERESTS, AS THE CASE MAY BE, AS SECURITIES
AS CONTEMPLATED BY THE DEFINITION OF “SECURITY” IN SECTION 8-102(15) AND BY
SECTION 8-103 OF ARTICLE 8 OF UNIFORM COMMERCIAL CODE OR (Y) CERTIFICATE ITS
LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS OR PARTNERSHIP INTERESTS, AS THE
CASE MAY BE.

 

71

--------------------------------------------------------------------------------


 


7.20.                        TRADING WITH THE ENEMY ACT.  ENGAGE IN ANY BUSINESS
OR ACTIVITY IN VIOLATION OF THE TRADING WITH THE ENEMY ACT.


 


7.21.                        INDENTURE.  AT ANY TIME, DIRECTLY OR INDIRECTLY,
PAY, PREPAY, REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE, OR MAKE ANY
PAYMENT ON ACCOUNT OF ANY PRINCIPAL OF, INTEREST ON OR PREMIUM PAYABLE IN
CONNECTION WITH THE REPAYMENT OR REDEMPTION OF THE OBLIGATIONS UNDER THE
INDENTURE EXCEPT, IN EACH CASE, FOR REGULAR SCHEDULED PAYMENTS OF INTEREST AND,
SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, PAYMENTS REQUIRED PURSUANT
TO ANY REPURCHASE OFFER UPON AN “ASSET SALE”, “EVENT OF LOSS” OR “REPURCHASE
OFFER” (AS DEFINED IN AND PURSUANT TO SECTIONS 4.16, 4.17 OR 4.19 OF THE
INDENTURE).


 


7.22.                        OTHER AGREEMENTS.  ENTER INTO ANY MATERIAL
AMENDMENT, WAIVER OR MODIFICATION OF THE INDENTURE LOAN DOCUMENTATION OR ANY
RELATED AGREEMENTS.


 


VIII.                         CONDITIONS PRECEDENT.


 


8.1.                              CONDITIONS TO INITIAL ADVANCES.  THE AGREEMENT
OF LENDERS TO MAKE THE INITIAL ADVANCES REQUESTED TO BE MADE ON THE CLOSING DATE
IS SUBJECT TO THE SATISFACTION, OR WAIVER BY AGENT, IMMEDIATELY PRIOR TO OR
CONCURRENTLY WITH THE MAKING OF SUCH ADVANCES, OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


(A)                                  NOTE.  AGENT SHALL HAVE RECEIVED THE NOTE
DULY EXECUTED AND DELIVERED BY AN AUTHORIZED OFFICER OF EACH BORROWER;


 


(B)                                 FILINGS, REGISTRATIONS AND RECORDINGS.  EACH
DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY
THIS AGREEMENT, ANY RELATED AGREEMENT OR UNDER LAW OR REASONABLY REQUESTED BY
THE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE, IN FAVOR OF
AGENT, A PERFECTED SECURITY INTEREST IN OR LIEN UPON THE COLLATERAL OTHER THAN
EXCLUDED PERSONAL PROPERTY AND SPECIFIED EQUITY INTERESTS SHALL HAVE BEEN
PROPERLY FILED, REGISTERED OR RECORDED IN EACH JURISDICTION IN WHICH THE FILING,
REGISTRATION OR RECORDATION THEREOF IS SO REQUIRED OR REQUESTED, AND AGENT SHALL
HAVE RECEIVED AN ACKNOWLEDGMENT COPY, OR OTHER EVIDENCE SATISFACTORY TO IT, OF
EACH SUCH FILING, REGISTRATION OR RECORDATION AND SATISFACTORY EVIDENCE OF THE
PAYMENT OF ANY NECESSARY FEE, TAX OR EXPENSE RELATING THERETO;


 


(C)                                  LEASEHOLD AGREEMENTS.  AGENT SHALL HAVE
RECEIVED LANDLORD, MORTGAGEE OR WAREHOUSEMAN AGREEMENTS SATISFACTORY TO AGENT
WITH RESPECT TO ALL PREMISES LEASED BY BORROWERS AT WHICH INVENTORY AND BOOKS
AND RECORDS ARE LOCATED;


 


(D)                                 PLEDGE AGREEMENTS AND OTHER DOCUMENTS. 
AGENT SHALL HAVE RECEIVED (I) THE PLEDGE AGREEMENTS, AND (II) THE EXECUTED OTHER
DOCUMENTS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;


 


(E)                                  INDENTURE LOAN DOCUMENTATION.  AGENT SHALL
HAVE RECEIVED FINAL EXECUTED COPIES OF THE INDENTURE LOAN DOCUMENTATION, AND ALL
RELATED AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS IN EFFECT ON THE CLOSING DATE
ALL OF WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO AGENT AND THE
TRANSACTIONS CONTEMPLATED BY SUCH DOCUMENTATION SHALL BE CONSUMMATED PRIOR TO OR
SIMULTANEOUSLY WITH THE MAKING OF THE INITIAL ADVANCE.

 

72

--------------------------------------------------------------------------------


 


(F)                                    INTERCREDITOR AGREEMENT.  AGENT SHALL
HAVE ENTERED INTO THE INTERCREDITOR AGREEMENT;


 


(G)                                 FINANCIAL CONDITION CERTIFICATES.  AGENT
SHALL HAVE RECEIVED AN EXECUTED FINANCIAL CONDITION CERTIFICATE IN THE FORM OF
EXHIBIT 8.1(G).


 


(H)                                 CLOSING CERTIFICATE.  AGENT SHALL HAVE
RECEIVED A CLOSING CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING AND COMPLIANCE OFFICER OF EACH BORROWER DATED AS OF THE DATE HEREOF,
STATING THAT (I) ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
AND THE OTHER DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF SUCH DATE,
(II) BORROWERS ARE ON SUCH DATE IN COMPLIANCE WITH ALL THE TERMS AND PROVISIONS
SET FORTH IN THIS AGREEMENT AND THE OTHER DOCUMENTS AND (III) ON SUCH DATE NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;


 


(I)                                     BORROWING BASE.  AGENT SHALL HAVE
RECEIVED EVIDENCE FROM BORROWERS THAT THE AGGREGATE AMOUNT OF ELIGIBLE
RECEIVABLES AND ELIGIBLE INVENTORY IS SUFFICIENT IN VALUE AND AMOUNT TO SUPPORT
ADVANCES IN THE AMOUNT REQUESTED BY BORROWERS ON THE CLOSING DATE;


 


(J)                                     BLOCKED ACCOUNTS.  AGENT SHALL HAVE
RECEIVED DULY EXECUTED AGREEMENTS ESTABLISHING THE BLOCKED ACCOUNTS OR
DEPOSITORY ACCOUNTS WITH FINANCIAL INSTITUTIONS ACCEPTABLE TO AGENT FOR THE
COLLECTION OR SERVICING OF THE RECEIVABLES AND PROCEEDS OF THE COLLATERAL;


 


(K)                                  PROCEEDINGS OF BORROWERS.  AGENT SHALL HAVE
RECEIVED A COPY OF THE RESOLUTIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO AGENT, OF THE MEMBERS OF EACH BORROWER AUTHORIZING (I) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE NOTE, ANY RELATED AGREEMENTS,
THE INDENTURE LOAN DOCUMENTATION (COLLECTIVELY THE “DOCUMENTS”) AND (II) THE
GRANTING BY EACH BORROWER OF THE SECURITY INTERESTS IN AND LIENS UPON THE
COLLATERAL IN EACH CASE CERTIFIED BY THE SECRETARY, OR AN ASSISTANT SECRETARY,
OR MANAGER OF EACH BORROWER AS OF THE CLOSING DATE; AND, SUCH CERTIFICATE SHALL
STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED,
REVOKED OR RESCINDED AS OF THE DATE OF SUCH CERTIFICATE;


 


(L)                                     [INTENTIONALLY OMITTED];


 


(M)                               INCUMBENCY CERTIFICATES OF BORROWERS.  AGENT
SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OR
THE MANAGER OF EACH BORROWER, DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND
SIGNATURE OF THE OFFICERS OF EACH BORROWER EXECUTING THIS AGREEMENT, THE OTHER
DOCUMENTS, ANY CERTIFICATE OR OTHER DOCUMENTS TO BE DELIVERED BY IT PURSUANT
HERETO, TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY OR ASSISTANT
SECRETARY;


 


(N)                                 CERTIFICATES.  AGENT SHALL HAVE RECEIVED A
COPY OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OR FORMATION, AS
APPLICABLE, OF EACH BORROWER AND ALL AMENDMENTS THERETO, CERTIFIED BY THE
SECRETARY OF STATE OR OTHER APPROPRIATE OFFICIAL OF ITS JURISDICTION OF
INCORPORATION OR FORMATION TOGETHER WITH COPIES OF THE BY-LAWS OR OPERATING
AGREEMENT OF EACH BORROWER, AS APPLICABLE, AND ALL AGREEMENTS OF EACH BORROWER’S
SHAREHOLDERS OR MEMBERS, AS APPLICABLE, CERTIFIED AS ACCURATE AND COMPLETE BY
THE SECRETARY OF EACH BORROWER;

 

73

--------------------------------------------------------------------------------


 


(O)                                 GOOD STANDING CERTIFICATES.  AGENT SHALL
HAVE RECEIVED GOOD STANDING CERTIFICATES FOR EACH BORROWER DATED NOT MORE THAN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, ISSUED BY THE SECRETARY OF STATE OR
OTHER APPROPRIATE OFFICIAL OF EACH BORROWER’S JURISDICTION OF INCORPORATION OR
FORMATION, AS APPLICABLE, AND EACH JURISDICTION WHERE THE CONDUCT OF EACH
BORROWER’S BUSINESS ACTIVITIES OR THE OWNERSHIP OF ITS PROPERTIES NECESSITATES
QUALIFICATION;


 


(P)                                 LEGAL OPINION.  AGENT SHALL HAVE RECEIVED
THE EXECUTED LEGAL OPINIONS OF SIDLEY AUSTIN LLP AND KUTACK ROCK LLP IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT WHICH SHALL COVER SUCH MATTERS INCIDENT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE NOTE, THE OTHER DOCUMENTS, THE
INTERCREDITOR AGREEMENT AND RELATED AGREEMENTS AS AGENT MAY REASONABLY REQUIRE
AND EACH BORROWER HEREBY AUTHORIZES AND DIRECTS SUCH COUNSEL TO DELIVER SUCH
OPINIONS TO AGENT AND LENDERS;


 


(Q)                                 NO LITIGATION.  (I) NO LITIGATION,
INVESTIGATION OR PROCEEDING BEFORE OR BY ANY ARBITRATOR OR GOVERNMENTAL BODY
SHALL BE CONTINUING OR THREATENED AGAINST ANY BORROWER OR AGAINST THE OFFICERS
OR DIRECTORS OF ANY BORROWER (A) IN CONNECTION WITH THIS AGREEMENT, THE OTHER
DOCUMENTS, THE INDENTURE LOAN DOCUMENTATION OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY AND WHICH, IN THE REASONABLE OPINION OF AGENT, IS DEEMED
MATERIAL OR (B) WHICH COULD, IN THE REASONABLE OPINION OF AGENT, BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND (II) NO INJUNCTION, WRIT, RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE MATERIALLY ADVERSE TO ANY BORROWER OR THE CONDUCT
OF ITS BUSINESS OR INCONSISTENT WITH THE DUE CONSUMMATION OF THE TRANSACTIONS
SHALL HAVE BEEN ISSUED BY ANY GOVERNMENTAL BODY;


 


(R)                                    COLLATERAL EXAMINATION.  AGENT SHALL HAVE
COMPLETED COLLATERAL EXAMINATIONS AND RECEIVED APPRAISALS, THE RESULTS OF WHICH
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDERS, OF THE RECEIVABLES,
INVENTORY AND GENERAL INTANGIBLES OF EACH BORROWER AND ALL BOOKS AND RECORDS IN
CONNECTION THEREWITH;


 


(S)                                  FEES.  AGENT SHALL HAVE RECEIVED ALL FEES
PAYABLE TO AGENT AND LENDERS ON OR PRIOR TO THE CLOSING DATE HEREUNDER,
INCLUDING PURSUANT TO ARTICLE III HEREOF;


 


(T)                                    FINANCIAL STATEMENTS.  AGENT SHALL HAVE
RECEIVED A COPY OF (I) THE PRO FORMA FINANCIAL STATEMENTS, (II) BORROWERS’ MOST
RECENT ANNUAL AND INTERIM MANAGEMENT PREPARED FINANCIAL STATEMENTS AND
(III) BORROWERS’ ANNUAL PROJECTIONS FOR FISCAL YEARS 2010, 2011 AND 2012, EACH
OF WHICH SHALL BE SATISFACTORY IN ALL RESPECTS TO AGENT AND LENDERS;


 


(U)                                 INSURANCE.  AGENT SHALL HAVE RECEIVED IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT, CERTIFIED COPIES OF BORROWERS’
CASUALTY INSURANCE POLICIES, TOGETHER WITH LOSS PAYABLE ENDORSEMENTS ON AGENT’S
STANDARD FORM OF LOSS PAYEE ENDORSEMENT NAMING AGENT AS LOSS PAYEE, AND
CERTIFIED COPIES OF BORROWERS’ LIABILITY INSURANCE POLICIES, TOGETHER WITH
ENDORSEMENTS NAMING AGENT AS A CO-INSURED;


 


(V)                                 PAYMENT INSTRUCTIONS.  AGENT SHALL HAVE
RECEIVED WRITTEN INSTRUCTIONS FROM BORROWING AGENT DIRECTING THE APPLICATION OF
PROCEEDS OF THE INITIAL ADVANCES MADE PURSUANT TO THIS AGREEMENT;


 


(W)                               CONSENTS.  AGENT SHALL HAVE RECEIVED ANY AND
ALL CONSENTS NECESSARY TO PERMIT THE EFFECTUATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER

 

74

--------------------------------------------------------------------------------


 


DOCUMENTS; AND, AGENT SHALL HAVE RECEIVED SUCH CONSENTS AND WAIVERS OF SUCH
THIRD PARTIES AS MIGHT ASSERT CLAIMS WITH RESPECT TO THE COLLATERAL, AS AGENT
AND ITS COUNSEL SHALL DEEM NECESSARY;


 


(X)                                   NO ADVERSE MATERIAL CHANGE.  (I) SINCE
DECEMBER 31, 2009, THERE SHALL NOT HAVE OCCURRED ANY EVENT, CONDITION OR STATE
OF FACTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
AND (II) NO REPRESENTATIONS MADE OR INFORMATION SUPPLIED TO AGENT OR LENDERS
SHALL HAVE BEEN PROVEN TO BE INACCURATE OR MISLEADING IN ANY MATERIAL RESPECT;


 


(Y)                                 CONTRACT REVIEW.  AGENT SHALL HAVE REVIEWED
ALL MATERIAL CONTRACTS OF BORROWERS INCLUDING LEASES, UNION CONTRACTS, LABOR
CONTRACTS, VENDOR SUPPLY CONTRACTS, LICENSE AGREEMENTS AND DISTRIBUTORSHIP
AGREEMENTS AND SUCH CONTRACTS AND AGREEMENTS SHALL BE SATISFACTORY IN ALL
RESPECTS TO AGENT;


 


(Z)                                   UNDRAWN AVAILABILITY AND AVAILABLE CASH. 
AFTER GIVING EFFECT TO THE INITIAL ADVANCES HEREUNDER, BORROWERS SHALL HAVE
UNDRAWN AVAILABILITY PLUS AVAILABLE UNRESTRICTED CASH OF AT LEAST $65,000,000;


 


(AA)                            COMPLIANCE WITH LAWS.  AGENT SHALL BE REASONABLY
SATISFIED THAT EACH BORROWER IS IN COMPLIANCE WITH ALL PERTINENT FEDERAL, STATE,
LOCAL OR TERRITORIAL REGULATIONS, INCLUDING THOSE WITH RESPECT TO THE FEDERAL
OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION ACT, ERISA AND
THE TRADING WITH THE ENEMY ACT;


 


(BB)                          CONFIRMATION ORDER AND PLAN OF REORGANIZATION.
AGENT SHALL HAVE RECEIVED AN EXECUTED COPY OF THE CONFIRMATION ORDER AND PLAN OF
REORGANIZATION;


 


(CC)                            EFFECTIVENESS OF PLAN OF REORGANIZATION. AGENT
SHALL HAVE RECEIVED EVIDENCE THAT THE PLAN OF REORGANIZATION IS, OR WILL BECOME
UPON THE SIMULTANEOUS CLOSING OF THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT, FULLY EFFECTIVE; AND


 


(DD)                          OTHER.  ALL CORPORATE AND OTHER PROCEEDINGS, AND
ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO AGENT AND ITS
COUNSEL.


 


8.2.                              CONDITIONS TO EACH ADVANCE.  THE AGREEMENT OF
LENDERS TO MAKE ANY ADVANCE REQUESTED TO BE MADE ON ANY DATE (INCLUDING THE
INITIAL ADVANCE), IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT AS OF THE DATE SUCH ADVANCE IS MADE:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY ANY BORROWER IN OR PURSUANT TO THIS
AGREEMENT, THE OTHER DOCUMENTS AND ANY RELATED AGREEMENTS TO WHICH IT IS A
PARTY, AND EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY TIME
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY RELATED
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE;


 


(B)                                 NO DEFAULT.  NO EVENT OF DEFAULT OR DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE, OR WOULD EXIST AFTER GIVING
EFFECT TO THE ADVANCES REQUESTED TO BE MADE, ON SUCH DATE; PROVIDED, HOWEVER
THAT AGENT, IN ITS SOLE DISCRETION, MAY CONTINUE TO MAKE

 

75

--------------------------------------------------------------------------------


 


ADVANCES NOTWITHSTANDING THE EXISTENCE OF AN EVENT OF DEFAULT OR DEFAULT AND
THAT ANY ADVANCES SO MADE SHALL NOT BE DEEMED A WAIVER OF ANY SUCH EVENT OF
DEFAULT OR DEFAULT; AND


 


(C)                                  MAXIMUM ADVANCES.  IN THE CASE OF ANY TYPE
OF ADVANCE REQUESTED TO BE MADE, AFTER GIVING EFFECT THERETO, THE AGGREGATE
AMOUNT OF SUCH TYPE OF ADVANCE SHALL NOT EXCEED THE MAXIMUM AMOUNT OF SUCH TYPE
OF ADVANCE PERMITTED UNDER THIS AGREEMENT.


 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 


IX.                                INFORMATION AS TO BORROWERS.


 

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

 


9.1.                              DISCLOSURE OF MATERIAL MATTERS.  IMMEDIATELY
UPON LEARNING THEREOF, REPORT TO AGENT ALL MATTERS MATERIALLY AFFECTING THE
VALUE, ENFORCEABILITY OR COLLECTIBILITY OF ANY PORTION OF THE COLLATERAL,
INCLUDING ANY BORROWER’S RECLAMATION OR REPOSSESSION OF, OR THE RETURN TO ANY
BORROWER OF, A MATERIAL AMOUNT OF GOODS OR CLAIMS OR DISPUTES ASSERTED BY ANY
CUSTOMER OR OTHER OBLIGOR.


 


9.2.                              SCHEDULES.  DELIVER TO AGENT ON OR BEFORE:
(A) THE TWENTIETH (20TH) DAY OF EACH MONTH AS AND FOR THE PRIOR MONTH
(I) ACCOUNTS RECEIVABLE AGEINGS INCLUSIVE OF RECONCILIATIONS TO THE GENERAL
LEDGER, (II) ACCOUNTS PAYABLE SCHEDULES INCLUSIVE OF RECONCILIATIONS TO THE
GENERAL LEDGER, (III) INVENTORY REPORTS (SUCH REPORT TO INCLUDE A LOWER OF COST
OR MARKET COMPARISON WHERE APPLICABLE) AND (IV) AN INVENTORY MASTER WORKPAPER IN
FORM AGREED TO BY AGENT, WHICH SHALL INCLUDE INVENTORY FILES FOR NEBRASKA ENERGY
IN FORMAT SIMILAR TO THE INVENTORY MASTER WORKPAPER FOR AVENTINE RENEWABLE
INC.’S FACILITY LOCATED IN PEKIN, ILLINOIS; AND (B) WEDNESDAY OF EACH WEEK, A
BORROWING BASE CERTIFICATE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT (WHICH
SHALL BE CALCULATED AS OF THE LAST DAY OF THE PRIOR WEEK AND WHICH SHALL NOT BE
BINDING UPON AGENT OR RESTRICTIVE OF AGENT’S RIGHTS UNDER THIS AGREEMENT) AND
CASH BALANCE STATEMENT SETTING FORTH BORROWERS’ UNRESTRICTED CASH BALANCES. IN
ADDITION, EACH BORROWER WILL DELIVER TO AGENT AT SUCH INTERVALS AS AGENT MAY
REQUIRE: (I) CONFIRMATORY ASSIGNMENT SCHEDULES; (II) COPIES OF CUSTOMER’S
INVOICES; (III) EVIDENCE OF SHIPMENT OR DELIVERY; AND (IV) SUCH FURTHER
SCHEDULES, DOCUMENTS AND/OR INFORMATION REGARDING THE COLLATERAL AS AGENT MAY
REQUIRE INCLUDING TRIAL BALANCES AND TEST VERIFICATIONS.  AGENT SHALL HAVE THE
RIGHT TO CONFIRM AND VERIFY ALL RECEIVABLES BY ANY MANNER AND THROUGH ANY MEDIUM
IT CONSIDERS ADVISABLE AND DO WHATEVER IT MAY DEEM REASONABLY NECESSARY TO
PROTECT ITS INTERESTS HEREUNDER.  THE ITEMS TO BE PROVIDED UNDER THIS
SECTION ARE TO BE IN FORM SATISFACTORY TO AGENT AND EXECUTED BY EACH BORROWER
AND DELIVERED TO AGENT FROM TIME TO TIME SOLELY FOR AGENT’S CONVENIENCE IN
MAINTAINING RECORDS OF THE COLLATERAL, AND ANY BORROWER’S FAILURE TO DELIVER ANY
OF SUCH ITEMS TO AGENT SHALL NOT AFFECT, TERMINATE, MODIFY OR OTHERWISE LIMIT
AGENT’S LIEN WITH RESPECT TO THE COLLATERAL.


 


9.3.                              INTENTIONALLY OMITTED.

 

76

--------------------------------------------------------------------------------


 


9.4.                              LITIGATION.  PROMPTLY NOTIFY AGENT IN WRITING
OF ANY CLAIM, LITIGATION, SUIT OR ADMINISTRATIVE PROCEEDING AFFECTING ANY
BORROWER OR ANY GUARANTOR, WHETHER OR NOT THE CLAIM IS COVERED BY INSURANCE, AND
OF ANY LITIGATION, SUIT OR ADMINISTRATIVE PROCEEDING, WHICH IN ANY SUCH CASE
AFFECTS THE AGENT’S RIGHTS IN THE COLLATERAL OR WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


9.5.                              MATERIAL OCCURRENCES.  PROMPTLY NOTIFY AGENT
IN WRITING UPON THE OCCURRENCE OF: (A) ANY EVENT OF DEFAULT OR DEFAULT; (B) ANY
EVENT OF DEFAULT UNDER THE INDENTURE LOAN DOCUMENTATION; (C) ANY EVENT WHICH
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT UNDER THE INDENTURE LOAN DOCUMENTATION; (D) ANY EVENT, DEVELOPMENT OR
CIRCUMSTANCE WHEREBY ANY FINANCIAL STATEMENTS OR OTHER REPORTS FURNISHED TO
AGENT FAIL IN ANY MATERIAL RESPECT TO PRESENT FAIRLY, IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, THE FINANCIAL CONDITION OR OPERATING RESULTS OF ANY
BORROWER AS OF THE DATE OF SUCH STATEMENTS; (E) ANY ACCUMULATED RETIREMENT PLAN
FUNDING DEFICIENCY WHICH, IF SUCH DEFICIENCY CONTINUED FOR TWO PLAN YEARS AND
WAS NOT CORRECTED AS PROVIDED IN SECTION 4971 OF THE CODE, COULD SUBJECT ANY
BORROWER TO A TAX IMPOSED BY SECTION 4971 OF THE CODE; (F) EACH AND EVERY
DEFAULT BY ANY BORROWER WHICH MIGHT RESULT IN THE ACCELERATION OF THE MATURITY
OF ANY MATERIAL INDEBTEDNESS, INCLUDING THE NAMES AND ADDRESSES OF THE HOLDERS
OF SUCH INDEBTEDNESS WITH RESPECT TO WHICH THERE IS A DEFAULT EXISTING OR WITH
RESPECT TO WHICH THE MATURITY HAS BEEN OR COULD BE ACCELERATED, AND THE AMOUNT
OF SUCH INDEBTEDNESS; AND (G) ANY OTHER DEVELOPMENT IN THE BUSINESS OR AFFAIRS
OF ANY BORROWER OR ANY GUARANTOR, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; IN EACH CASE DESCRIBING THE NATURE THEREOF AND THE
ACTION BORROWERS PROPOSE TO TAKE WITH RESPECT THERETO.


 


9.6.                              GOVERNMENT RECEIVABLES.  NOTIFY AGENT
IMMEDIATELY IF ANY OF ITS RECEIVABLES ARISE OUT OF CONTRACTS BETWEEN ANY
BORROWER AND THE UNITED STATES, ANY STATE, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALITY OF ANY OF THEM.


 


9.7.                              ANNUAL FINANCIAL STATEMENTS.  FURNISH AGENT
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR OF
HOLDINGS, FINANCIAL STATEMENTS OF HOLDINGS ON A CONSOLIDATING AND CONSOLIDATED
BASIS INCLUDING, BUT NOT LIMITED TO, STATEMENTS OF INCOME AND STOCKHOLDERS’
EQUITY AND CASH FLOW FROM THE BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF
SUCH FISCAL YEAR AND THE BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR, ALL
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR
PRACTICES, AND IN REASONABLE DETAIL AND REPORTED UPON WITHOUT QUALIFICATION BY
AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM SELECTED BY HOLDINGS AND
SATISFACTORY TO AGENT (THE “ACCOUNTANTS”).  IN ADDITION, THE REPORTS SHALL BE
ACCOMPANIED BY A COMPLIANCE CERTIFICATE.


 


9.8.                              QUARTERLY FINANCIAL STATEMENTS.  FURNISH AGENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, AN UNAUDITED
BALANCE SHEET OF HOLDINGS ON A CONSOLIDATED AND CONSOLIDATING BASIS AND
UNAUDITED STATEMENTS OF INCOME AND STOCKHOLDERS’ EQUITY AND CASH FLOW OF
HOLDINGS ON A CONSOLIDATED AND CONSOLIDATING BASIS REFLECTING RESULTS OF
OPERATIONS FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH QUARTER AND
FOR SUCH QUARTER, PREPARED ON A BASIS CONSISTENT WITH PRIOR PRACTICES AND
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, SUBJECT TO NORMAL AND RECURRING
YEAR END ADJUSTMENTS THAT INDIVIDUALLY AND IN THE AGGREGATE ARE NOT MATERIAL TO
BORROWERS’ BUSINESS, TAKEN AS A WHOLE.  THE REPORTS SHALL BE ACCOMPANIED BY A
COMPLIANCE CERTIFICATE.

 

77

--------------------------------------------------------------------------------


 


9.9.                              MONTHLY FINANCIAL STATEMENTS.  FURNISH AGENT
AND LENDERS WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (OTHER THAN FOR
THE MONTHS OF MARCH, JUNE AND SEPTEMBER WHICH SHALL BE DELIVERED IN ACCORDANCE
WITH SECTION 9.8), AN UNAUDITED BALANCE SHEET OF HOLDINGS ON A CONSOLIDATED AND
CONSOLIDATING BASIS AND UNAUDITED STATEMENTS OF INCOME AND STOCKHOLDERS’ EQUITY
AND CASH FLOW OF HOLDINGS ON A CONSOLIDATED AND CONSOLIDATING BASIS REFLECTING
RESULTS OF OPERATIONS FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH
MONTH AND FOR SUCH MONTH, PREPARED ON A BASIS CONSISTENT WITH PRIOR PRACTICES
AND COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, SUBJECT TO NORMAL AND
RECURRING YEAR END ADJUSTMENTS THAT INDIVIDUALLY AND IN THE AGGREGATE ARE NOT
MATERIAL TO BORROWERS’ BUSINESS TAKEN AS A WHOLE.  THE REPORTS SHALL BE
ACCOMPANIED BY A COMPLIANCE CERTIFICATE. IN ADDITION TO THE FOREGOING, THE
MONTHLY FINANCIAL REPORTING SHALL INCLUDE A MONTHLY CAPITAL EXPENDITURE SUMMARY
TO INCLUDE TOTAL CAPITAL EXPENDITURES (TO INCLUDE A BREAKDOWN OF UNFUNDED
CAPITAL EXPENDITURES AND ALL OTHER CAPITAL EXPENDITURES) TOGETHER WITH
MAINTENANCE CAPITAL EXPENDITURES FOR THE PRIOR MONTH.


 


9.10.                        OTHER REPORTS.  FURNISH AGENT AS SOON AS AVAILABLE,
BUT IN ANY EVENT WITHIN TEN (10) DAYS AFTER THE ISSUANCE THEREOF, (I) WITH
COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND RETURNS AS EACH BORROWER SHALL
SEND TO ITS STOCKHOLDERS OR MEMBERS AND (II) COPIES OF ALL NOTICES, REPORTS,
FINANCIAL STATEMENTS AND OTHER MATERIALS SENT PURSUANT TO THE INDENTURE LOAN
DOCUMENTATION.


 


9.11.                        ADDITIONAL INFORMATION.  FURNISH AGENT WITH SUCH
ADDITIONAL INFORMATION AS AGENT SHALL REASONABLY REQUEST IN ORDER TO ENABLE
AGENT TO DETERMINE WHETHER THE TERMS, COVENANTS, PROVISIONS AND CONDITIONS OF
THIS AGREEMENT AND THE NOTE HAVE BEEN COMPLIED WITH BY BORROWERS INCLUDING,
WITHOUT THE NECESSITY OF ANY REQUEST BY AGENT, (A) COPIES OF ALL ENVIRONMENTAL
AUDITS AND REVIEWS, (B) AT LEAST THIRTY (30) DAYS PRIOR THERETO, NOTICE OF ANY
BORROWER’S OPENING OF ANY NEW OFFICE OR PLACE OF BUSINESS OR ANY BORROWER’S
CLOSING OF ANY EXISTING OFFICE OR PLACE OF BUSINESS, AND (C) PROMPTLY UPON ANY
BORROWER’S LEARNING THEREOF, NOTICE OF ANY LABOR DISPUTE TO WHICH ANY BORROWER
IS LIKELY TO BECOME A PARTY, ANY STRIKES OR WALKOUTS RELATING TO ANY OF ITS
PLANTS OR OTHER FACILITIES, AND THE EXPIRATION OF ANY LABOR CONTRACT TO WHICH
ANY BORROWER IS A PARTY OR BY WHICH ANY BORROWER IS BOUND.


 


9.12.                        PROJECTED OPERATING BUDGET.  FURNISH AGENT NO LATER
THAN THIRTY (30) DAYS FOLLOWING THE BEGINNING OF EACH BORROWER’S FISCAL YEARS
COMMENCING WITH FISCAL YEAR 2011, A MONTH BY MONTH PROJECTED OPERATING BUDGET
AND CASH FLOW OF BORROWERS ON A CONSOLIDATED AND CONSOLIDATING BASIS FOR SUCH
FISCAL YEAR (INCLUDING AN INCOME STATEMENT FOR EACH MONTH AND A BALANCE SHEET AS
AT THE END OF THE LAST MONTH IN EACH FISCAL QUARTER), SUCH PROJECTIONS TO BE
ACCOMPANIED BY A CERTIFICATE SIGNED BY THE PRESIDENT, CHIEF EXECUTIVE OFFICER OR
CHIEF FINANCIAL OFFICER OF EACH BORROWER TO THE EFFECT THAT SUCH PROJECTIONS
HAVE BEEN PREPARED ON THE BASIS OF SOUND FINANCIAL PLANNING PRACTICE CONSISTENT
WITH PAST BUDGETS AND FINANCIAL STATEMENTS AND THAT SUCH OFFICER HAS NO REASON
TO QUESTION THE REASONABLENESS OF ANY MATERIAL ASSUMPTIONS ON WHICH SUCH
PROJECTIONS WERE PREPARED.


 


9.13.                        VARIANCES FROM OPERATING BUDGET.   FURNISH AGENT,
CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 9.7 AND EACH MONTHLY REPORT, A WRITTEN REPORT SUMMARIZING ALL MATERIAL
VARIANCES FROM BUDGETS SUBMITTED BY BORROWERS PURSUANT TO SECTION 9.12 AND A
DISCUSSION AND ANALYSIS BY MANAGEMENT WITH RESPECT TO SUCH VARIANCES.

 

78

--------------------------------------------------------------------------------


 


9.14.                        NOTICE OF SUITS, ADVERSE EVENTS.  FURNISH AGENT
WITH PROMPT WRITTEN NOTICE OF (I) ANY LAPSE OR OTHER TERMINATION OF ANY CONSENT
ISSUED TO ANY BORROWER BY ANY GOVERNMENTAL BODY OR ANY OTHER PERSON THAT IS
MATERIAL TO THE OPERATION OF ANY BORROWER’S BUSINESS, (II) ANY REFUSAL BY ANY
GOVERNMENTAL BODY OR ANY OTHER PERSON TO RENEW OR EXTEND ANY SUCH CONSENT; AND
(III) COPIES OF ANY PERIODIC OR SPECIAL REPORTS FILED BY ANY BORROWER OR ANY
GUARANTOR WITH ANY GOVERNMENTAL BODY OR PERSON, IF SUCH REPORTS INDICATE ANY
MATERIAL CHANGE IN THE BUSINESS, OPERATIONS, AFFAIRS OR CONDITION OF ANY
BORROWER OR ANY GUARANTOR, OR IF COPIES THEREOF ARE REQUESTED BY LENDER, AND
(IV) COPIES OF ANY MATERIAL NOTICES AND OTHER COMMUNICATIONS FROM ANY
GOVERNMENTAL BODY OR PERSON WHICH SPECIFICALLY RELATE TO ANY BORROWER OR ANY
GUARANTOR.


 


9.15.                        ERISA NOTICES AND REQUESTS.  FURNISH AGENT WITH
PROMPT WRITTEN NOTICE IN THE EVENT THAT (I) ANY BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT A TERMINATION EVENT HAS
OCCURRED, TOGETHER WITH A WRITTEN STATEMENT DESCRIBING SUCH TERMINATION EVENT
AND THE ACTION, IF ANY, WHICH SUCH BORROWER OR ANY MEMBER OF THE CONTROLLED
GROUP HAS TAKEN, IS TAKING, OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN
KNOWN, ANY ACTION TAKEN OR THREATENED BY THE INTERNAL REVENUE SERVICE,
DEPARTMENT OF LABOR OR PBGC WITH RESPECT THERETO, (II) ANY BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT A PROHIBITED
TRANSACTION (AS DEFINED IN SECTIONS 406 OF ERISA AND 4975 OF THE CODE) HAS
OCCURRED TOGETHER WITH A WRITTEN STATEMENT DESCRIBING SUCH TRANSACTION AND THE
ACTION WHICH SUCH BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP HAS TAKEN, IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, (III) A FUNDING WAIVER REQUEST
HAS BEEN FILED WITH RESPECT TO ANY PLAN TOGETHER WITH ALL COMMUNICATIONS
RECEIVED BY ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP WITH RESPECT TO
SUCH REQUEST, (IV) ANY INCREASE IN THE BENEFITS OF ANY EXISTING PLAN OR THE
ESTABLISHMENT OF ANY NEW PLAN OR THE COMMENCEMENT OF CONTRIBUTIONS TO ANY PLAN
TO WHICH ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP WAS NOT PREVIOUSLY
CONTRIBUTING SHALL OCCUR, (V) ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP
SHALL RECEIVE FROM THE PBGC A NOTICE OF INTENTION TO TERMINATE A PLAN OR TO HAVE
A TRUSTEE APPOINTED TO ADMINISTER A PLAN, TOGETHER WITH COPIES OF EACH SUCH
NOTICE, (VI) ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL RECEIVE
ANY FAVORABLE OR UNFAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE REGARDING THE QUALIFICATION OF A PLAN UNDER SECTION 401(A) OF THE CODE,
TOGETHER WITH COPIES OF EACH SUCH LETTER; (VII) ANY BORROWER OR ANY MEMBER OF
THE CONTROLLED GROUP SHALL RECEIVE A NOTICE REGARDING THE IMPOSITION OF
WITHDRAWAL LIABILITY, TOGETHER WITH COPIES OF EACH SUCH NOTICE; (VIII) ANY
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL FAIL TO MAKE A REQUIRED
INSTALLMENT OR ANY OTHER REQUIRED PAYMENT UNDER SECTION 412 OF THE CODE ON OR
BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR PAYMENT; OR (IX) ANY BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP KNOWS THAT (A) A MULTIEMPLOYER PLAN HAS BEEN
TERMINATED, (B) THE ADMINISTRATOR OR PLAN SPONSOR OF A MULTIEMPLOYER PLAN
INTENDS TO TERMINATE A MULTIEMPLOYER PLAN, OR (C) THE PBGC HAS INSTITUTED OR
WILL INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A
MULTIEMPLOYER PLAN.


 


9.16.                        DAILY INVENTORY REPORTING. IN THE EVENT THAT
BORROWERS’ AVAILABLE UNRESTRICTED CASH FALLS BELOW $20,000,000 AT ANY TIME,
BORROWERS SHALL DELIVER TO AGENT ON A DAILY BASIS A REPORT SETTING FORTH
BORROWERS’ IN-TRANSIT INVENTORY IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
AGENT.

 

79

--------------------------------------------------------------------------------


 


9.17.                        BACKGROUND CHECKS.  PROMPTLY NOTIFY AGENT IN THE
EVENT THAT ANY BORROWER HIRES OR RETAINS NEW KEY PERSONNEL, INCLUDING, WITHOUT
LIMITATION, ANY EXECUTIVE OFFICER, AND AGENT MAY AT ANY TIME THEREAFTER PERFORM
BACKGROUND CHECKS ON SUCH NEW KEY PERSONNEL.


 


9.18.                        ADDITIONAL DOCUMENTS.  EXECUTE AND DELIVER TO
AGENT, UPON REQUEST, SUCH DOCUMENTS AND AGREEMENTS AS AGENT MAY, FROM TIME TO
TIME, REASONABLY REQUEST TO CARRY OUT THE PURPOSES, TERMS OR CONDITIONS OF THIS
AGREEMENT.


 


X.                                    EVENTS OF DEFAULT.


 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 


10.1.                        NONPAYMENT.  FAILURE BY ANY BORROWER TO PAY ANY
PRINCIPAL OR INTEREST ON THE OBLIGATIONS WHEN DUE, WHETHER AT MATURITY OR BY
REASON OF ACCELERATION PURSUANT TO THE TERMS OF THIS AGREEMENT OR BY NOTICE OF
INTENTION TO PREPAY, OR BY REQUIRED PREPAYMENT OR FAILURE TO PAY ANY OTHER
LIABILITIES OR MAKE ANY OTHER PAYMENT, FEE OR CHARGE PROVIDED FOR HEREIN WHEN
DUE OR IN ANY OTHER DOCUMENT;


 


10.2.                        BREACH OF REPRESENTATION.  ANY REPRESENTATION OR
WARRANTY MADE OR DEEMED MADE BY ANY BORROWER OR ANY GUARANTOR IN THIS AGREEMENT,
ANY OTHER DOCUMENT OR ANY RELATED AGREEMENT OR IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY TIME IN CONNECTION HEREWITH OR
THEREWITH SHALL PROVE TO HAVE BEEN MISLEADING IN ANY MATERIAL RESPECT ON THE
DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE;


 


10.3.                        FINANCIAL INFORMATION.  FAILURE BY ANY BORROWER TO
(I) FURNISH FINANCIAL INFORMATION WHEN DUE OR WHEN REQUESTED AND SUCH FAILURE
SHALL CONTINUE FOR FIVE (5) CONSECUTIVE DAYS, OR (II) PERMIT THE INSPECTION OF
ITS BOOKS OR RECORDS AS AND WHEN REQUIRED UNDER THIS AGREEMENT;


 


10.4.                        JUDICIAL ACTIONS.  ISSUANCE OF A NOTICE OF LIEN,
LEVY, ASSESSMENT, INJUNCTION OR ATTACHMENT AGAINST ANY BORROWER’S INVENTORY OR
RECEIVABLES, OR AGAINST A MATERIAL PORTION OF ANY BORROWER’S OTHER PROPERTY;


 


10.5.                        NONCOMPLIANCE.  EXCEPT AS OTHERWISE PROVIDED FOR IN
SECTIONS 10.1, 10.3 AND 10.5(II), (I) FAILURE OR NEGLECT OF ANY BORROWER OR ANY
GUARANTOR OR ANY PERSON TO PERFORM, KEEP OR OBSERVE ANY TERM, PROVISION,
CONDITION, COVENANT HEREIN CONTAINED, OR CONTAINED IN ANY OTHER DOCUMENT OR ANY
OTHER AGREEMENT OR ARRANGEMENT, NOW OR HEREAFTER ENTERED INTO BETWEEN ANY
BORROWER OR ANY GUARANTOR OR SUCH PERSON, AND AGENT OR ANY LENDER, OR
(II) FAILURE OR NEGLECT OF ANY BORROWER TO PERFORM, KEEP OR OBSERVE ANY TERM,
PROVISION, CONDITION OR COVENANT, CONTAINED IN SECTIONS 4.6, 4.7, 4.9, 6.1, 6.3,
6.4, 9.4 OR 9.6 HEREOF WHICH IS NOT CURED WITHIN FIFTEEN (15) DAYS FROM THE
OCCURRENCE OF SUCH FAILURE OR NEGLECT;


 


10.6.                        JUDGMENTS.  ANY JUDGMENT OR JUDGMENTS ARE RENDERED
AGAINST ANY BORROWER OR ANY GUARANTOR FOR AN AGGREGATE AMOUNT IN EXCESS OF
$1,000,000 OR AGAINST ALL BORROWERS OR GUARANTORS FOR AN AGGREGATE AMOUNT IN
EXCESS OF $1,000,000 AND (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED
BY A CREDITOR UPON SUCH JUDGMENT, (II) THERE SHALL BE ANY PERIOD OF THIRTY (30)
CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON
OF A

 

80

--------------------------------------------------------------------------------


 


PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT, OR (III) ANY SUCH JUDGMENT
RESULTS IN THE CREATION OF A LIEN UPON ANY OF THE COLLATERAL (OTHER THAN A
PERMITTED ENCUMBRANCE);


 


10.7.                        BANKRUPTCY.  ANY BORROWER, SUBSIDIARY OF ANY
BORROWER OR ANY GUARANTOR SHALL (I) APPLY FOR, CONSENT TO OR SUFFER THE
APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE,
LIQUIDATOR OR SIMILAR FIDUCIARY OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(III) COMMENCE A VOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT,
(V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE
RELIEF OF DEBTORS, (VI) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN SIXTY
(60) DAYS, ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH
BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;


 


10.8.                        INABILITY TO PAY.  ANY BORROWER OR ANY GUARANTOR
SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS
AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


10.9.                        INTENTIONALLY OMITTED;


 


10.10.                  MATERIAL ADVERSE EFFECT. THE OCCURRENCE OF ANY MATERIAL
ADVERSE EFFECT;


 


10.11.                  LIEN PRIORITY.  ANY LIEN CREATED HEREUNDER OR PROVIDED
FOR HEREBY OR UNDER ANY RELATED AGREEMENT FOR ANY REASON CEASES TO BE OR IS NOT
A VALID AND PERFECTED LIEN HAVING A FIRST PRIORITY INTEREST (SUBJECT TO
PERMITTED ENCUMBRANCES AND EXCLUDING THE SPECIFIED EQUITY INTERESTS AND EXCLUDED
PERSONAL PROPERTY);


 


10.12.                  INDENTURE LOAN DEFAULT.  AN EVENT OF DEFAULT HAS
OCCURRED UNDER THE INDENTURE LOAN DOCUMENTATION OR THE INTERCREDITOR AGREEMENT,
WHICH DEFAULT SHALL NOT HAVE BEEN WAIVED OR CURED WITHIN ANY APPLICABLE GRACE
PERIOD;


 


10.13.                  CROSS DEFAULT.  A DEFAULT OF THE OBLIGATIONS OF ANY
BORROWER UNDER ANY OTHER AGREEMENT TO WHICH IT IS A PARTY SHALL OCCUR WHICH
CAUSES A MATERIAL ADVERSE EFFECT WHICH DEFAULT IS NOT WAIVED OR CURED WITHIN ANY
APPLICABLE GRACE PERIOD;


 


10.14.                  BREACH OF GUARANTY OR PLEDGE AGREEMENTS.  TERMINATION OR
BREACH OF ANY GUARANTY, ANY GUARANTY SECURITY AGREEMENT, ANY PLEDGE AGREEMENT OR
SIMILAR AGREEMENT EXECUTED AND DELIVERED TO AGENT IN CONNECTION WITH THE
OBLIGATIONS OF ANY BORROWER, OR IF ANY GUARANTOR ATTEMPTS TO TERMINATE,
CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER, ANY SUCH GUARANTY, GUARANTY
SECURITY AGREEMENT, PLEDGE AGREEMENT OR SIMILAR AGREEMENT;


 


10.15.                  CHANGE OF OWNERSHIP.  ANY CHANGE OF OWNERSHIP SHALL
OCCUR;


 


10.16.                  INVALIDITY.  ANY MATERIAL PROVISION OF THIS AGREEMENT OR
ANY OTHER DOCUMENT SHALL, FOR ANY REASON, CEASE TO BE VALID AND BINDING ON ANY
BORROWER OR ANY GUARANTOR, OR ANY BORROWER OR ANY GUARANTOR SHALL SO CLAIM IN
WRITING TO AGENT OR ANY LENDER;


 


10.17.                  LICENSES.  (I) ANY GOVERNMENTAL BODY SHALL (A) REVOKE,
TERMINATE, SUSPEND OR ADVERSELY MODIFY ANY LICENSE, PERMIT, PATENT TRADEMARK OR
TRADENAME OF ANY BORROWER OR ANY

 

81

--------------------------------------------------------------------------------


 


GUARANTOR, THE CONTINUATION OF WHICH IS MATERIAL TO THE CONTINUATION OF ANY
BORROWER’S OR GUARANTOR’S BUSINESS, OR (B) COMMENCE PROCEEDINGS TO SUSPEND,
REVOKE, TERMINATE OR ADVERSELY MODIFY ANY SUCH LICENSE, PERMIT, TRADEMARK,
TRADENAME OR PATENT AND SUCH PROCEEDINGS SHALL NOT BE DISMISSED OR DISCHARGED
WITHIN SIXTY (60) DAYS, OR (C) SCHEDULE OR CONDUCT A HEARING ON THE RENEWAL OF
ANY LICENSE, PERMIT, TRADEMARK, TRADENAME OR PATENT NECESSARY FOR THE
CONTINUATION OF ANY BORROWER’S OR ANY GUARANTOR’S BUSINESS AND THE STAFF OF SUCH
GOVERNMENTAL BODY ISSUES A REPORT RECOMMENDING THE TERMINATION, REVOCATION,
SUSPENSION OR MATERIAL, ADVERSE MODIFICATION OF SUCH LICENSE, PERMIT, TRADEMARK,
TRADENAME OR PATENT; (II) ANY AGREEMENT WHICH IS NECESSARY OR MATERIAL TO THE
OPERATION OF ANY BORROWER’S OR ANY GUARANTOR’S BUSINESS SHALL BE REVOKED OR
TERMINATED AND NOT REPLACED BY A SUBSTITUTE REASONABLY ACCEPTABLE TO AGENT
WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH REVOCATION OR TERMINATION, AND
SUCH REVOCATION OR TERMINATION AND NON-REPLACEMENT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;


 


10.18.                  SEIZURES.  ANY MATERIAL PORTION OF THE COLLATERAL SHALL
BE SEIZED OR TAKEN BY A GOVERNMENTAL BODY, OR ANY BORROWER OR ANY GUARANTOR OR
THE TITLE AND RIGHTS OF ANY BORROWER, ANY GUARANTOR WHICH IS THE OWNER OF ANY
MATERIAL PORTION OF THE COLLATERAL SHALL HAVE BECOME THE SUBJECT MATTER OF
CLAIM, LITIGATION, SUIT OR OTHER PROCEEDING WHICH COULD REASONABLY BE EXPECTED
TO RESULT IN IMPAIRMENT OR LOSS OF THE SECURITY PROVIDED BY THIS AGREEMENT OR
THE OTHER DOCUMENTS;


 


10.19.                  OPERATIONS.  OTHER THAN VOLUNTARY SHUT DOWNS IN THE
EXERCISE OF THE BUSINESS JUDGMENT OF ANY BORROWER, THE OPERATIONS OF ANY
BORROWER’S OR ANY GUARANTOR’S MANUFACTURING FACILITIES ARE INTERRUPTED AT ANY
TIME FOR MORE THAN FIVE (5) CONSECUTIVE DAYS, UNLESS SUCH BORROWER OR GUARANTOR
SHALL (I) BE ENTITLED TO RECEIVE FOR SUCH PERIOD OF INTERRUPTION, PROCEEDS OF
BUSINESS INTERRUPTION INSURANCE SUFFICIENT TO ASSURE THAT ITS PER DIEM CASH
NEEDS DURING SUCH PERIOD IS AT LEAST EQUAL TO ITS AVERAGE PER DIEM CASH NEEDS
FOR THE CONSECUTIVE THREE MONTH PERIOD IMMEDIATELY PRECEDING THE INITIAL DATE OF
INTERRUPTION AND (II) RECEIVE SUCH PROCEEDS IN THE AMOUNT DESCRIBED IN CLAUSE
(I) PRECEDING NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE INITIAL DATE OF ANY
SUCH INTERRUPTION; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE PROVISIONS OF
CLAUSES (I) AND (II) OF THIS SECTION, AN EVENT OF DEFAULT SHALL BE DEEMED TO
HAVE OCCURRED IF SUCH BORROWER OR GUARANTOR SHALL BE RECEIVING THE PROCEEDS OF
BUSINESS INTERRUPTION INSURANCE FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS; OR


 


10.20.                  PENSION PLANS.  AN EVENT OR CONDITION SPECIFIED IN
SECTIONS 7.16 OR 9.15 HEREOF SHALL OCCUR OR EXIST WITH RESPECT TO ANY PLAN AND,
AS A RESULT OF SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR
CONDITIONS, ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL INCUR, OR
IN THE OPINION OF AGENT BE REASONABLY LIKELY TO INCUR, A LIABILITY TO A PLAN OR
THE PBGC (OR BOTH) WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


XI.                                LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.


 


11.1.                        RIGHTS AND REMEDIES.


 


(A)                                  UPON THE OCCURRENCE OF: (I) AN EVENT OF
DEFAULT PURSUANT TO SECTION 10.7 ALL OBLIGATIONS SHALL BE IMMEDIATELY DUE AND
PAYABLE AND THIS AGREEMENT AND THE OBLIGATION OF LENDERS TO MAKE ADVANCES SHALL
BE DEEMED TERMINATED; AND, AND (II) ANY OF THE OTHER EVENTS OF DEFAULT AND AT
ANY TIME DURING THE CONTINUATION THEREOF, AT THE OPTION OF REQUIRED LENDERS ALL

 

82

--------------------------------------------------------------------------------


 


OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND LENDERS SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT AND TO TERMINATE THE OBLIGATION OF LENDERS TO
MAKE ADVANCES. UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, AGENT SHALL HAVE THE RIGHT TO EXERCISE ANY AND ALL RIGHTS AND REMEDIES
PROVIDED FOR HEREIN, UNDER THE OTHER DOCUMENTS, UNDER THE UNIFORM COMMERCIAL
CODE AND AT LAW OR EQUITY GENERALLY, INCLUDING THE RIGHT TO FORECLOSE THE
SECURITY INTERESTS GRANTED HEREIN AND TO REALIZE UPON ANY COLLATERAL BY ANY
AVAILABLE JUDICIAL PROCEDURE AND/OR TO TAKE POSSESSION OF AND SELL ANY OR ALL OF
THE COLLATERAL WITH OR WITHOUT JUDICIAL PROCESS.  AGENT MAY ENTER ANY OF ANY
BORROWER’S PREMISES OR OTHER PREMISES WITHOUT LEGAL PROCESS AND WITHOUT
INCURRING LIABILITY TO ANY BORROWER THEREFOR, AND AGENT MAY THEREUPON, OR AT ANY
TIME THEREAFTER, IN ITS DISCRETION WITHOUT NOTICE OR DEMAND, TAKE THE COLLATERAL
AND REMOVE THE SAME TO SUCH PLACE AS AGENT MAY DEEM ADVISABLE AND AGENT MAY
REQUIRE BORROWERS TO MAKE THE COLLATERAL AVAILABLE TO AGENT AT A CONVENIENT
PLACE.  WITH OR WITHOUT HAVING THE COLLATERAL AT THE TIME OR PLACE OF SALE,
AGENT MAY SELL THE COLLATERAL, OR ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE,
AT ANY TIME OR PLACE, IN ONE OR MORE SALES, AT SUCH PRICE OR PRICES, AND UPON
SUCH TERMS, EITHER FOR CASH, CREDIT OR FUTURE DELIVERY, AS AGENT MAY ELECT. 
EXCEPT AS TO THAT PART OF THE COLLATERAL WHICH IS PERISHABLE OR THREATENS TO
DECLINE SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED
MARKET, AGENT SHALL GIVE BORROWERS REASONABLE NOTIFICATION OF SUCH SALE OR
SALES, IT BEING AGREED THAT IN ALL EVENTS WRITTEN NOTICE MAILED TO BORROWING
AGENT AT LEAST TEN (10) DAYS PRIOR TO SUCH SALE OR SALES IS REASONABLE
NOTIFICATION.  AT ANY PUBLIC SALE AGENT OR ANY LENDER MAY BID FOR AND BECOME THE
PURCHASER, AND AGENT, ANY LENDER OR ANY OTHER PURCHASER AT ANY SUCH SALE
THEREAFTER SHALL HOLD THE COLLATERAL SOLD ABSOLUTELY FREE FROM ANY CLAIM OR
RIGHT OF WHATSOEVER KIND, INCLUDING ANY EQUITY OF REDEMPTION AND ALL SUCH
CLAIMS, RIGHTS AND EQUITIES ARE HEREBY EXPRESSLY WAIVED AND RELEASED BY EACH
BORROWER.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES, INCLUDING
THE SALE OF INVENTORY, AGENT IS GRANTED A PERPETUAL NONREVOCABLE, ROYALTY FREE,
NONEXCLUSIVE LICENSE AND AGENT IS GRANTED PERMISSION TO USE ALL OF EACH
BORROWER’S (A) TRADEMARKS, TRADE STYLES, TRADE NAMES, PATENTS, PATENT
APPLICATIONS, COPYRIGHTS, SERVICE MARKS, LICENSES, FRANCHISES AND OTHER
PROPRIETARY RIGHTS WHICH ARE USED OR USEFUL IN CONNECTION WITH INVENTORY FOR THE
PURPOSE OF MARKETING, ADVERTISING FOR SALE AND SELLING OR OTHERWISE DISPOSING OF
SUCH INVENTORY AND (B) EQUIPMENT FOR THE PURPOSE OF COMPLETING THE MANUFACTURE
OF UNFINISHED GOODS.  THE CASH PROCEEDS REALIZED FROM THE SALE OF ANY COLLATERAL
SHALL BE APPLIED TO THE OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 11.5
HEREOF.  NONCASH PROCEEDS WILL ONLY BE APPLIED TO THE OBLIGATIONS AS THEY ARE
CONVERTED INTO CASH.  IF ANY DEFICIENCY SHALL ARISE, BORROWERS SHALL REMAIN
LIABLE TO AGENT AND LENDERS THEREFOR.


 


(B)                                 TO THE EXTENT THAT APPLICABLE LAW IMPOSES
DUTIES ON THE AGENT TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER,
EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE
FOR THE AGENT: (I) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY
THE AGENT TO PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW
MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR
DISPOSITION; (II) TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO
COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO
FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE COLLECTION OR
DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF; (III) TO FAIL TO
EXERCISE COLLECTION REMEDIES AGAINST CUSTOMERS OR OTHER PERSONS OBLIGATED ON
COLLATERAL OR TO REMOVE LIENS ON OR ANY ADVERSE CLAIMS AGAINST COLLATERAL;
(IV) TO EXERCISE COLLECTION REMEDIES AGAINST CUSTOMERS AND OTHER PERSONS
OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF COLLECTION AGENCIES AND
OTHER COLLECTION SPECIALISTS; (V) TO ADVERTISE DISPOSITIONS OF COLLATERAL
THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT THE
COLLATERAL IS OF A SPECIALIZED NATURE; (VI) TO CONTACT OTHER

 

83

--------------------------------------------------------------------------------


 


PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY BORROWER, FOR EXPRESSIONS OF
INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL; (VII) TO HIRE ONE
OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE; (VIII) TO DISPOSE OF
COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF
THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPACITY OF
DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS; (IX) TO DISPOSE OF ASSETS
IN WHOLESALE RATHER THAN RETAIL MARKETS; (X) TO DISCLAIM DISPOSITION WARRANTIES,
SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO PURCHASE INSURANCE OR
CREDIT ENHANCEMENTS TO INSURE THE AGENT AGAINST RISKS OF LOSS, COLLECTION OR
DISPOSITION OF COLLATERAL OR TO PROVIDE TO THE AGENT A GUARANTEED RETURN FROM
THE COLLECTION OR DISPOSITION OF COLLATERAL; OR (XII) TO THE EXTENT DEEMED
APPROPRIATE BY THE AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT
BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST THE AGENT IN THE
COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL.  EACH BORROWER ACKNOWLEDGES
THAT THE PURPOSE OF THIS SECTION 11.1(B) IS TO PROVIDE NON-EXHAUSTIVE
INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY THE AGENT WOULD NOT BE COMMERCIALLY
UNREASONABLE IN THE AGENT’S EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT
OTHER ACTIONS OR OMISSIONS BY THE AGENT SHALL NOT BE DEEMED COMMERCIALLY
UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS SECTION 11.1(B). 
WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 11.1(B) SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO ANY BORROWER OR TO
IMPOSE ANY DUTIES ON AGENT THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS
AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 11.1(B).


 


11.2.                        AGENT’S DISCRETION.  AGENT SHALL HAVE THE RIGHT IN
ITS SOLE DISCRETION TO DETERMINE WHICH RIGHTS, LIENS, SECURITY INTERESTS OR
REMEDIES AGENT MAY AT ANY TIME PURSUE, RELINQUISH, SUBORDINATE, OR MODIFY OR TO
TAKE ANY OTHER ACTION WITH RESPECT THERETO AND SUCH DETERMINATION WILL NOT IN
ANY WAY MODIFY OR AFFECT ANY OF AGENT’S OR LENDERS’ RIGHTS HEREUNDER.


 


11.3.                        SETOFF.  SUBJECT TO SECTION 14.12, IN ADDITION TO
ANY OTHER RIGHTS WHICH AGENT OR ANY LENDER MAY HAVE UNDER APPLICABLE LAW, UPON
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT HEREUNDER,
AGENT AND SUCH LENDER SHALL HAVE A RIGHT, IMMEDIATELY AND WITHOUT NOTICE OF ANY
KIND, TO APPLY ANY BORROWER’S PROPERTY HELD BY AGENT AND SUCH LENDER TO REDUCE
THE OBLIGATIONS.


 


11.4.                        RIGHTS AND REMEDIES NOT EXCLUSIVE.  THE ENUMERATION
OF THE FOREGOING RIGHTS AND REMEDIES IS NOT INTENDED TO BE EXHAUSTIVE AND THE
EXERCISE OF ANY RIGHTS OR REMEDY SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER
RIGHT OR REMEDIES PROVIDED FOR HEREIN OR OTHERWISE PROVIDED BY LAW, ALL OF WHICH
SHALL BE CUMULATIVE AND NOT ALTERNATIVE.


 


11.5.                        ALLOCATION OF PAYMENTS AFTER EVENT OF DEFAULT. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL AMOUNTS
COLLECTED OR RECEIVED BY THE AGENT ON ACCOUNT OF THE OBLIGATIONS OR ANY OTHER
AMOUNTS OUTSTANDING UNDER ANY OF THE OTHER DOCUMENTS OR IN RESPECT OF THE
COLLATERAL MAY, AT AGENT’S DISCRETION, BE PAID OVER OR DELIVERED AS FOLLOWS:


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

 

84

--------------------------------------------------------------------------------


 

SECOND, to payment of any fees owed to the Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing: (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 


XII.                            WAIVERS AND JUDICIAL PROCEEDINGS.


 


12.1.                        WAIVER OF NOTICE.  EACH BORROWER HEREBY WAIVES
NOTICE OF NON-PAYMENT OF ANY OF THE RECEIVABLES, DEMAND, PRESENTMENT, PROTEST
AND NOTICE THEREOF WITH RESPECT TO ANY AND ALL INSTRUMENTS, NOTICE OF ACCEPTANCE
HEREOF, NOTICE OF LOANS OR ADVANCES MADE, CREDIT EXTENDED, COLLATERAL RECEIVED
OR DELIVERED, OR ANY OTHER ACTION TAKEN IN RELIANCE HEREON, AND ALL OTHER
DEMANDS AND NOTICES OF ANY DESCRIPTION, EXCEPT SUCH AS ARE EXPRESSLY PROVIDED
FOR HEREIN.


 


12.2.                        DELAY.  NO DELAY OR OMISSION ON AGENT’S OR ANY
LENDER’S PART IN EXERCISING ANY RIGHT, REMEDY OR OPTION SHALL OPERATE AS A
WAIVER OF SUCH OR ANY OTHER RIGHT, REMEDY OR OPTION OR OF ANY DEFAULT OR EVENT
OF DEFAULT.


 


12.3.                        JURY WAIVER.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN

 

85

--------------------------------------------------------------------------------


 


CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


XIII.                        EFFECTIVE DATE AND TERMINATION.


 


13.1.                        TERM.  THIS AGREEMENT, WHICH SHALL INURE TO THE
BENEFIT OF AND SHALL BE BINDING UPON THE RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH BORROWER, AGENT AND EACH LENDER, SHALL BECOME EFFECTIVE ON THE
DATE HEREOF AND SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL MARCH 14, 2013
(THE “TERM”) UNLESS SOONER TERMINATED AS HEREIN PROVIDED.  BORROWERS MAY
TERMINATE THIS AGREEMENT AT ANY TIME UPON SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE
UPON PAYMENT IN FULL OF THE OBLIGATIONS.  IN THE EVENT THE OBLIGATIONS ARE
PREPAID IN FULL PRIOR TO THE LAST DAY OF THE TERM (THE DATE OF SUCH PREPAYMENT
HEREINAFTER REFERRED TO AS THE “EARLY TERMINATION DATE”), BORROWERS SHALL PAY TO
AGENT FOR THE BENEFIT OF LENDERS AN EARLY TERMINATION FEE IN AN AMOUNT EQUAL TO
(X) 3.00% OF THE MAXIMUM LOAN AMOUNT IF THE EARLY TERMINATION DATE OCCURS ON OR
AFTER THE CLOSING DATE TO AND INCLUDING THE DATE IMMEDIATELY PRECEDING THE FIRST
ANNIVERSARY OF THE CLOSING DATE, (Y) 2.00% OF THE MAXIMUM LOAN AMOUNT IF THE
EARLY TERMINATION DATE OCCURS ON OR AFTER THE FIRST ANNIVERSARY OF THE CLOSING
DATE TO AND INCLUDING THE DATE IMMEDIATELY PRECEDING THE SECOND ANNIVERSARY OF
THE CLOSING DATE, AND (Z) 1.00% OF THE MAXIMUM LOAN AMOUNT IF THE EARLY
TERMINATION DATE OCCURS ON OR AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE
TO AND INCLUDING THE DATE WHICH IS NINETY (90) DAYS PRIOR TO THE THIRD
ANNIVERSARY OF THE CLOSING DATE.


 


13.2.                        TERMINATION.  THE TERMINATION OF THE AGREEMENT
SHALL NOT AFFECT ANY BORROWER’S, AGENT’S OR ANY LENDER’S RIGHTS, OR ANY OF THE
OBLIGATIONS HAVING THEIR INCEPTION PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION, AND THE PROVISIONS HEREOF SHALL CONTINUE TO BE FULLY OPERATIVE
UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED OR OBLIGATIONS
HAVE BEEN FULLY AND INDEFEASIBLY PAID, DISPOSED OF, CONCLUDED OR LIQUIDATED. 
THE SECURITY INTERESTS, LIENS AND RIGHTS GRANTED TO AGENT AND LENDERS HEREUNDER
AND THE FINANCING STATEMENTS FILED HEREUNDER SHALL CONTINUE IN FULL FORCE AND
EFFECT, NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT
BORROWERS’ ACCOUNT MAY FROM TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT
POSITION, UNTIL ALL OF THE OBLIGATIONS OF EACH BORROWER HAVE BEEN INDEFEASIBLY
PAID AND PERFORMED IN FULL AFTER THE TERMINATION OF THIS AGREEMENT OR EACH
BORROWER HAS FURNISHED AGENT AND LENDERS WITH AN INDEMNIFICATION SATISFACTORY TO
AGENT AND LENDERS WITH RESPECT THERETO.  ACCORDINGLY, EACH BORROWER WAIVES ANY
RIGHTS WHICH IT MAY HAVE UNDER THE UNIFORM COMMERCIAL CODE TO DEMAND THE FILING
OF TERMINATION STATEMENTS WITH RESPECT TO THE COLLATERAL, AND AGENT SHALL NOT BE
REQUIRED TO SEND SUCH TERMINATION STATEMENTS TO EACH BORROWER, OR TO FILE THEM
WITH ANY FILING OFFICE, UNLESS AND UNTIL THIS AGREEMENT SHALL HAVE BEEN
TERMINATED IN ACCORDANCE WITH ITS TERMS AND ALL OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN IMMEDIATELY AVAILABLE FUNDS. ALL

 

86

--------------------------------------------------------------------------------


 


REPRESENTATIONS, WARRANTIES, COVENANTS, WAIVERS AND AGREEMENTS CONTAINED HEREIN
SHALL SURVIVE TERMINATION HEREOF UNTIL ALL OBLIGATIONS ARE INDEFEASIBLY PAID AND
PERFORMED IN FULL.


 


XIV.                        REGARDING AGENT.


 


14.1.                        APPOINTMENT.  EACH LENDER HEREBY DESIGNATES PNC TO
ACT AS AGENT FOR SUCH LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  EACH
LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO TAKE SUCH ACTION ON ITS BEHALF
UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS AND TO EXERCISE
SUCH POWERS AND TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER AS ARE
SPECIFICALLY DELEGATED TO OR REQUIRED OF AGENT BY THE TERMS HEREOF AND THEREOF
AND SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO AND AGENT SHALL HOLD
ALL COLLATERAL, PAYMENTS OF PRINCIPAL AND INTEREST, FEES (EXCEPT THE FEES SET
FORTH IN SECTIONS 3.3(A) AND 3.4), CHARGES AND COLLECTIONS (WITHOUT GIVING
EFFECT TO ANY COLLECTION DAYS) RECEIVED PURSUANT TO THIS AGREEMENT, FOR THE
RATABLE BENEFIT OF LENDERS.  AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER BY OR
THROUGH ITS AGENTS OR EMPLOYEES.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR
BY THIS AGREEMENT (INCLUDING COLLECTION OF THE NOTE) AGENT SHALL NOT BE REQUIRED
TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR
TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING
FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS, AND SUCH
INSTRUCTIONS SHALL BE BINDING; PROVIDED, HOWEVER, THAT AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION WHICH EXPOSES AGENT TO LIABILITY OR WHICH IS
CONTRARY TO THIS AGREEMENT OR THE OTHER DOCUMENTS OR APPLICABLE LAW UNLESS AGENT
IS FURNISHED WITH AN INDEMNIFICATION REASONABLY SATISFACTORY TO AGENT WITH
RESPECT THERETO.


 


14.2.                        NATURE OF DUTIES.  AGENT SHALL HAVE NO DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
OTHER DOCUMENTS.  NEITHER AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE (I) LIABLE FOR ANY ACTION TAKEN OR OMITTED BY THEM AS SUCH
HEREUNDER OR IN CONNECTION HEREWITH, UNLESS CAUSED BY THEIR GROSS (NOT MERE)
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT), OR (II) RESPONSIBLE IN ANY
MANNER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY
BORROWER OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT, OR IN ANY OF THE
OTHER DOCUMENTS OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY AGENT UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, DUE EXECUTION, ENFORCEABILITY OR SUFFICIENCY OF THIS
AGREEMENT, OR ANY OF THE OTHER DOCUMENTS OR FOR ANY FAILURE OF ANY BORROWER TO
PERFORM ITS OBLIGATIONS HEREUNDER.  AGENT SHALL NOT BE UNDER ANY OBLIGATION TO
ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY
OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OF THE
OTHER DOCUMENTS, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY
BORROWER.  THE DUTIES OF AGENT AS RESPECTS THE ADVANCES TO BORROWERS SHALL BE
MECHANICAL AND ADMINISTRATIVE IN NATURE; AGENT SHALL NOT HAVE BY REASON OF THIS
AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER; AND NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO
IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN.


 


14.3.                        LACK OF RELIANCE ON AGENT AND RESIGNATION. 
INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT OR ANY OTHER LENDER, EACH LENDER
HAS MADE AND SHALL CONTINUE TO MAKE (I) ITS OWN INDEPENDENT INVESTIGATION OF THE
FINANCIAL CONDITION AND AFFAIRS OF EACH BORROWER AND EACH

 

87

--------------------------------------------------------------------------------


 


GUARANTOR IN CONNECTION WITH THE MAKING AND THE CONTINUANCE OF THE ADVANCES
HEREUNDER AND THE TAKING OR NOT TAKING OF ANY ACTION IN CONNECTION HEREWITH, AND
(II) ITS OWN APPRAISAL OF THE CREDITWORTHINESS OF EACH BORROWER AND EACH
GUARANTOR.  AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A
CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE MAKING OF THE
ADVANCES OR AT ANY TIME OR TIMES THEREAFTER EXCEPT AS SHALL BE PROVIDED BY ANY
BORROWER PURSUANT TO THE TERMS HEREOF.  AGENT SHALL NOT BE RESPONSIBLE TO ANY
LENDER FOR ANY RECITALS, STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES
HEREIN OR IN ANY AGREEMENT, DOCUMENT, CERTIFICATE OR A STATEMENT DELIVERED IN
CONNECTION WITH OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTIBILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER
DOCUMENT, OR OF THE FINANCIAL CONDITION OF ANY BORROWER OR ANY GUARANTOR, OR BE
REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT, THE NOTE, THE
OTHER DOCUMENTS OR THE FINANCIAL CONDITION OF ANY BORROWER, OR THE EXISTENCE OF
ANY EVENT OF DEFAULT OR ANY DEFAULT.


 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 


14.4.                        CERTAIN RIGHTS OF AGENT.  IF AGENT SHALL REQUEST
INSTRUCTIONS FROM LENDERS WITH RESPECT TO ANY ACT OR ACTION (INCLUDING FAILURE
TO ACT) IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENT, AGENT SHALL BE
ENTITLED TO REFRAIN FROM SUCH ACT OR TAKING SUCH ACTION UNLESS AND UNTIL AGENT
SHALL HAVE RECEIVED INSTRUCTIONS FROM THE REQUIRED LENDERS; AND AGENT SHALL NOT
INCUR LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE
FOREGOING, LENDERS SHALL NOT HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT
AS A RESULT OF ITS ACTING OR REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH
THE INSTRUCTIONS OF THE REQUIRED LENDERS.


 


14.5.                        RELIANCE.  AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE,
STATEMENT, CERTIFICATE, TELEX, TELETYPE OR TELECOPIER MESSAGE, CABLEGRAM, ORDER
OR OTHER DOCUMENT OR TELEPHONE MESSAGE BELIEVED BY IT TO BE GENUINE AND CORRECT
AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR ENTITY, AND, WITH
RESPECT TO ALL LEGAL MATTERS PERTAINING TO THIS AGREEMENT AND THE OTHER
DOCUMENTS AND ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT. 
AGENT MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE LIABLE FOR THE
DEFAULT OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY AGENT
WITH REASONABLE CARE.


 


14.6.                        NOTICE OF DEFAULT.  AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER OR UNDER THE OTHER DOCUMENTS, UNLESS AGENT HAS RECEIVED NOTICE FROM A
LENDER OR BORROWING AGENT REFERRING TO THIS AGREEMENT OR THE OTHER DOCUMENTS,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A

 

88

--------------------------------------------------------------------------------


 


“NOTICE OF DEFAULT”.  IN THE EVENT THAT AGENT RECEIVES SUCH A NOTICE, AGENT
SHALL GIVE NOTICE THEREOF TO LENDERS.  AGENT SHALL TAKE SUCH ACTION WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE
REQUIRED LENDERS; PROVIDED, THAT, UNLESS AND UNTIL AGENT SHALL HAVE RECEIVED
SUCH DIRECTIONS, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF LENDERS.


 


14.7.                        INDEMNIFICATION.  TO THE EXTENT AGENT IS NOT
REIMBURSED AND INDEMNIFIED BY BORROWERS, EACH LENDER WILL REIMBURSE AND
INDEMNIFY AGENT IN PROPORTION TO ITS RESPECTIVE PORTION OF THE ADVANCES (OR, IF
NO ADVANCES ARE OUTSTANDING, ACCORDING TO ITS COMMITMENT PERCENTAGE), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT
IN PERFORMING ITS DUTIES HEREUNDER, OR IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER DOCUMENT; PROVIDED THAT, LENDERS SHALL NOT BE LIABLE
FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM
AGENT’S GROSS (NOT MERE) NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT).


 


14.8.                        AGENT IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO
THE OBLIGATION OF AGENT TO LEND UNDER THIS AGREEMENT, THE ADVANCES MADE BY IT
SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND AS IF IT
WERE NOT PERFORMING THE DUTIES AS AGENT SPECIFIED HEREIN; AND THE TERM “LENDER”
OR ANY SIMILAR TERM SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES,
INCLUDE AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER.  AGENT MAY ENGAGE IN
BUSINESS WITH ANY BORROWER AS IF IT WERE NOT PERFORMING THE DUTIES SPECIFIED
HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY BORROWER FOR
SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS.


 


14.9.                        DELIVERY OF DOCUMENTS.  TO THE EXTENT AGENT
RECEIVES FINANCIAL STATEMENTS REQUIRED UNDER SECTIONS 9.7, 9.8, 9.9, 9.12 AND
9.13 OR BORROWING BASE CERTIFICATES FROM ANY BORROWER PURSUANT TO THE TERMS OF
THIS AGREEMENT WHICH ANY BORROWER IS NOT OBLIGATED TO DELIVER TO EACH LENDER,
AGENT WILL PROMPTLY FURNISH SUCH DOCUMENTS AND INFORMATION TO LENDERS.


 


14.10.                  BORROWERS’ UNDERTAKING TO AGENT.  WITHOUT PREJUDICE TO
THEIR RESPECTIVE OBLIGATIONS TO LENDERS UNDER THE OTHER PROVISIONS OF THIS
AGREEMENT, EACH BORROWER HEREBY UNDERTAKES WITH AGENT TO PAY TO AGENT FROM TIME
TO TIME ON DEMAND ALL AMOUNTS FROM TIME TO TIME DUE AND PAYABLE BY IT FOR THE
ACCOUNT OF AGENT OR LENDERS OR ANY OF THEM PURSUANT TO THIS AGREEMENT TO THE
EXTENT NOT ALREADY PAID.  ANY PAYMENT MADE PURSUANT TO ANY SUCH DEMAND SHALL PRO
TANTO SATISFY THE RELEVANT BORROWER’S OBLIGATIONS TO MAKE PAYMENTS FOR THE
ACCOUNT OF LENDERS OR THE RELEVANT ONE OR MORE OF THEM PURSUANT TO THIS
AGREEMENT.


 


14.11.                  NO RELIANCE ON AGENT’S CUSTOMER IDENTIFICATION PROGRAM. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT NEITHER SUCH LENDER, NOR ANY OF ITS
AFFILIATES, PARTICIPANTS OR ASSIGNEES, MAY RELY ON THE AGENT TO CARRY OUT SUCH
LENDER’S, AFFILIATE’S, PARTICIPANT’S OR ASSIGNEE’S CUSTOMER IDENTIFICATION
PROGRAM, OR OTHER OBLIGATIONS REQUIRED OR IMPOSED UNDER OR PURSUANT TO THE USA
PATRIOT ACT OR THE REGULATIONS THEREUNDER, INCLUDING THE REGULATIONS CONTAINED
IN 31 CFR 103.121 (AS HEREAFTER AMENDED OR REPLACED, THE “CIP REGULATIONS”), OR
ANY

 

89

--------------------------------------------------------------------------------


 


OTHER ANTI-TERRORISM LAW, INCLUDING ANY PROGRAMS INVOLVING ANY OF THE FOLLOWING
ITEMS RELATING TO OR IN CONNECTION WITH ANY BORROWER, ITS AFFILIATES OR ITS
AGENTS, THIS AGREEMENT, THE OTHER DOCUMENTS OR THE TRANSACTIONS HEREUNDER OR
CONTEMPLATED HEREBY: (1) ANY IDENTITY VERIFICATION PROCEDURES, (2) ANY
RECORD-KEEPING, (3) COMPARISONS WITH GOVERNMENT LISTS, (4) CUSTOMER NOTICES OR
(5) OTHER PROCEDURES REQUIRED UNDER THE CIP REGULATIONS OR SUCH OTHER LAWS.


 


14.12.                  OTHER AGREEMENTS.  EACH OF THE LENDERS AGREES THAT IT
SHALL NOT, WITHOUT THE EXPRESS CONSENT OF AGENT, AND THAT IT SHALL, TO THE
EXTENT IT IS LAWFULLY ENTITLED TO DO SO, UPON THE REQUEST OF AGENT, SET OFF
AGAINST THE OBLIGATIONS, ANY AMOUNTS OWING BY SUCH LENDER TO ANY BORROWER OR ANY
DEPOSIT ACCOUNTS OF ANY BORROWER NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER. 
ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, EACH OF THE LENDERS
FURTHER AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY
AGENT, TAKE ANY ACTION TO PROTECT OR ENFORCE ITS RIGHTS ARISING OUT OF THIS
AGREEMENT OR THE OTHER DOCUMENTS, IT BEING THE INTENT OF LENDERS THAT ANY SUCH
ACTION TO PROTECT OR ENFORCE RIGHTS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS
SHALL BE TAKEN IN CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF AGENT OR
REQUIRED LENDERS.


 


XV.                            BORROWING AGENCY.


 


15.1.                        BORROWING AGENCY PROVISIONS.


 


(A)                                  EACH BORROWER HEREBY IRREVOCABLY DESIGNATES
BORROWING AGENT TO BE ITS ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW,
SIGN AND ENDORSE NOTES, AND EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS,
WRITINGS AND FURTHER ASSURANCES NOW OR HEREAFTER REQUIRED HEREUNDER, ON BEHALF
OF SUCH BORROWER OR BORROWERS, AND HEREBY AUTHORIZES AGENT TO PAY OVER OR CREDIT
ALL LOAN PROCEEDS HEREUNDER IN ACCORDANCE WITH THE REQUEST OF BORROWING AGENT.


 


(B)                                 THE HANDLING OF THIS CREDIT FACILITY AS A
CO-BORROWING FACILITY WITH A BORROWING AGENT IN THE MANNER SET FORTH IN THIS
AGREEMENT IS SOLELY AS AN ACCOMMODATION TO BORROWERS AND AT THEIR REQUEST. 
NEITHER AGENT NOR ANY LENDER SHALL INCUR LIABILITY TO BORROWERS AS A RESULT
THEREOF.  TO INDUCE AGENT AND LENDERS TO DO SO AND IN CONSIDERATION THEREOF,
EACH BORROWER HEREBY INDEMNIFIES AGENT AND EACH LENDER AND HOLDS AGENT AND EACH
LENDER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, EXPENSES, LOSSES,
DAMAGES AND CLAIMS OF DAMAGE OR INJURY ASSERTED AGAINST AGENT OR ANY LENDER BY
ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE HANDLING OF THE FINANCING
ARRANGEMENTS OF BORROWERS AS PROVIDED HEREIN, RELIANCE BY AGENT OR ANY LENDER ON
ANY REQUEST OR INSTRUCTION FROM BORROWING AGENT OR ANY OTHER ACTION TAKEN BY
AGENT OR ANY LENDER WITH RESPECT TO THIS SECTION 15.1 EXCEPT DUE TO WILLFUL
MISCONDUCT OR GROSS (NOT MERE) NEGLIGENCE BY THE INDEMNIFIED PARTY (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT).


 


(C)                                  ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL,
AND EACH BORROWER SHALL MAKE PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY
ACCELERATION OR OTHERWISE, AND SUCH OBLIGATION AND LIABILITY ON THE PART OF EACH
BORROWER SHALL IN NO WAY BE AFFECTED BY ANY EXTENSIONS, RENEWALS AND FORBEARANCE
GRANTED TO AGENT OR ANY LENDER TO ANY BORROWER, FAILURE OF AGENT OR ANY LENDER
TO GIVE ANY BORROWER NOTICE OF BORROWING OR ANY OTHER NOTICE, ANY FAILURE OF
AGENT OR ANY LENDER TO PURSUE OR PRESERVE ITS RIGHTS AGAINST ANY BORROWER, THE
RELEASE BY AGENT OR ANY LENDER OF ANY COLLATERAL NOW OR THEREAFTER ACQUIRED FROM
ANY BORROWER, AND SUCH AGREEMENT BY

 

90

--------------------------------------------------------------------------------


 


EACH BORROWER TO PAY UPON ANY NOTICE ISSUED PURSUANT THERETO IS UNCONDITIONAL
AND UNAFFECTED BY PRIOR RECOURSE BY AGENT OR ANY LENDER TO THE OTHER BORROWERS
OR ANY COLLATERAL FOR SUCH BORROWER’S OBLIGATIONS OR THE LACK THEREOF.  EACH
BORROWER WAIVES ALL SURETYSHIP DEFENSES.


 


15.2.                        WAIVER OF SUBROGATION.  EACH BORROWER EXPRESSLY
WAIVES ANY AND ALL RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNITY, EXONERATION,
CONTRIBUTION OF ANY OTHER CLAIM WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST THE OTHER BORROWERS OR OTHER PERSON DIRECTLY OR CONTINGENTLY LIABLE FOR
THE OBLIGATIONS HEREUNDER, OR AGAINST OR WITH RESPECT TO THE OTHER BORROWERS’
PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY PROPERTY WHICH IS COLLATERAL FOR
THE OBLIGATIONS), ARISING FROM THE EXISTENCE OR PERFORMANCE OF THIS AGREEMENT,
UNTIL TERMINATION OF THIS AGREEMENT AND REPAYMENT IN FULL OF THE OBLIGATIONS.


 


XVI.                        MISCELLANEOUS.


 


16.1.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF ILLINOIS.  ANY JUDICIAL
PROCEEDING BROUGHT BY OR AGAINST ANY BORROWER WITH RESPECT TO ANY OF THE
OBLIGATIONS, THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY RELATED AGREEMENT MAY BE
BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF ILLINOIS, UNITED
STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO BORROWING AGENT AT ITS
ADDRESS SET FORTH IN SECTION 16.6 AND SERVICE SO MADE SHALL BE DEEMED COMPLETED
AFTER THE SAME SHALL HAVE BEEN RECEIVED BY THE BORROWING AGENT, OR, AT THE
AGENT’S OPTION, BY SERVICE UPON BORROWING AGENT WHICH EACH BORROWER IRREVOCABLY
APPOINTS AS SUCH BORROWER’S AGENT FOR THE PURPOSE OF ACCEPTING SERVICE WITHIN
THE STATE OF ILLINOIS.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  EACH BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF ILLINOIS AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.  EACH BORROWER WAIVES THE RIGHT TO
REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST SUCH BORROWER IN ANY STATE COURT
TO ANY FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY RELATED
AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS.


 


16.2.                        ENTIRE UNDERSTANDING.


 


(A)                                  THIS AGREEMENT AND THE DOCUMENTS EXECUTED
CONCURRENTLY HEREWITH CONTAIN THE ENTIRE UNDERSTANDING BETWEEN EACH BORROWER,
AGENT AND EACH LENDER AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF
ANY, RELATING TO THE SUBJECT MATTER HEREOF.  ANY PROMISES, REPRESENTATIONS,
WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH BORROWER’S, AGENT’S AND EACH

 

91

--------------------------------------------------------------------------------


 


LENDER’S RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT NOR ANY PORTION OR
PROVISIONS HEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED, SUPPLEMENTED,
DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF DEALING, OR IN
ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE PARTY TO BE
CHARGED.  EACH BORROWER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL IN
CONNECTION WITH THE EXECUTION OF THIS AGREEMENT AND OTHER DOCUMENTS AND IS NOT
RELYING UPON ORAL REPRESENTATIONS OR STATEMENTS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT.


 


(B)                                 THE REQUIRED LENDERS, AGENT WITH THE CONSENT
IN WRITING OF THE REQUIRED LENDERS, AND BORROWERS MAY, SUBJECT TO THE PROVISIONS
OF THIS SECTION 16.2 (B), FROM TIME TO TIME ENTER INTO WRITTEN SUPPLEMENTAL
AGREEMENTS TO THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED BY BORROWERS, FOR
THE PURPOSE OF ADDING OR DELETING ANY PROVISIONS OR OTHERWISE CHANGING, VARYING
OR WAIVING IN ANY MANNER THE RIGHTS OF LENDERS, AGENT OR BORROWERS THEREUNDER OR
THE CONDITIONS, PROVISIONS OR TERMS THEREOF OR WAIVING ANY EVENT OF DEFAULT
THEREUNDER, BUT ONLY TO THE EXTENT SPECIFIED IN SUCH WRITTEN AGREEMENTS;
PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE
CONSENT OF ALL LENDERS:


 

(I)                                     INCREASE THE COMMITMENT PERCENTAGE, THE
MAXIMUM DOLLAR COMMITMENT OF ANY LENDER OR THE MAXIMUM REVOLVING ADVANCE AMOUNT;

 

(II)                                  EXTEND THE MATURITY OF ANY NOTE OR THE DUE
DATE FOR ANY AMOUNT PAYABLE HEREUNDER, OR DECREASE THE RATE OF INTEREST OR
REDUCE ANY FEE PAYABLE BY BORROWERS TO LENDERS PURSUANT TO THIS AGREEMENT;

 

(III)                               ALTER THE DEFINITION OF THE TERM REQUIRED
LENDERS OR ALTER, AMEND OR MODIFY THIS SECTION 16.2(B);

 

(IV)                              RELEASE ANY COLLATERAL DURING ANY CALENDAR
YEAR (OTHER THAN IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT) HAVING AN
AGGREGATE VALUE IN EXCESS OF $1,000,000;

 

(V)                                 CHANGE THE RIGHTS AND DUTIES OF AGENT;

 

(VI)                              PERMIT ANY REVOLVING ADVANCE TO BE MADE IF
AFTER GIVING EFFECT THERETO THE TOTAL OF REVOLVING ADVANCES OUTSTANDING
HEREUNDER WOULD EXCEED THE FORMULA AMOUNT FOR MORE THAN SIXTY (60) CONSECUTIVE
BUSINESS DAYS OR EXCEED ONE HUNDRED AND TEN PERCENT (110%) OF THE FORMULA
AMOUNT;

 

(VII)                           INCREASE THE ADVANCE RATES ABOVE THE ADVANCE
RATES IN EFFECT ON THE CLOSING DATE; OR

 

(VIII)                        RELEASE ANY GUARANTOR.

 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether

 

92

--------------------------------------------------------------------------------


 

or not the subsequent Event of Default is the same as the Event of Default which
was waived), or impair any right consequent thereon.

 

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender fails to respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.

 

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount by up to ten percent (10%) of the Formula Amount for up to sixty (60)
consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is willing in
its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems

 

93

--------------------------------------------------------------------------------


 

necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement; provided, that at any time
after giving effect to any such Revolving Advances the outstanding Revolving
Advances do not exceed one hundred and ten percent (110%) of the Formula Amount.

 


16.3.                        SUCCESSORS AND ASSIGNS; PARTICIPATIONS; NEW
LENDERS.


 


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BORROWERS, AGENT, EACH LENDER, ALL FUTURE HOLDERS OF THE
OBLIGATIONS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO BORROWER
MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH LENDER.


 


(B)                                 EACH BORROWER ACKNOWLEDGES THAT IN THE
REGULAR COURSE OF COMMERCIAL BANKING BUSINESS ONE OR MORE LENDERS MAY AT ANY
TIME AND FROM TIME TO TIME SELL PARTICIPATING INTERESTS IN THE ADVANCES TO OTHER
FINANCIAL INSTITUTIONS (EACH SUCH TRANSFEREE OR PURCHASER OF A PARTICIPATING
INTEREST, A “PARTICIPANT”).  EACH PARTICIPANT MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING RIGHTS OF SET-OFF) WITH RESPECT TO THE PORTION OF SUCH ADVANCES HELD
BY IT OR OTHER OBLIGATIONS PAYABLE HEREUNDER AS FULLY AS IF SUCH PARTICIPANT
WERE THE DIRECT HOLDER THEREOF PROVIDED THAT BORROWERS SHALL NOT BE REQUIRED TO
PAY TO ANY PARTICIPANT MORE THAN THE AMOUNT WHICH IT WOULD HAVE BEEN REQUIRED TO
PAY TO LENDER WHICH GRANTED AN INTEREST IN ITS ADVANCES OR OTHER OBLIGATIONS
PAYABLE HEREUNDER TO SUCH PARTICIPANT HAD SUCH LENDER RETAINED SUCH INTEREST IN
THE ADVANCES HEREUNDER OR OTHER OBLIGATIONS PAYABLE HEREUNDER AND IN NO EVENT
SHALL BORROWERS BE REQUIRED TO PAY ANY SUCH AMOUNT ARISING FROM THE SAME
CIRCUMSTANCES AND WITH RESPECT TO THE SAME ADVANCES OR OTHER OBLIGATIONS PAYABLE
HEREUNDER TO BOTH SUCH LENDER AND SUCH PARTICIPANT.  EACH BORROWER HEREBY GRANTS
TO ANY PARTICIPANT A CONTINUING SECURITY INTEREST IN ANY DEPOSITS, MONEYS OR
OTHER PROPERTY ACTUALLY OR CONSTRUCTIVELY HELD BY SUCH PARTICIPANT AS SECURITY
FOR THE PARTICIPANT’S INTEREST IN THE ADVANCES.


 


(C)                                  ANY LENDER, WITH THE CONSENT OF AGENT WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, MAY SELL, ASSIGN OR TRANSFER ALL
OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER OR RELATING TO REVOLVING
ADVANCES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO ONE OR MORE ADDITIONAL
BANKS OR FINANCIAL INSTITUTIONS AND ONE OR MORE ADDITIONAL BANKS OR FINANCIAL
INSTITUTIONS MAY COMMIT TO MAKE ADVANCES HEREUNDER (EACH A “PURCHASING LENDER”),
IN MINIMUM AMOUNTS OF NOT LESS THAN $3,000,000, PURSUANT TO A COMMITMENT
TRANSFER SUPPLEMENT, EXECUTED BY A PURCHASING LENDER, THE TRANSFEROR LENDER, AND
AGENT AND DELIVERED TO AGENT FOR RECORDING.  UPON SUCH EXECUTION, DELIVERY,
ACCEPTANCE AND RECORDING, FROM AND AFTER THE TRANSFER EFFECTIVE DATE DETERMINED
PURSUANT TO SUCH COMMITMENT TRANSFER SUPPLEMENT, (I) PURCHASING LENDER
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH
COMMITMENT TRANSFER SUPPLEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
THEREUNDER WITH A COMMITMENT PERCENTAGE AS SET FORTH THEREIN, AND (II) THE
TRANSFEROR LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH COMMITMENT
TRANSFER SUPPLEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
COMMITMENT TRANSFER SUPPLEMENT CREATING A NOVATION FOR THAT PURPOSE.  SUCH
COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT TO THE
EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH
PURCHASING LENDER AND THE RESULTING ADJUSTMENT OF THE COMMITMENT PERCENTAGES
ARISING FROM THE PURCHASE BY SUCH PURCHASING

 

94

--------------------------------------------------------------------------------


 


LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR
LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  EACH BORROWER HEREBY
CONSENTS TO THE ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING ADJUSTMENT
OF THE COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH PURCHASING
LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR
LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  BORROWERS SHALL EXECUTE
AND DELIVER SUCH FURTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS IN ORDER
TO EFFECTUATE THE FOREGOING.


 


(D)                                 ANY LENDER, WITH THE CONSENT OF AGENT WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, MAY DIRECTLY OR INDIRECTLY SELL,
ASSIGN OR TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER OR
RELATING TO REVOLVING ADVANCES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO
AN ENTITY, WHETHER A CORPORATION, PARTNERSHIP, TRUST, LIMITED LIABILITY COMPANY
OR OTHER ENTITY THAT (I) IS ENGAGED IN MAKING, PURCHASING, HOLDING OR OTHERWISE
INVESTING IN BANK LOANS AND SIMILAR EXTENSIONS OF CREDIT IN THE ORDINARY COURSE
OF ITS BUSINESS AND (II) IS ADMINISTERED, SERVICED OR MANAGED BY THE ASSIGNING
LENDER OR AN AFFILIATE OF SUCH LENDER (A “PURCHASING CLO” AND TOGETHER WITH EACH
PARTICIPANT AND PURCHASING LENDER, EACH A “TRANSFEREE” AND COLLECTIVELY THE
“TRANSFEREES”), PURSUANT TO A COMMITMENT TRANSFER SUPPLEMENT MODIFIED AS
APPROPRIATE TO REFLECT THE INTEREST BEING ASSIGNED (“MODIFIED COMMITMENT
TRANSFER SUPPLEMENT”), EXECUTED BY ANY INTERMEDIATE PURCHASER, THE PURCHASING
CLO, THE TRANSFEROR LENDER, AND AGENT AS APPROPRIATE AND DELIVERED TO AGENT FOR
RECORDING.  UPON SUCH EXECUTION AND DELIVERY, FROM AND AFTER THE TRANSFER
EFFECTIVE DATE DETERMINED PURSUANT TO SUCH MODIFIED COMMITMENT TRANSFER
SUPPLEMENT, (I) PURCHASING CLO THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH MODIFIED COMMITMENT TRANSFER SUPPLEMENT, HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER THEREUNDER AND (II) THE TRANSFEROR LENDER THEREUNDER
SHALL, TO THE EXTENT PROVIDED IN SUCH MODIFIED COMMITMENT TRANSFER SUPPLEMENT,
BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE MODIFIED COMMITMENT
TRANSFER SUPPLEMENT CREATING A NOVATION FOR THAT PURPOSE.  SUCH MODIFIED
COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT TO THE
EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH
PURCHASING CLO.  EACH BORROWER HEREBY CONSENTS TO THE ADDITION OF SUCH
PURCHASING CLO.  BORROWERS SHALL EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND
DO SUCH FURTHER ACTS AND THINGS IN ORDER TO EFFECTUATE THE FOREGOING.


 


(E)                                  AGENT SHALL MAINTAIN, AS AGENT OF EACH
BORROWER (SOLELY FOR PURPOSES OF THIS SECTION 16.3(E)) AT ITS ADDRESS A COPY OF
EACH COMMITMENT TRANSFER SUPPLEMENT AND MODIFIED COMMITMENT TRANSFER SUPPLEMENT
DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF EACH LENDER AND THE OUTSTANDING PRINCIPAL, ACCRUED AND UNPAID
INTEREST AND OTHER FEES DUE HEREUNDER.  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND EACH BORROWER, AGENT AND
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE
OWNER OF THE ADVANCE RECORDED THEREIN FOR THE PURPOSES OF THIS AGREEMENT.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWING AGENT OR ANY LENDER AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  AGENT
SHALL RECEIVE A FEE IN THE AMOUNT OF $3,500 PAYABLE BY THE APPLICABLE PURCHASING
LENDER AND/OR PURCHASING CLO UPON THE EFFECTIVE DATE OF EACH TRANSFER OR
ASSIGNMENT (OTHER THAN TO AN INTERMEDIATE PURCHASER) TO SUCH PURCHASING LENDER
AND/OR PURCHASING CLO.


 


(F)                                    EACH BORROWER AUTHORIZES EACH LENDER TO
DISCLOSE TO ANY TRANSFEREE AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL FINANCIAL
INFORMATION IN SUCH LENDER’S POSSESSION

 

95

--------------------------------------------------------------------------------


 


CONCERNING SUCH BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF
OF SUCH BORROWER PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH SUCH LENDER’S
CREDIT EVALUATION OF SUCH BORROWER.


 


16.4.                        APPLICATION OF PAYMENTS.  AGENT SHALL HAVE THE
CONTINUING AND EXCLUSIVE RIGHT TO APPLY OR REVERSE AND RE-APPLY ANY PAYMENT AND
ANY AND ALL PROCEEDS OF COLLATERAL TO ANY PORTION OF THE OBLIGATIONS.  TO THE
EXTENT THAT ANY BORROWER MAKES A PAYMENT OR AGENT OR ANY LENDER RECEIVES ANY
PAYMENT OR PROCEEDS OF THE COLLATERAL FOR ANY BORROWER’S BENEFIT, WHICH ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED TO BE REPAID TO A TRUSTEE, DEBTOR IN POSSESSION, RECEIVER, CUSTODIAN
OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, COMMON LAW OR EQUITABLE CAUSE,
THEN, TO SUCH EXTENT, THE OBLIGATIONS OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN
RECEIVED BY AGENT OR SUCH LENDER.


 


16.5.                        INDEMNITY.  EACH BORROWER SHALL INDEMNIFY AGENT,
EACH LENDER AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES,
ATTORNEYS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL) WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST AGENT OR ANY LENDER IN ANY CLAIM, LITIGATION, PROCEEDING OR
INVESTIGATION INSTITUTED OR CONDUCTED BY ANY GOVERNMENTAL BODY OR
INSTRUMENTALITY OR ANY OTHER PERSON WITH RESPECT TO ANY ASPECT OF, OR ANY
TRANSACTION CONTEMPLATED BY, OR REFERRED TO IN, OR ANY MATTER RELATED TO, THIS
AGREEMENT OR THE OTHER DOCUMENTS, WHETHER OR NOT AGENT OR ANY LENDER IS A PARTY
THERETO, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISES OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY BEING INDEMNIFIED (AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS INDEMNITY SHALL EXTEND TO
ANY LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) ASSERTED AGAINST OR INCURRED BY
ANY OF THE INDEMNITEES DESCRIBED ABOVE IN THIS SECTION 16.5 BY ANY PERSON UNDER
ANY ENVIRONMENTAL LAWS OR SIMILAR LAWS BY REASON OF ANY BORROWER’S OR ANY OTHER
PERSON’S FAILURE TO COMPLY WITH LAWS APPLICABLE TO SOLID OR HAZARDOUS WASTE
MATERIALS, INCLUDING HAZARDOUS SUBSTANCES AND HAZARDOUS WASTE, OR OTHER TOXIC
SUBSTANCES.  ADDITIONALLY, IF ANY TAXES (EXCLUDING TAXES IMPOSED UPON OR
MEASURED BY THE NET INCOME OF AGENT AND LENDERS, BUT INCLUDING ANY INTANGIBLES
TAXES, STAMP TAX, RECORDING TAX OR FRANCHISE TAX) SHALL BE PAYABLE BY AGENT,
LENDERS OR BORROWERS ON ACCOUNT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT,
OR THE EXECUTION, DELIVERY, ISSUANCE OR RECORDING OF ANY OF THE OTHER DOCUMENTS,
OR THE CREATION OR REPAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER, BY REASON OF
ANY APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, BORROWERS WILL PAY (OR WILL
PROMPTLY REIMBURSE AGENT AND LENDERS FOR PAYMENT OF) ALL SUCH TAXES, INCLUDING
INTEREST AND PENALTIES THEREON, AND WILL INDEMNIFY AND HOLD THE INDEMNITEES
DESCRIBED ABOVE IN THIS SECTION 16.5 HARMLESS FROM AND AGAINST ALL LIABILITY IN
CONNECTION THEREWITH.


 


16.6.                        NOTICE.  ANY NOTICE OR REQUEST HEREUNDER MAY BE
GIVEN TO BORROWING AGENT OR ANY BORROWER OR TO AGENT OR ANY LENDER AT THEIR
RESPECTIVE ADDRESSES SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS MAY HEREAFTER
BE SPECIFIED IN A NOTICE DESIGNATED AS A NOTICE OF CHANGE OF ADDRESS UNDER THIS
SECTION.  ANY NOTICE, REQUEST, DEMAND, DIRECTION OR OTHER COMMUNICATION (FOR
PURPOSES OF THIS SECTION 16.6 ONLY, A “NOTICE”) TO BE GIVEN TO OR MADE UPON ANY
PARTY HERETO

 

96

--------------------------------------------------------------------------------


 


UNDER ANY PROVISION OF THIS LOAN AGREEMENT SHALL BE GIVEN OR MADE BY TELEPHONE
OR IN WRITING (WHICH INCLUDES BY MEANS OF ELECTRONIC TRANSMISSION (I.E.,
“E-MAIL”) OR FACSIMILE TRANSMISSION OR BY SETTING FORTH SUCH NOTICE ON A SITE ON
THE WORLD WIDE WEB (A “WEBSITE POSTING”) IF NOTICE OF SUCH WEBSITE POSTING
(INCLUDING THE INFORMATION NECESSARY TO ACCESS SUCH SITE) HAS PREVIOUSLY BEEN
DELIVERED TO THE APPLICABLE PARTIES HERETO BY ANOTHER MEANS SET FORTH IN THIS
SECTION 16.6) IN ACCORDANCE WITH THIS SECTION 16.6.  ANY SUCH NOTICE MUST BE
DELIVERED TO THE APPLICABLE PARTIES HERETO AT THE ADDRESSES AND NUMBERS SET
FORTH UNDER THEIR RESPECTIVE NAMES ON SECTION 16.6 HEREOF OR IN ACCORDANCE WITH
ANY SUBSEQUENT UNREVOKED NOTICE FROM ANY SUCH PARTY THAT IS GIVEN IN ACCORDANCE
WITH THIS SECTION 16.6.  ANY NOTICE SHALL BE EFFECTIVE:


 


(A)                                  IN THE CASE OF HAND-DELIVERY, WHEN
DELIVERED;


 


(B)                                 IF GIVEN BY MAIL, WHEN ACTUALLY RECEIVED;


 


(C)                                  IN THE CASE OF A TELEPHONIC NOTICE, WHEN A
PARTY IS CONTACTED BY TELEPHONE, IF DELIVERY OF SUCH TELEPHONIC NOTICE IS
CONFIRMED NO LATER THAN THE NEXT BUSINESS DAY BY HAND DELIVERY, A FACSIMILE OR
ELECTRONIC TRANSMISSION, A WEBSITE POSTING OR AN OVERNIGHT COURIER DELIVERY OF A
CONFIRMATORY NOTICE (RECEIVED AT OR BEFORE NOON ON SUCH NEXT BUSINESS DAY);


 


(D)                                 IN THE CASE OF A FACSIMILE TRANSMISSION,
WHEN SENT TO THE APPLICABLE PARTY’S FACSIMILE MACHINE’S TELEPHONE NUMBER, IF THE
PARTY SENDING SUCH NOTICE RECEIVES CONFIRMATION OF THE DELIVERY THEREOF FROM ITS
OWN FACSIMILE MACHINE;


 


(E)                                  IN THE CASE OF ELECTRONIC TRANSMISSION,
WHEN ACTUALLY RECEIVED;


 


(F)                                    IN THE CASE OF A WEBSITE POSTING, UPON
DELIVERY OF A NOTICE OF SUCH POSTING (INCLUDING THE INFORMATION NECESSARY TO
ACCESS SUCH SITE) BY ANOTHER MEANS SET FORTH IN THIS SECTION 16.6; AND


 


(G)                                 IF GIVEN BY ANY OTHER MEANS (INCLUDING BY
OVERNIGHT COURIER), WHEN ACTUALLY RECEIVED.


 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

(A)                              If to Agent or PNC at:

 

PNC Bank, National Association

200 South Wacker Drive, Suite 600

Chicago, Illinois 60606

Attention: Sherry Winick

Telephone: (312) 454-2903

Facsimile: (312) 454-2919

 

with a copy to:

 

Blank Rome LLP

 

97

--------------------------------------------------------------------------------


 

One Logan Square

130 N. 18th Street

Philadelphia, Pennsylvania 19103

Attention: Lawrence F. Flick, II, Esquire

Telephone: (215) 569-5556

Facsimile: (215) 832-5556

 

(B)                                If to a Lender other than Agent, as specified
on the signature pages hereof

 

(C)                                If to Borrowing Agent or any Borrower:

 

Aventine Renewable Energy Holdings, Inc.

120 N. Parkway Drive, P.O. Box 1800

Pekin, IL 61555

Attention: Corporate Controller and Corporate Counsel

Telephone: (309) 347-9200

Facsimile: (309) 347-8451

 

with a copy to:

 

Sidley Austin LLP

1 S. Dearborn St.

Chicago, IL 60603

Attention: Donald E. Bingham, Esq.

Telephone: (312) 853-7198

Facsimile: (312) 853-7036

 


16.7.                        SURVIVAL.  THE OBLIGATIONS OF BORROWERS UNDER
SECTIONS 2.2(F), 3.7, 3.8, 3.9, 4.19(H), AND 16.5 AND THE OBLIGATIONS OF LENDERS
UNDER SECTION 14.7, SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND THE OTHER
DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.


 


16.8.                        SEVERABILITY.  IF ANY PART OF THIS AGREEMENT IS
CONTRARY TO, PROHIBITED BY, OR DEEMED INVALID UNDER APPLICABLE LAWS OR
REGULATIONS, SUCH PROVISION SHALL BE INAPPLICABLE AND DEEMED OMITTED TO THE
EXTENT SO CONTRARY, PROHIBITED OR INVALID, BUT THE REMAINDER HEREOF SHALL NOT BE
INVALIDATED THEREBY AND SHALL BE GIVEN EFFECT SO FAR AS POSSIBLE.


 


16.9.                        EXPENSES.  ALL COSTS AND EXPENSES INCLUDING
ATTORNEYS’ FEES (WHICH IN THE CASE OF CLAUSES (B) AND (E) SHALL BE REASONABLE
AND WHICH IN EACH CASE BELOW, INCLUDES INCLUDING THE ALLOCATED COSTS OF IN HOUSE
COUNSEL) AND DISBURSEMENTS INCURRED BY AGENT ON ITS BEHALF OR ON BEHALF OF
LENDERS (A) IN ALL EFFORTS MADE TO ENFORCE PAYMENT OF ANY OBLIGATION OR EFFECT
COLLECTION OF ANY COLLATERAL, OR (B) IN CONNECTION WITH THE ENTERING INTO,
MODIFICATION, AMENDMENT, ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER DOCUMENTS OR ANY CONSENTS OR WAIVERS HEREUNDER OR THEREUNDER AND
ALL RELATED AGREEMENTS, DOCUMENTS AND INSTRUMENTS, OR (C) IN INSTITUTING,
MAINTAINING, PRESERVING, ENFORCING AND FORECLOSING ON AGENT’S SECURITY INTEREST
IN OR LIEN ON ANY OF THE COLLATERAL, OR MAINTAINING, PRESERVING OR ENFORCING ANY
OF AGENT’S OR ANY LENDER’S RIGHTS HEREUNDER OR UNDER ANY OF THE OTHER DOCUMENTS
AND UNDER ALL

 

98

--------------------------------------------------------------------------------


 


RELATED AGREEMENTS, DOCUMENTS AND INSTRUMENTS, WHETHER THROUGH JUDICIAL
PROCEEDINGS OR OTHERWISE, OR (D) IN DEFENDING OR PROSECUTING ANY ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO AGENT’S OR ANY LENDER’S TRANSACTIONS
WITH ANY BORROWER OR ANY GUARANTOR OR ANY OTHER LENDER OR (E) IN CONNECTION WITH
ANY ADVICE GIVEN TO AGENT OR ANY LENDER WITH RESPECT TO ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS AND ALL RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, MAY BE CHARGED TO BORROWERS’ ACCOUNT AND
SHALL BE PART OF THE OBLIGATIONS.


 


16.10.                  INJUNCTIVE RELIEF.  EACH BORROWER RECOGNIZES THAT, IN
THE EVENT ANY BORROWER FAILS TO PERFORM, OBSERVE OR DISCHARGE ANY OF ITS
OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT, OR THREATENS TO FAIL TO
PERFORM, OBSERVE OR DISCHARGE SUCH OBLIGATIONS OR LIABILITIES, ANY REMEDY AT LAW
MAY PROVE TO BE INADEQUATE RELIEF TO LENDERS; THEREFORE, AGENT, IF AGENT SO
REQUESTS, SHALL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY
SUCH CASE WITHOUT THE NECESSITY OF PROVING THAT ACTUAL DAMAGES ARE NOT AN
ADEQUATE REMEDY.


 


16.11.                  CONSEQUENTIAL DAMAGES.  NO PARTY HERETO, NOR ANY AGENT
OR ATTORNEY FOR ANY OF THEM, SHALL BE LIABLE TO ANY OTHER PARTY HERETO (OR ANY
AFFILIATE OF ANY SUCH PERSON) FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES ARISING FROM ANY BREACH OF CONTRACT, TORT OR OTHER WRONG RELATING TO THE
ESTABLISHMENT, ADMINISTRATION OR COLLECTION OF THE OBLIGATIONS OR AS A RESULT OF
ANY TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT.


 


16.12.                  CAPTIONS.  THE CAPTIONS AT VARIOUS PLACES IN THIS
AGREEMENT ARE INTENDED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE AND SHALL NOT
BE INTERPRETED AS PART OF THIS AGREEMENT.


 


16.13.                  COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, ALL OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT
ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY
SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE
DEEMED TO BE AN ORIGINAL SIGNATURE HERETO.


 


16.14.                  CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY
AND ITS COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR
ANY AMENDMENTS, SCHEDULES OR EXHIBITS THERETO.


 


16.15.                  CONFIDENTIALITY; SHARING INFORMATION.   AGENT, EACH
LENDER AND EACH TRANSFEREE SHALL HOLD ALL NON-PUBLIC INFORMATION OBTAINED BY
AGENT, SUCH LENDER OR SUCH TRANSFEREE PURSUANT TO THE REQUIREMENTS OF THIS
AGREEMENT IN ACCORDANCE WITH AGENT’S, SUCH LENDER’S AND SUCH TRANSFEREE’S
CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION OF THIS NATURE;
PROVIDED, HOWEVER, AGENT, EACH LENDER AND EACH TRANSFEREE MAY DISCLOSE SUCH
CONFIDENTIAL INFORMATION (A) TO ITS EXAMINERS, AFFILIATES, OUTSIDE AUDITORS,
COUNSEL AND OTHER PROFESSIONAL ADVISORS, (B) TO AGENT, ANY LENDER OR TO ANY
PROSPECTIVE TRANSFEREES, AND (C) AS REQUIRED OR REQUESTED BY ANY GOVERNMENTAL
BODY OR REPRESENTATIVE THEREOF OR PURSUANT TO LEGAL PROCESS; PROVIDED, FURTHER
THAT (I) UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW, AGENT, EACH LENDER
AND EACH TRANSFEREE SHALL USE ITS REASONABLE BEST EFFORTS PRIOR TO DISCLOSURE
THEREOF, TO NOTIFY THE APPLICABLE BORROWER OF THE APPLICABLE REQUEST FOR
DISCLOSURE OF SUCH NON-PUBLIC INFORMATION (A) BY A GOVERNMENTAL BODY OR
REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUEST IN CONNECTION

 

99

--------------------------------------------------------------------------------


 


WITH AN EXAMINATION OF THE FINANCIAL CONDITION OF A LENDER OR A TRANSFEREE BY
SUCH GOVERNMENTAL BODY) OR (B) PURSUANT TO LEGAL PROCESS AND (II) IN NO EVENT
SHALL AGENT, ANY LENDER OR ANY TRANSFEREE BE OBLIGATED TO RETURN ANY MATERIALS
FURNISHED BY ANY BORROWER OTHER THAN THOSE DOCUMENTS AND INSTRUMENTS IN
POSSESSION OF AGENT OR ANY LENDER IN ORDER TO PERFECT ITS LIEN ON THE COLLATERAL
ONCE THE OBLIGATIONS HAVE BEEN PAID IN FULL AND THIS AGREEMENT HAS BEEN
TERMINATED.  EACH BORROWER ACKNOWLEDGES THAT FROM TIME TO TIME FINANCIAL
ADVISORY, INVESTMENT BANKING AND OTHER SERVICES MAY BE OFFERED OR PROVIDED TO
SUCH BORROWER OR ONE OR MORE OF ITS AFFILIATES (IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE) BY ANY LENDER OR BY ONE OR MORE SUBSIDIARIES OR
AFFILIATES OF SUCH LENDER AND EACH BORROWER HEREBY AUTHORIZES EACH LENDER TO
SHARE ANY INFORMATION DELIVERED TO SUCH LENDER BY SUCH BORROWER AND ITS
SUBSIDIARIES PURSUANT TO THIS AGREEMENT, OR IN CONNECTION WITH THE DECISION OF
SUCH LENDER TO ENTER INTO THIS AGREEMENT, TO ANY SUCH SUBSIDIARY OR AFFILIATE OF
SUCH LENDER, IT BEING UNDERSTOOD THAT ANY SUCH SUBSIDIARY OR AFFILIATE OF ANY
LENDER RECEIVING SUCH INFORMATION SHALL BE BOUND BY THE PROVISIONS OF THIS
SECTION 16.15 AS IF IT WERE A LENDER HEREUNDER.  SUCH AUTHORIZATION SHALL
SURVIVE THE REPAYMENT OF THE OTHER OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


 


16.16.                  PUBLICITY.  EACH BORROWER AND EACH LENDER HEREBY
AUTHORIZES AGENT TO MAKE APPROPRIATE ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT
ENTERED INTO AMONG BORROWERS, AGENT AND LENDERS, INCLUDING ANNOUNCEMENTS WHICH
ARE COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED
PARTIES AS AGENT SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE.


 


16.17.                  CERTIFICATIONS FROM BANKS AND PARTICIPANTS; USA PATRIOT
ACT.  EACH LENDER OR ASSIGNEE OR PARTICIPANT OF A LENDER THAT IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF
(AND IS NOT EXCEPTED FROM THE CERTIFICATION REQUIREMENT CONTAINED IN SECTION 313
OF THE USA PATRIOT ACT AND THE APPLICABLE REGULATIONS BECAUSE IT IS BOTH (I) AN
AFFILIATE OF A DEPOSITORY INSTITUTION OR FOREIGN BANK THAT MAINTAINS A PHYSICAL
PRESENCE IN THE UNITED STATES OR FOREIGN COUNTRY, AND (II) SUBJECT TO
SUPERVISION BY A BANKING AUTHORITY REGULATING SUCH AFFILIATED DEPOSITORY
INSTITUTION OR FOREIGN BANK) SHALL DELIVER TO THE AGENT THE CERTIFICATION, OR,
IF APPLICABLE, RECERTIFICATION, CERTIFYING THAT SUCH LENDER IS NOT A “SHELL” AND
CERTIFYING TO OTHER MATTERS AS REQUIRED BY SECTION 313 OF THE USA PATRIOT ACT
AND THE APPLICABLE REGULATIONS: (1) WITHIN 10 DAYS AFTER THE CLOSING DATE, AND
(2) AS SUCH OTHER TIMES AS ARE REQUIRED UNDER THE USA PATRIOT ACT.

 

100

--------------------------------------------------------------------------------


 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

 

 

AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

 

 

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

AVENTINE RENEWABLE ENERGY — MT. VERNON, LLC

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

AVENTINE POWER, LLC

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

1

--------------------------------------------------------------------------------


 

 

NEBRASKA ENERGY, LLC

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Vice President — Finance

 

 

 

PNC BANK, NATIONAL ASSOCIATION, As Lender and as Agent

 

 

 

By:

/s/ James E. Torkelson

 

Name:

James E. Torkelson

 

Title:

Senior Vice President

 

 

 

PNC Bank, National Association

 

200 South Wacker Street, Suite 600

 

Chicago, Illinois 60606

 

 

 

Commitment Percentage: 100%

 

2

--------------------------------------------------------------------------------